 
 
I 
108th CONGRESS 2d Session 
H. R. 5291 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Turner of Texas (for himself, Ms. Loretta Sanchez of California, Ms. Norton, Ms. McCarthy of Missouri, Ms. Jackson-Lee of Texas, Mrs. Christensen, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Armed Services, International Relations, Judiciary, Ways and Means, Select Intelligence (Permanent Select), Energy and Commerce, Government Reform, Science, and Select Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To win the war on terror. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Winning the War on Terror Act of 2004. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Increasing Special Forces 
Sec. 2. Increase in special operations forces assigned to special operations command 
Sec. 3. Annual report on special operations forces retention 
Sec. 4. Report on active and reserve mix for special operations forces and special forces transformation 
Title II—Strengthening Counter-Proliferation 
Sec. 11. Sense of Congress on counterproliferation programs 
Sec. 12. Global Threat Reduction Initiative 
Sec. 13. Cooperative Threat Reduction Initiative 
Sec. 14. Sense of Congress on Proliferation Security Initiative 
Sec. 15. Threat assessments on sources of radiological materials 
Sec. 16. Elimination of United States chemical stockpile 
Title III—Improving the Terrorist Screening Center 
Sec. 21. Targeting terrorist travel 
Title IV—Improving Border Security 
Sec. 30. Short title 
Subtitle A—Securing Our Borders 
Chapter 1—Infrastructure Enhancements 
Sec. 31. Establishment of Land Border Infrastructure Improvement Fund 
Sec. 32. Requiring a vulnerability assessment of land ports of entry 
Sec. 33. Enhancing SENTRI, FAST, and NEXUS preenrollment programs 
Chapter 2—Enhancing Border Monitoring Technology 
Sec. 35. Deployment of surveillance systems along the U.S.-Mexico border 
Sec. 36. Deployment of surveillance systems along the U.S.–Canadian border 
Sec. 37. Level of K–9 units 
Chapter 3—Ensuring Sufficient Well-Trained Personnel at Our Borders 
Sec. 41. Double the number of CBP personnel 
Sec. 42. Assessing staffing needs at our borders 
Sec. 43. Additional and continuous training for inspectors 
Sec. 44. Requiring report on the One Face at the Border Initiative 
Chapter 4—Establishing a Comprehensive Border Security Strategy 
Sec. 51. Land border security strategy 
Sec. 52. Improved information sharing 
Sec. 53. Creation of northern and southern border coordinators 
Sec. 54. Smart Border Accord implementation 
Sec. 55. Sense of Congress on the period of admission for border crossing card holders 
Chapter 5—Enhancing Border Security Programs 
Sec. 61. Creating a more effective entry-exit system 
Sec. 62. Transportation worker identification card 
Sec. 63. Standards and verification procedures for the security of intermodal cargo containers 
Sec. 64. Sense of Congress on the need for additional staff for the United States Consulate-General in Mexico 
Chapter 6—Securing our Tribal and Federal Lands and Territories 
Sec. 65. Office of Tribal Security 
Sec. 66. Transfer of Shadow Wolves from CPB to ICE 
Sec. 67. DHS and DOI coordination on border security; provision of temporary authority to DHS to transfer funds 
Subtitle B—Securing Identification Documents 
Sec. 71. State identification document standards 
Sec. 72. Training in fraud detection and prevention for officers in divisions of motor vehicles 
Subtitle C—Securing the Interior; Tools for Border Security 
Chapter 1—Increase in Staff for ICE 
Sec. 81. Personnel increase 
Sec. 82. ICE strategy and staffing assessment 
Chapter 2—Increase in Detention Space 
Sec. 85. Increase in detention space 
Sec. 86. Sense of Congress regarding processing of criminal aliens while incarcerated 
Sec. 87. Sense of Congress regarding increase in prosecutors and immigration judges 
Chapter 3—Enhancing Law Enforcement Access to Informants 
Sec. 91. New class of nonimmigrant aliens 
Sec. 92. Adjustment of status of nonimmigrant to that of person admitted for permanent residence 
Chapter 4—Increased Penalties for Smuggling 
Sec. 95. Combating aggravated alien smuggling 
Sec. 96. Increased criminal sentences and fines for alien smuggling 
Sec. 97. Increased penalty for smuggling 
Subtitle D—Beyond our Borders (International) 
Chapter 1—Coordinating DHS Mission Overseas 
Sec. 101. Office of International Affairs; effective and efficient management and coordination of international assignments 
Sec. 102. Creation of an Office of Overseas Service 
Chapter 2—Implementing a More Effective Visa Security Program 
Sec. 105. Implementing a more effective visa security program 
Chapter 3—Securing the Visa Waiver Program 
Sec. 106. Visa waiver program passenger screening; biographical checks 
Sec. 107. Defining security responsibilities of the Visa Waiver Program Office 
Sec. 108. Additional and continuous training for inspectors in fraud and imposter detection 
Sec. 109. Authorization of funds 
Subtitle E—Securing the Immigration Benefits Process 
Sec. 111. Immigration ombudsman 
Sec. 112. CIS workflow, technology, and staffing assessment 
Sec. 113. Study on biometrics 
Sec. 114. Digitizing immigration functions 
Sec. 115. Study on digitizing immigration benefit applications 
Title V—Strengthening Rail Security 
Sec. 121. Public transportation system grants and training 
Sec. 122. Public transportation security plan, best practices, and awareness 
Sec. 123. Memorandum of Agreement 
Title VI—Strengthening Port Security 
Sec. 130. Short title 
Subtitle A—Bureau of Customs and Border Protection security programs 
Sec. 131. Amendments to the Homeland Security Act of 2002 
Subtitle B—Port Security 
Sec. 135. Port security grant funding 
Sec. 136. Funding for collaborative program for development of maritime information sharing and analysis capability 
Sec. 137. Appropriate congressional committees defined 
Subtitle C—Strengthening the Coast Guard 
Sec. 141. Acceleration of integrated deepwater program 
Sec. 142. Increase in authorized Coast Guard personnel 
Sec. 143. Sense of the Congress regarding naming new vessels under the Deepwater Program for cities of the United States 
Title VII—Strengthening Aviation Security 
Sec. 151. Passenger and baggage screening operations 
Sec. 152. Checked baggage security screening 
Sec. 153. Aviation security capital fund 
Sec. 154. Elimination of bag-match program as acceptable alternative for checked baggage 
Sec. 155. Aviation security technologies 
Sec. 156. Inspection of cargo carried aboard passenger aircraft 
Sec. 157. Database on known shipping companies 
Sec. 158. Flight crew communication systems 
Sec. 159. National Strategy for Transportation Security 
Sec. 160. Use of watchlists for passenger air transportation screening 
Title VIII—Improving Private Sector Preparedness 
Sec. 161. Short title 
Sec. 162. Findings 
Sec. 163. Private sector emergency preparedness program 
Title IX—Increasing Information Sharing 
Sec. 165. Information sharing 
Title X—Protecting Critical Infrastructure 
Sec. 171. Critical infrastructure evaluation and prioritization program 
Sec. 172. Deadline for comprehensive national plan to secure critical infrastructure and key assets 
Sec. 173. Regulatory authority 
Sec. 174. Best practices 
Title XI—Defending Against Bioterrorism 
Subtitle A—National Biodefense Strategy 
Sec. 181. National biodefense strategy 
Subtitle B—Development of Medical Countermeasures 
Sec. 184. Short title 
Sec. 185. Findings and policy 
Sec. 186. Rapid biodefense countermeasures development national strategy 
Sec. 187. Clinical research under emergency conditions 
Sec. 188. Interagency working group 
Sec. 189. Developing the capability for rapid biodefense countermeasure development 
Title XII—Chemical Security Improvement 
Sec. 191. Short title 
Sec. 192. Definitions 
Sec. 193. Vulnerability assessments and site security plans 
Sec. 194. Whistleblower protection 
Sec. 195. Enforcement 
Sec. 196. Interagency technical support and cooperation 
Sec. 197. Penalties 
Sec. 198. No effect on requirements under other law 
Title XIII—Improving Cybersecurity 
Sec. 201. Cybersecurity training programs and equipment 
Sec. 202. Assistant Secretary for Cybersecurity 
Title XIV—Enabling Communications Interoperability 
Sec. 211. Short title 
Sec. 212. Findings; purposes 
Sec. 213. Establishment of the Office of Wireless Public Safety Interoperable Communications 
Sec. 214. Interoperable communications technology grant program 
Title XV—Strengthening Privacy Protections Within the Department of Homeland Security 
Subtitle A—SHIELD Privacy Act 
Sec. 221. Short title 
Sec. 222. Findings 
Sec. 223. Chief Privacy Officer 
Sec. 224. Privacy policy of departments and independent agencies 
Sec. 225. Commission on Privacy, Freedom, and Homeland Security 
Sec. 226. Privacy and Civil Liberties Oversight Board 
Subtitle B—Civil Rights and Civil Liberties 
Sec. 231. Short title 
Sec. 232. Mission of Department of Homeland Security 
Sec. 233. Officer for Civil Rights and Civil Liberties 
Sec. 234. Protection of civil rights and civil liberties by Office of Inspector General 
Sec. 235. Privacy officer 
Title XVI—Preventing the Rise of Future Terrorists  
Sec. 241. Role of Pakistan in countering terrorism 
Sec. 242. Aid to Afghanistan 
Sec. 243. The United States-Saudi Arabia relationship 
Sec. 244. Efforts to combat Islamic terrorism by engaging in the struggle of ideas in the Islamic world 
Sec. 245. United States policy toward dictatorships 
Sec. 246. Promotion of United States values through broadcast media 
Sec. 247. Use of United States scholarship and exchange programs in the Islamic world 
Sec. 248. International Youth Opportunity Fund 
Sec. 249. Report on the use of economic policies to combat terrorism 
Sec. 250. Middle East Partnership Initiative 
Sec. 251. Comprehensive coalition strategy for fighting terrorism  
IIncreasing Special Forces 
2.Increase in special operations forces assigned to special operations commandBy the end of fiscal year 2014, the number of special operations forces in the Armed Forces shall be increased by 50,000, which represents a 50-percent increase over the number of special operations forces in effect on September 30, 2004. Of the increased number of personnel, half shall be active or reserve members who are directly assigned to the unified combatant command for special operations required by section 167 of title 10, United States Code, and the other half shall be members of the Marine Corps who have completed special operations training. There are authorized to be appropriated such sums as are necessary to carry out this section. 
3.Annual report on special operations forces retentionSection 167 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(l)Annual report on special operations forces retentionNot later than March 1 of each year, the Secretary of Defense shall submit to Congress a report specifying retention levels for members of the armed forces serving as special operations forces and containing the strategy of the Department of Defense for improving retention rates, in particular among members who have completed between 10 and 14 years of service and members with more than 20 years of service. . 
4.Report on active and reserve mix for special operations forces and special forces transformationNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the recommendations of the Secretary regarding— 
(1)the appropriate mix of active and reserve forces for special operations forces, including civil affairs forces and psychological operations forces, to reduce the need for long-term deployments of reservists; and 
(2)the transformation of the special operations forces to develop a more ethnically diverse intelligence cadre capable of locating and infiltrating sophisticated terrorist networks. 
IIStrengthening Counter-Proliferation 
11.Sense of Congress on counterproliferation programs 
(a)In GeneralIt is the sense of Congress that the United States must strengthen the nonproliferation programs of the Department of Energy, expand the Proliferation Security Initiative of the Department of State, and support Cooperative Threat Reduction programs of the Department of Defense.  
(b)FundingIt is the sense of Congress that the United States should increase its spending on the counterproliferation programs described in subsection (a) such that, as of fiscal year 2010, the aggregate annual spending of the United States on those counterproliferation programs is not less than $3,000,000,000. 
12.Global Threat Reduction Initiative 
(a)Initiative RequiredFrom amounts made available to carry out this section, the Secretary of Energy shall carry out a program, to be known as the Global Threat Reduction Initiative, under which the Secretary provides for the securing, removing, or disposing of nuclear and radiological materials outside the United States that are vulnerable to theft. In carrying out the program, the Secretary shall seek to secure, remove, or dispose of nuclear and radiological materials at the 24 most vulnerable reactor sites in foreign countries, as determined by the Secretary of State, by 2009. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy to carry out this section $4,500,000,000 for each of fiscal years 2005 through 2014. 
13.Cooperative Threat Reduction Initiative 
(a)Resolution of liability and access problemsThe President shall work to resolve the liability and access problems that continue to be roadblocks to the Cooperative Threat Reduction programs. 
(b)DefinitionIn this section, the term Cooperative Threat Reduction programs means programs specified in section 1501(b) of the National Defense Authorization Act of Fiscal year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note). 
14.Sense of Congress on Proliferation Security InitiativeIt is the sense of Congress that the People’s Republic of China should be encouraged to participate in the Proliferation Security Initiative of the Department of State in order to assist in efforts to prevent the export of weapons of mass destruction by the Government of North Korea. 
15.Threat assessments on sources of radiological materials 
(a)Assessments RequiredThe Secretary of Energy shall carry out threat assessments on the most likely sources of radiological material that could be used in making a dirty bomb.  
(b)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the threat assessments carried out under subsection (a). 
16.Elimination of United States chemical stockpileThe President shall ensure that the chemical stockpile of the United States is eliminated not later than the end of 2012. 
IIIImproving the Terrorist Screening Center 
21.Targeting terrorist travel 
(a)Codification of the establishment of the Terrorist Screening CenterThere is established within the Federal Bureau of Investigation the Terrorist Screening Center under the direction of the Director of the Federal Bureau of Investigation. 
(b)MissionThe Terrorist Screening Center shall— 
(1)establish and operate a single consolidated terrorist database consisting of terrorist information from all watchlists compiled by the agencies and departments of the United States; 
(2)provide operational support for terrorist screeners throughout the United States and around the world 24 hours of each day; 
(3)ensure that terrorist screeners use the same unified, comprehensive set of anti-terrorist information; and  
(4)ensure that terrorist screeners have access to information and expertise that will permit rapid response when a suspected terrorist is screened or stopped. 
(c)Deadline for operation of databaseThe Terrorist Screening Center shall complete and begin operation of a comprehensive terrorist screening database by not later than December 31, 2004. 
(d)Access to database 
(1)The Terrorist Screening Center shall take such steps as are required to provide electronic access to the comprehensive terrorist screening database as soon as possible. 
(2)The Director of the Federal Bureau of Investigation shall submit to Congress semiannual reports on the progress made to carry out paragraph (1). 
(e)Assistance from NCTCThe head of the National Counterterrorism Center shall expand existing programs relating to terrorist travel intelligence collection and analysis to assist the Terrorist Screening Center. 
(f)Terrorist screener definedIn this section, the term terrorist screener means individuals who are investigators, screeners, and agents with an official duty related to the identification, tracking, or apprehension of suspected terrorists, including the following: 
(1) Personnel of the intelligence community. 
(2)Federal personnel who screen individuals entering the United States. 
(3)Federal, State and local law enforcement personnel. 
(4)Federal personnel that consider visa applications. 
(5)Personnel of authorized private sector operators of critical infrastructure. 
(6)Authorized personnel of certain foreign governments that have entered into immigration agreements with the United States or that are engaged in the global war on terrorism as partners of the United States. 
(7)Any other individuals whose duties and responsibilities reasonably require timely access to the terrorist screening database, as determined by the Director of the Federal Bureau of Investigation. 
IVImproving Border Security 
30.Short titleThis title may be cited as the Secure Borders Act. 
ASecuring Our Borders 
1Infrastructure Enhancements 
31.Establishment of Land Border Infrastructure Improvement Fund 
(a)In generalThere is established in the general fund of the Treasury a separate account which shall be known as the Land Border Infrastructure Improvement Fund. Amounts deposited in such fund shall remain available to the Secretary of Homeland Security until expended, subject to the provisions of appropriations Acts, to carry out infrastructure and technology improvement projects at our nation’s ports of entry, as assessed in section 32, to reduce and prevent the nation’s land border vulnerability to terrorist attack, and penetration by terrorists and criminals, while effectively facilitating the movement of goods, services, and legitimate travelers. 
(b)Authorization of appropriationsThere are authorized to be appropriated $1,000,000,000 to carry out the projects described in subsection (c). 
(c)Projects describedThe Secretary of Homeland Security may carry out infrastructure and technology improvement projects recommended in the report submitted under section 32 in order to reduce the vulnerability of ports of entry. 
32.Requiring a vulnerability assessment of land ports of entry 
(a)Initial assessment 
(1)In generalThe Secretary of Homeland Security shall conduct an assessment of the vulnerability of each United States land port of entry to penetration by terrorists and criminals or terrorist attack. In carrying out assessments under this paragraph, the Secretary shall categorize the vulnerability of each port of entry as high, medium, or low and shall prioritize the vulnerability of each port of entry within each such category. In conducting the assessment, the Secretary of Homeland Security shall consult with appropriate State, local, and private sector representatives. 
(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall prepare and submit to the appropriate congressional committees (as that term is defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a report that contains— 
(A)the results of the assessment conducted under paragraph (1);  
(B)with respect to each port of entry categorized under paragraph (1) as either a high or medium vulnerability port of entry, descriptions of— 
(i)infrastructure and technology improvement projects required for the port of entry in order to reduce its vulnerability; 
(ii)the resources required to make such improvements; and 
(C)a description of how the funds will be used to implement technology and infrastructure improvement projects. 
(b)Follow-up assessmentsThe Secretary of Homeland Security shall conduct follow-up assessments of land border ports of entry every 2 years and shall submit such reports to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)). 
33.Enhancing SENTRI, FAST, and NEXUS preenrollment programs 
(a)Sense of CongressIt is the sense of the Congress that preenrollment programs should be expanded to all major ports of entry because these programs assist our frontline officers in the fight against terrorism. These programs allow inspectors to focus more closely on unknown travelers by subjecting participants to in depth background and watch list checks. 
(b)Permanent authorization 
(1)In generalThe Secretary of Homeland Security shall make permanent pre-enrollment programs that subject participants who are aliens, and citizens of the United States, to criminal and watch list screenings and fingerprint checks prior to enrolling in order to gain expedited inspections at ports of entry. 
(2)Specific programsThe programs described in paragraph (1) shall include, at a minimum, the following: 
(A)The Free and Secure Trade, or FAST, program authorized under subpart B of title IV of the Tariff Act of 1930 (19 U.S.C 1411 et seq). 
(B)The Secure Electronic Network for Travelers Rapid Inspection, or SENTRI, program authorized under section 286(q) of the Immigration and Nationality Act (8 U.S.C. 1356(q)). 
(C)The NEXUS program authorized under section 286(q) of the Immigration and Nationality Act (8 U.S.C. 1356(q)). 
(D)Successor programs to the programs described in subparagraphs (A) through (C). 
(c)Authorization of funds necessary to build adequate infrastructure to render programs effectiveThere are authorized to be appropriated such funds as may be necessary to improve infrastructure to enhance access to pre-enrollment lanes, and to accomplish all the other purposes outlined in this section, in order to facilitate inspections and expedite the flow of travel and commerce. 
(d)Reduction of program feesThe Secretary of Homeland Security may reduce the enrollment fees for the programs described in subsection (a) if necessary to encourage participation. 
(e)Creation of remote enrollment centersThe Secretary shall create a minimum of 4 remote enrollment centers, away from the borders of the United States, for such programs in major population centers where there is a demand for such a service. 
(f)Creation of appeals processThe Secretary of Homeland Security must establish a process to review actions that terminate the participation of travelers in pre-enrollment programs. 
(g)Report on budget, program use, and enforcementThe Secretary of Homeland Security annually shall submit to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a report on the programs described in subsection (a). The report should include a review of costs associated with the programs, including— 
(1)areas of program expansion within a port-of-entry, to other ports-of-entry and to other modes of travel including air, mass transit, bicycle and pedestrians; 
(2)the cost of upgrade and maintenance needs; 
(3)update on status and expansion of enrollment centers; 
(4)infrastructure needs on the US, Canadian, and Mexican sides of the border to enhance the programs; 
(5)universal access through ports; 
(6)technology and database enhancements to link watch lists to the programs; 
(7)the feasibility of incorporating radio frequency enabled travel documents into the programs, such as passports, alien registration cards, and other documents; 
(8)the cost of enabling all inspection lanes with pre-enrollment technology; 
(9)public information campaign and relevant associated costs; and 
(10)for each pre-enrollment location— 
(A)total vehicles processed per month; 
(B)total pre-enrolled vehicles processed per month; 
(C)total pre-enrolled vehicles processed per day; 
(D)total nonenrolled vehicles processed per month; 
(E)total nonenrolled vehicles processed per day; 
(F)completed compliance checks performed per month; 
(G)duration of inspections;  
(H)number of passengers per vehicle; 
(I)basis for apprehension of violator;  
(J)types of violation; and  
(K)enforcement actions. 
2Enhancing Border Monitoring Technology 
35.Deployment of surveillance systems along the U.S.-Mexico border 
(a)PlanNot later than September 30, 2005, the Secretary of Homeland Security shall develop a comprehensive plan to fully deploy technological surveillance systems along the U.S.-Mexico border. Surveillance systems included in the deployment plan must— 
(1)ensure continuous monitoring of every mile of the U.S.-Mexico border;  
(2)to the extent practicable, be fully interoperable with existing surveillance systems, such as the Integrated Surveillance Intelligence Systems already in use by the Department of Homeland Security.Additionally, the deployment plan should include, but not be limited to, the following elements: 
(3)A description of the specific technology to be deployed. 
(4)An assessment of the success of existing technologies to determine if one technology is better than another, or whether there is a way to combine the capabilities of various detection devices into a single device. 
(5)A description of the technological features of surveillance systems allowing for compatibility, if practicable, with existing surveillance technologies. 
(6)A description of how the U.S. Border Patrol is working, or will work, with the Directorate of Science and Technology to analyze high altitude monitoring technologies (such as unmanned aerial vehicles and tethered aerostat radar systems) for use with land-based monitoring technologies. 
(7)A description of how radiation portal monitors will be deployed to ports of entry along the U.S.-Mexico border, and other border locations, consistent with section 39. 
(8)A description of how K–9 detection units will be increased along the U.S.-Mexico border, consistent with section 37. 
(9)A description of how surveillance technology will provide for continuous monitoring of the border. 
(10)The identification of any obstacles that may impede full implementation of the deployment plan.  
(11)A detailed estimate of all costs associated with the implementation of the deployment plan. 
(b)DeploymentNot later than September 30, 2006, the Secretary of Homeland Security shall fully implement the plan described in subsection (a). 
(c)ReportNot later than September 30, 2005, the Secretary of Homeland Security shall submit the plan described in subsection (a) to the appropriate congressional committee (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)). 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2005 and 2006, and such sums as may be necessary for each succeeding fiscal year. 
36.Deployment of surveillance systems along the U.S.–Canadian borderNot later than September 30, 2005, the Secretary of Homeland Security shall develop a plan to install surveillance systems along the U.S.-Canadian border and provide the appropriate congressional committees (as defined by section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) with a cost estimate and deployment schedule designed to implement such plan. 
37.Level of K–9 units 
(a)In generalThe Secretary of Homeland Security shall increase the number of K–9 units working within U.S. Customs and Border Protection, including adding infrastructure, officers ,and support staff necessary for each unit, by 20 percent above levels in existence at the end of fiscal year 2004. 
(b)Use of new unitsThe K–9 units added under subsection (a) shall be distributed proportionately to both the U.S.-Mexico border and the U.S.-Canadian border, and be used only for bomb, passenger, and currency detection purposes. 
(c)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  
3Ensuring Sufficient Well-Trained Personnel at Our Borders 
41.Double the number of CBP personnel 
(a)Temporary increase in personnelPending congressional consideration of the study described in section 42, there are authorized to be appropriated to the Secretary of Homeland Security such sums as may be necessary— 
(1)to double, as compared to the number of such positions which existed at the end of fiscal year 2004, the number of positions for U.S. Customs and Border Protection personnel (including support personnel) at and between our nation's ports of entry; 
(2)to establish, not later than September 30, 2005, at least one Border Patrol unit for the Virgin Islands of the United States; and 
(3)to establish facilities in which the additional personnel described in paragraph (1) may work. 
(b)Waiver of limitationThe Secretary of Homeland Security is authorized to waive any limitation on the number of full-time equivalent personnel assigned to the Department of Homeland Security to fulfill the requirements of subsection (a). 
42.Assessing staffing needs at our bordersThe Secretary of Homeland Security shall contract with an independent entity to undertake a study to determine the necessary level and allocation of personnel, including support staff, at United States ports of entry and border patrol sectors. The study shall take into account, at a minimum, the overall mission of U.S. Customs and Border Protection, threat and vulnerability information pertaining to the nation’s borders and ports of entry, the impact of new border security programs, policies and technologies, and an analysis of traffic volumes and wait times at ports of entry. The study is to be provided to the appropriate congressional committees, as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101), not later than 1 year after the date of the enactment of this Act. 
43.Additional and continuous training for inspectors 
(a)In generalThe Secretary of Homeland Security shall provide appropriate training for inspectors, and associated support staff on an ongoing basis to utilize new technologies and to ensure that the proficiency levels of such personnel are acceptable to protect the borders of the United States. 
(b)Language trainingThe Secretary of Homeland Security ensure that inspectors assigned to the southern border are proficient in Spanish language, and shall provide training to inspectors in Spanish and other languages determined to be necessary in carrying out anti-terrorism and law enforcement functions. The Secretary of Homeland Security shall provide, where necessary, appropriate language training to inspectors and border patrol agents on the northern border. 
(c)Retention and development of expertsNot later than 6 months after the date of the enactment of this Act, the Secretary of Homeland Security shall make recommendations to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) on how the current Department of Homeland Security personnel system should be modified to allow for the retention and development of immigration and customs experts, to include the creation of new positions. 
44.Requiring report on the One Face at the Border Initiative 
(a)In generalNot later than September 30 of each of the calendar years 2005 and 2006, the Commissioner of Customs shall prepare and submit to Congress a report— 
(1)describing and analyzing the goals, success, and shortfalls of the One Face at the Border Initiative at enhancing security and facilitating travel; 
(2)providing a breakdown of the number of personnel of U.S. Customs and Border Protection that were personnel of the United States Customs Service prior to the establishment of the Department of Homeland Security, that were personnel of the Immigration and Naturalization Service prior to the establishment of the Department of Homeland Security, and that were hired after the establishment of the Department of Homeland Security; 
(3)describing the training time provided to each employee on an annual basis for the various training components of the One Face at the Border Initiative; 
(4)outlining the steps taken by U.S. Customs and Border Protection to ensure that expertise is retained with respect to customs, immigration, and agriculture inspection functions under the One Face at the Border Initiative; and 
(5)reviewing whether the missions of customs, agriculture, and immigration are equally emphasized. 
(b)Assessment of reportThe Comptroller General of the United States shall the review the reports submitted under subsection (a) and shall provide an assessment to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) regarding the effectiveness of the One Face at the Border Initiative.  
4Establishing a Comprehensive Border Security Strategy 
51.Land border security strategy 
(a)In generalThe Secretary of Homeland Security, in consultation with the heads of all other Federal agencies with border-related functions or with facilities or lands on or along the border, shall submit to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) unclassified and classified versions of a unified, comprehensive strategy to secure the land borders of the United States not later than 6 months after the date of the enactment of this Act. The submission should include a description of the actions already taken to implement the strategy. 
(b)ContentsThe report shall cover the following areas: 
(1)Personnel. 
(2)Infrastructure. 
(3)Technology. 
(4)Coordination of intelligence among agencies. 
(5)Legal responsibilities. 
(6)Criminal statutes. 
(7)Apprehension goals. 
(8)Prosecutorial guidelines. 
(9)Economic impact. 
(10)Flow of commerce. 
(c)ConsultationIn creating the strategy described in subsection (a), the Federal agencies described in such subsection shall consult private sector organizations and nongovernmental organizations with national security, privacy, agriculture, immigration, customs, transportation, technology, legal, and business expertise. 
(d)ImplementationThe Secretary shall implement the strategy not later than 12 months after the date of the enactment of this Act. 
(e)EvaluationThe Comptroller General of the United States shall track, monitor, and evaluate such strategy to secure our borders to determine its efficacy. 
(f)ReportNot later than 15 months after the date of the enactment of this Act, and every year thereafter for the succeeding 5 years, the Comptroller General of the United States shall submit a report to the Congress on the results of the activities undertaken under subsection (a) during the previous year. Each such report shall include an analysis of the degree to which the border security strategy has been effective in securing our borders. Each such report shall include a collection and systematic analysis of data, including workload indicators, related to activities to improve and increase border security. 
52.Improved information sharingThe Secretary of Homeland Security shall, not later than October 1, 2005— 
(1)integrate the IDENT and IAFIS databases; and 
(2)make interoperable databases used by inspectors in secondary inspections. 
53.Creation of northern and southern border coordinators 
(a)In generalTitle IV of the Homeland Security Act of 2002 (6 U.S.C. 201 seq.) is amended— 
(1)in section 402, by redesignating paragraph (8) as paragraph (9) and by inserting after paragraph (7) the following: 
 
(8)Increasing the security of the United States at the ports of entry located along the northern and southern borders, and improving the coordination among the agencies responsible for maintaining that security.; and 
(2)in subtitle C, by adding at the end the following: 
 
431.Border coordinators 
(a)In generalThere shall be within the Directorate of Border and Transportation Security the positions of Northern Border Coordinator and Southern Border Coordinator, who shall be appointed by the Secretary and who shall report directly to the Under Secretary for Border and Transportation Security. 
(b)ResponsibilitiesThe Northern Border Coordinator and the Southern Border Coordinator shall undertake the following responsibilities along the northern and southern borders, respectively— 
(1)serve as the primary official of the Department responsible for coordinating all Federal security activities along the border, especially at land border ports of entry; 
(2)provide enhanced communication and data-sharing between Federal, State, local, and tribal agencies on law enforcement, emergency response, or security-related responsibilities for areas on or adjacent to the borders of the United States with Canada or Mexico; 
(3)work to improve the communications systems within the Department to facilitate the integration of communications of matters relating to border security; 
(4)oversee the implementation of the pertinent bilateral agreement (the United States-Canada Smart Border Declaration applicable to the northern border and the United States-Mexico Partnership Agreement applicable to the southern border) to improve border functions, ensure security, and promote trade and tourism; 
(5)consistent with section 102, assess all land border ports of entry along the appropriate border and develop a list of infrastructure and technology improvement projects for submission to the Secretary based on the ability of a project to fulfill immediate security requirements and facilitate trade across the borders of the United States; and 
(6)serve as a liaison to the foreign agencies with responsibility for the appropriate border with the United States.. 
(b)Clerical amendmentSection 1(b) of such Act is amended in the table of contents by inserting after the item relating to section 430 the following: 
 
 
Sec. 431. Border coordinators. 
54.Smart Border Accord implementationThe President shall submit to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) information about the ongoing progress on implementation of the Smart Border Accords through quarterly updates on meetings of the Smart Border Working Group. 
55.Sense of Congress on the period of admission for border crossing card holders 
(a)Sense of CongressIt is the sense of the Congress that citizens and nationals of Mexico should be treated with parity in relation to citizens and nationals of Canada in establishing the periods of time they are lawfully permitted to remain in the United States. 
(b)Modification to documentary requirementsNotwithstanding any other provision of law, once section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note) is fully implemented, the period of admission for an alien entering the United States under a border crossing card shall be 6 months.  
5Enhancing Border Security Programs 
61.Creating a more effective entry-exit system 
(a)Creation of a US–VISIT outreach office 
(1)In generalThe Secretary of Homeland Security shall create an “Office of US–VISIT Outreach” that will inform on a regular basis local border officials, residents, and businesses about developments in the US–VISIT program. Specifically, this office shall provide information to local border officials, residents, and businesses, and seek guidance from such persons and entities about, the practical effects to border communities of the implementation of US–VISIT. 
(2)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. 
(b)Task force on integrated entry and exit system 
(1)Sense of CongressIt is the sense of the Congress that the work of the task force established under section 3 of the Immigration and Naturalization Service Data Management Improvement Act of 2000 (8 U.S.C. 1365a note) was prematurely terminated, robbing the Department of Homeland Security of the very expertise needed to properly set the requirements for, and validate the work of, contractors on information technology programs, particularly the US–VISIT program. 
(2)TerminationSection 3(i) of the Immigration and Naturalization Service Data Management Improvement Act of 2000 (8 U.S.C. 1365a note) is amended to read as follows: 
 
(i)TerminationThe Task Force shall terminate on a date designated by the Secretary of Homeland Security as the date on which the work of the Task Force has been completed, except that such designated date may not be earlier than December 21, 2008.. 
(c)Electronic arrival/Departure records 
(1)Not later than December 31, 2005, the Secretary of Homeland Security— 
(A)shall ensure that the functions served by Department of Homeland Security paper Form Number I–94 (Arrival/Departure Record) and Form Number I–94W (NIV Waiver Arrival/Departure Record) are being carried out by electronic means; and 
(B)shall eliminate such forms. 
(2)Implementation planNot later than December 31, 2004, the Secretary of Homeland Security shall submit to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C.101)) a plan describing the measures the Secretary is taking to carry out subsection (c) before the deadline described in such subsection. 
62.Transportation worker identification card 
(a)In generalThe Secretary of Homeland Security shall submit a report to the Congress not later than December 31, 2004, regarding the development and distribution of a transportation worker identification card. 
(b)Contents The report described in subsection (a) shall include information on— 
(1)the plan for distribution of the card; 
(2)the eligibility of Canadian and Mexican truck drivers who are certified under the Free and Secure Trade (FAST) initiative; 
(3)selected biometric feature and other security features of the card; and 
(4)the cost of, and deployment schedule for, card-reading equipment. 
63.Standards and verification procedures for the security of intermodal cargo containers 
(a)Standards and verification proceduresNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Border and Transportation Security, shall establish standards and verification procedures for the security of intermodal cargo containers moving within the intermodal transportation system, including standards for sealing and procedures for seal verifications for cargo containers at loading.  
(b)RequirementsThe standards and verification procedures established pursuant to subsection (a) shall be consistent with the cargo container security recommendations of the Interagency Container Working Group and the Smart and Secure Trade Lane program and shall meet the following additional requirements: 
(1)Seal standardsIntermodal cargo containers shall at a minimum be affixed with a security seal equivalent to the level D high security seal (as certified by the International Organization for Standardization (ISO); Certification No. 17712) at loading. 
(2)Seal verificationProcedures shall be established for the verification of security seals described in paragraph (1), including procedures to determine which individuals and entities in the intermodal transportation system are responsible for sealing intermodal cargo containers, recording of seal numbers, changes to such numbers if a container is opened, and anomalies to security seals. 
64.Sense of Congress on the need for additional staff for the United States Consulate-General in MexicoIt is the sense of the Congress that— 
(1)the United States Mission to Mexico plays an important part in ensuring the security of our southern border; 
(2)this mission must have sufficient staff in order to adequately fulfill their consular responsibilities, an important part of a comprehensive strategy to secure our border; 
(3)the level of staffing has not kept pace with rising consular workloads; and 
(4)therefore, appropriations should be authorized for a 25 percent staff increase for the United States mission to Mexico. 
6Securing our Tribal and Federal Lands and Territories 
65.Office of Tribal Security 
(a)EstablishmentThere is established within the Department of Homeland Security the Office of Tribal Security. 
(b)DirectorThe Office of Tribal Security shall be administered by a Director, who shall be appointed by the President by and with the advice and consent of the Senate. The Director shall report directly to the Secretary of Homeland Security. 
(c)DutiesThe Director shall be responsible for coordinating relations between the Federal Government and federally recognized Indian tribes on issues relating to homeland security, which shall include the following duties: 
(1)Providing a point of contact within Department of Homeland Security which shall be responsible for— 
(A)meeting the broad and complex Federal responsibilities owed to federally recognized Indian tribes by the Department of Homeland Security; and 
(B)soliciting and, where appropriate, addressing the homeland security concerns of federally recognized Indian tribes and other parties interested in Indian affairs. 
(2)Communicating relevant policies of the Department of Homeland Security to federally recognized Indian tribes and the public. 
(3)Promoting internal uniformity of Department of Homeland Security policies relating to Indian country (as defined in section 1151 of title 18, United States Code). 
(4)Coordinating with the Directorate of Border and Transportation Security and tribal governments to develop a comprehensive border security policy that addresses law enforcement, personnel, and funding issues in Indian country (as defined in section 1151 of title 18, United States Code) on the United States borders with Canada and with Mexico. 
(5)Coordinating with the Directorate for Information Analysis and Infrastructure Protection and tribal governments to develop appropriate policies for infrastructure protection on Indian lands, as well as information sharing mechanisms with tribal governments. 
(6)Coordinating with the Directorate of Emergency Preparedness and Response and the Office of State and Local Government Coordination and Preparedness to help ensure that tribal governments are fully informed of, have access to, and may apply for all Department of Homeland Security grant opportunities for emergency response providers, and to develop and achieve preparedness goals for tribal governments that are consistent with national goals for terrorism preparedness, as determined by the Department. 
(7)Coordinating with the Director of Science and Technology to identify opportunities to conduct research and development of homeland security technologies or scientific understanding for tribal universities or private sector entities. 
(8)Coordinating with the Office of Citizenship and Immigration Services and other relevant offices within the Department of Homeland Security with immigration service and enforcement related functions to develop policies on issues related to citizenship and the movement of members of federally recognized Indian tribes across the United States border, taking into consideration the unique characteristics of certain federally recognized Indian tribes with jurisdiction over lands adjacent to the Canadian and Mexican borders. 
(9)Coordinating with other offices within the Department of Homeland Security to develop and implement sound policies regarding Indian country (as defined in section 1151 of title 18, United States Code) and tribal governments. 
66.Transfer of Shadow Wolves from CPB to ICE 
(a)Transfer of Existing UnitNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall transfer to the Immigration and Customs Enforcement all functions (including the personnel, assets, and obligations held by or available in connection with such functions) of the Customs Patrol Officers unit of U.S. Customs and Border Protection operating on the Tohono O’odham Indian reservation (commonly known as the Shadow Wolves unit). 
(b)Establishment of New UnitsThe Secretary is authorized to establish within U.S. Immigration and Customs Enforcement additional units of Customs Patrol Officers in accordance with this section.  
(c)DutiesThe Customs Patrol Officer unit transferred pursuant to subsection (a) and the additional units established pursuant to subsection (b) shall enforce the customs laws of the United States on Indian lands by preventing the smuggling of narcotics, weapons of mass destruction, and other contraband.  
(d)Basic Pay for Journeyman OfficersThe rate of basic pay for a journeyman Customs Patrol Officer in a unit described in this section shall be not greater than the rate of basic pay for GS–13 of the General Schedule. 
67.DHS and DOI coordination on border security; provision of temporary authority to DHS to transfer funds 
(a)In generalUntil the completion and implementation of the border security strategy described in section 51 of this Act, the Secretary of Homeland Security is authorized to transfer appropriated funds to the Secretary of Interior in accordance with the memorandum of understanding described in subsection (b) to support the security needs of the Department of the Interior, its bureaus, and tribal entities, including, the protection of border lands, critical infrastructure, and key resources. 
(b)MemorandumThe Secretary of Homeland Security and the Secretary of Interior shall enter into a memorandum of understanding regarding the funds described in subsection (a). This memorandum shall— 
(1)establish criteria for Department of Interior projects to receive such funding; 
(2)establish priorities among such projects; and 
(3)include a description of the scope of activities for such projects, including equipment, recurring maintenance, construction of facilities, recapitalization of facilities, and operations. 
(c)ReportThe appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) shall be notified 15 days prior to any transfer of funds. Not later than September 30, 2005, the Secretary of Interior shall submit to the appropriate congressional committees (as so defined) a copy of the memorandum of understanding described in subsection (b). 
BSecuring Identification Documents 
71.State identification document standards 
(a)Standards for acceptance by Federal agencies 
(1)In generalA Federal agency may not accept for any identification-related purpose a driver’s license or other comparable identification document issued by a State or subdivision thereof, including a birth certificate, unless the license or document is in a form that is consistent with requirements set forth in regulations promulgated by the Secretary of Homeland Security after consultation with the Department of Transportation, the chief driver’s license officials of each State, and any other organization determined appropriate by the Secretary that represents the States. The form shall contain security features designed to limit tampering, counterfeiting, photocopying, or otherwise duplicating the license or document for fraudulent purposes and to limit use of the license or document by impostors. States or subdivisions thereof may use a biometric identifier in addition to these standards if they already do so, or choose to do so. 
(2)No national identification cardNothing in this section shall be construed to authorize, directly or indirectly, the establishment, issuance, or use of a national identification card. 
(3)DeadlineThe Secretary of Homeland Security shall promulgate the regulations referred to in paragraph (1) not later than 6 months after the date of the enactment of this Act. 
(b)Grants to state and local governments 
(1)Grants to statesBeginning on the date final regulations are promulgated under subsection (b), the Secretary of Homeland Security shall make grants to States to assist them in issuing driver’s licenses and other comparable identification documents that satisfy the requirements under that subsection. 
(2)Grants to local governmentsBeginning on the date final regulations are promulgated under subsection (b), the Secretary of Homeland Security shall make grants to local governments to assist them in issuing birth certificates and other comparable identification documents that satisfy the requirements under that subsection. 
(3)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. 
(c)Effective dates and Application 
(1)In generalExcept as otherwise provided in this subsection, this section shall take effect on the date of the enactment of this Act. 
(2)Prohibition on federal agenciesSubsection (b)(1)— 
(A)shall take effect beginning on October 1, 2006; and 
(B)shall apply only to— 
(i)a license or document issued to an individual for the first time; and 
(ii)a replacement or renewal license or document issued according to State or local law. 
72.Training in fraud detection and prevention for officers in divisions of motor vehiclesThe Federal Law Enforcement Training Center shall create a program to train employees of U.S. Immigration and Customs Enforcement to provide, in the States, training in fraud detection and prevention to State and local law enforcement officers stationed, or intended to be stationed, in divisions of motor vehicles.  
CSecuring the Interior; Tools for Border Security 
1Increase in Staff for ICE 
81.Personnel increase 
(a)AuthorizationThere are authorized to be appropriated to the Secretary of Homeland Security such sums as may be necessary so as to increase by 225 the number of positions for full-time special agents of U.S. Immigration and Customs Enforcement carrying out duties related to border security above the number of such positions which existed at the end of fiscal year 2004. 
(b)Sense of CongressIt is the sense of the Congress that— 
(1)since U.S. Immigration and Customs Enforcement plays a key role in the fight against terrorism and in securing the borders, the Secretary of Homeland Security should work expeditiously to ensure all special agents and national security analytical support staff receive a Top Secret security clearance; and 
(2)maintenance of Top Secret security clearance must be a requirement of continued employment as a special agent. 
82.ICE strategy and staffing assessment 
(a)In generalNot later than December 31 of each year, the Secretary of Homeland Security shall submit to the Government Accountability Office and the appropriate congressional committees (as defined by section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a written report describing its strategy for deploying human resources (including investigators and support personnel) to accomplish its border security mission. 
(b)ReviewNot later than 90 days after receiving any report under subsection (a), the Government Accountability Office shall submit to each appropriate congressional committee (as defined by section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a written evaluation of such report, including recommendations pertaining to how U.S. Immigration and Customs Enforcement could better deploy human resources to achieve its border security mission through legislative or administrative action. 
2Increase in Detention Space 
85.Increase in detention space 
(a)Funding increaseThere are authorized to be appropriated to the Secretary of Homeland Security such sums as may be necessary to ensure an average daily bed occupancy rate of 22,500 for detention and removal operations of U.S. Immigration and Customs Enforcement. 
(b)Personnel increaseThere are authorized to be appropriated to the Secretary of Homeland Security such sums as may be necessary so as to increase by 541 the number of positions for full-time employees of U.S. Immigration and Customs Enforcement carrying out duties in detention and removal operations above the number of such positions which existed at the end of fiscal year 2004. 
(c)Sense of CongressIt is the sense of the Congress that the Office of Detention and Removal Operation should be placed under the operational control of the Commissioner of U.S. Customs and Border Protection, since the largest client of such office is the Border Patrol. The Secretary of Homeland Security is directed to move the Office of Detention and Removal Operations from U.S. Immigration and Customs Enforcement to U.S. Customs and Border Protection. 
(d)Report on homeland security detention needsThe Secretary of Homeland Security shall submit to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a report on detention and removal operations, detailing the amount of additional detention space and resources required to detain all persons presenting a possible threat to homeland security. This report shall include information on alternatives to detention including electronic monitoring, telephone and voice recognition programs for those on bond, and conducting deportation proceedings prior to prisoners release from Federal, State, and local prisons. Additionally the report should provide information on countries to which removal is problematic. 
86.Sense of Congress regarding processing of criminal aliens while incarceratedIt is the sense of the Congress that immigration cases involving incarcerated criminal aliens should be processed while the criminal alien is in prison. In order to maximize the use of existing detention space, the Department of Homeland Security should work with prisons in which criminal aliens are incarcerated to complete their removal or deportation proceeding before such aliens are released from prison and sent to Federal detention. 
87.Sense of Congress regarding increase in prosecutors and immigration judgesIt is the sense of the Congress that— 
(1)prosecutors and immigration judges are critical for the prompt and proper enforcement of our immigration laws, and are an important part of a comprehensive strategy; 
(2)an insufficient number of prosecutors and immigration judges currently exists to enforce the immigration laws of the United States; and 
(3)therefore, appropriations should be authorized for appropriate staff increases for judicial and prosecutorial offices, commensurate with other personnel increases directed in this Act. 
3Enhancing Law Enforcement Access to Informants 
91.New class of nonimmigrant aliens 
(a)In generalSection 101(a)(15)(S) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(S)) is amended— 
(1)in clause (i), by striking or at the end; 
(2)in clause (ii), by striking the comma at the end and inserting ; or; 
(3)by inserting after clause (ii) the following: 
 
(iii)who the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines— 
(I)is in possession of critical reliable information concerning a commercial alien smuggling organization or enterprise; 
(II)is willing to supply or has supplied such information to a Federal or State court; and 
(III)whose presence in the United States the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines is essential to the success of an authorized criminal investigation, the successful prosecution of an individual involved in the commercial alien smuggling organization or enterprise, or the disruption of such organization or enterprise,; 
(4)by inserting , or with respect to clause (iii), the Secretary of Homeland Security, the Secretary of State, or the Attorney General after jointly; and 
(5)by striking (i) or (ii) and inserting (i), (ii), or (iii). 
(b)Admission of nonimmigrantsSection 214(k) of the Immigration and Nationality Act (8 U.S.C. 1184(k)) is amended— 
(1)by adding at the end of paragraph (1) the following: 
The number of aliens who may be provided a visa as nonimmigrants under section 101(a)(15)(S)(iii) in any fiscal year may not exceed 400.; and 
(2)by adding at the end the following: 
 
(5)If the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that the identity of a nonimmigrant described in clause (iii) of section 101(a)(15)(S), or that of any family member of such a nonimmigrant who is provided nonimmigrant status pursuant to such section, must be protected, such official may take such lawful action as the official considers necessary to effect such protection.. 
92.Adjustment of status of nonimmigrant to that of person admitted for permanent residenceSection 245(j) of the Immigration and Nationality Act (8 U.S.C. 1255(j)) is amended— 
(1)in paragraph (3), by striking (1) or (2), and inserting (1), (2), (3), or (4),; 
(2)by redesignating paragraph (3) as paragraph (5); 
(3)by inserting after paragraph (2) the following: 
 
(3)If, in the opinion of the Secretary of Homeland Security, the Secretary of State, or the Attorney General— 
(A)a nonimmigrant admitted into the United States under section 101(a)(15)(S)(iii) has supplied information described in subclause (I) of such section; and 
(B)the provision of such information has substantially contributed to the success of a commercial alien smuggling investigation, the disruption of a commercial alien smuggling operation, or the prosecution of an individual described in subclause (III) of that section,the Secretary of Homeland Security may adjust the status of the alien (and the spouse, married and unmarried sons and daughters, and parents of the alien if admitted under that section) to that of an alien lawfully admitted for permanent residence if the alien is not described in section 212(a)(3)(E). 
(4)The Secretary of Homeland Security may adjust the status of a nonimmigrant admitted into the United States under section 101(a)(15)(S)(iii) (and the spouse, married and unmarried sons and daughters, and parents of the nonimmigrant if admitted under that section) to that of an alien lawfully admitted for permanent residence on the basis of a recommendation of the Secretary of State or the Attorney General.; and 
(4)by adding at the end the following: 
 
(6)If the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that the identity of a person whose status is adjusted under this subsection must be protected, such official may take such lawful action as the official considers necessary to effect such protection.. 
4Increased Penalties for Smuggling 
95.Combating aggravated alien smuggling 
(a)Criminal penaltiesSection 274(a) of the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended by adding at the end the following: 
 
(4)In the case of a person who has brought aliens into the United States in violation of this subsection, the sentence otherwise provided for may be increased by up to 10 years if— 
(A)the offense was part of an ongoing commercial organization or enterprise; 
(B)aliens were transported in groups of 10 or more; 
(C)aliens were transported in a manner that endangered their lives or the aliens presented a life-threatening health risk to people in the United States; or 
(D)aliens were transported for purposes of prostitution or involuntary servitude.. 
(b)Rewards programSection 274 of the Immigration and Nationality Act (8 U.S.C. 1324) is amended by adding at the end the following: 
 
(e)Rewards program 
(1)PurposeThe rewards program shall be designed to assist in the elimination of aggravated alien smuggling. 
(2)DefinitionFor purposes of this subsection, the term aggravated alien smuggling means a violation for which increased penalties are provided under subsection (a)(4).  
(3)AdministrationThe rewards program shall be administered by the Secretary of Homeland Security, in consultation, as appropriate, with the Attorney General and the Secretary of State. 
(4)Rewards authorizedIn the sole discretion of the Secretary of Homeland Security, such Secretary, in consultation, as appropriate, with the Attorney General and the Secretary of State, may pay a reward to any individual who furnishes information or testimony leading to— 
(A)the arrest or conviction of any individual conspiring or attempting to commit an act of aggravated alien smuggling; 
(B)the arrest or conviction of any individual committing such an act; 
(C)the arrest or conviction of any individual aiding or abetting the commission of such an act; 
(D)the prevention, frustration, or favorable resolution of such an act, including the dismantling of an aggravated alien smuggling organization in whole or in significant part; or 
(E)the identification or location of an individual who holds a key leadership position in an aggravated alien smuggling operation. 
(5)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. Amounts appropriated under this paragraph shall remain available until expended. 
(6)IneligibilityAn officer or employee of any Federal, State, local, or foreign government who, while in performance of his or her official duties, furnishes information described in paragraph (4) shall not be eligible for a reward under this subsection for such furnishing. 
(7)Protection measuresIf the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that the identity of an individual who furnishes information or testimony described in paragraph (4), or the identity of any spouse, parent, son, or daughter of such an individual, must be protected, such official may take such lawful action as the official considers necessary to effect such protection. 
(8)Limitations and certification 
(A)Maximum amountNo reward under this subsection may exceed $100,000, except as personally authorized by the Secretary of Homeland Security if such Secretary determines, in consultation, as appropriate, with the Attorney General and the Secretary of State, that the offer or payment of an award of a larger amount is necessary to combat a aggravated alien smuggling operation. 
(B)ApprovalAny reward under this subsection exceeding $50,000 shall be personally approved by the Secretary of Homeland Security. 
(C)Certification for paymentAny reward granted under this subsection shall be certified for payment by the Secretary of Homeland Security.. 
(c)Outreach programSection 274 of the Immigration and Nationality Act (8 U.S.C. 1324), as amended by subsection (b), is further amended by adding at the end the following: 
 
(f)Outreach programThe Secretary of Homeland Security, in consultation, as appropriate, with the Attorney General and the Secretary of State, shall develop and implement an outreach program to educate the public in the United States and abroad about— 
(1)the penalties for bringing in and harboring aliens in violation of this section; and 
(2)the financial rewards and other incentives available under subsection (e) for assisting in the investigation, disruption, or prosecution of an aggravated alien smuggling operation.. 
96.Increased criminal sentences and fines for alien smuggling 
(a)In generalSubject to subsection (b), pursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall promulgate sentencing guidelines or amend existing sentencing guidelines for smuggling, transporting, harboring, or inducing aliens under sections 274(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(A)) so as to— 
(1)triple the minimum term of imprisonment under that section for offenses involving the smuggling, transporting, harboring, or inducing of— 
(A)1 to 5 aliens from 10 months to 30 months; 
(B)6 to 24 aliens from 18 months to 54 months; 
(C)25 to 100 aliens from 27 months to 81 months; and 
(D)101 aliens or more from 37 months to 111 months; 
(2)increase the minimum level of fines for each of the offenses described in subparagraphs (A) through (D) of paragraph (1) to the greater of $25,000 per alien or 3 times the amount the defendant received or expected to receive as compensation for the illegal activity; 
(3)increase by at least 2 offense levels above the applicable enhancement in effect on the date of the enactment of this Act the sentencing enhancements for intentionally or recklessly creating a substantial risk of serious bodily injury or causing bodily injury, serious injury, or permanent or life threatening injury; 
(4)for actions causing death, increase the offense level to be equivalent to that for involuntary manslaughter under section 1112 of title 18, United States Code; and 
(5)for corporations or other business entities that knowingly benefit from such offenses, increase the minimum level of fines for each of the offenses described in subparagraphs (A) through (D) of paragraph (1) to $50,000 per alien employed directly, or indirectly through contract, by the corporation or entity. 
(b)ExceptionSubsection (a) shall not apply to an offense that involved the smuggling, transporting, or harboring only of the defendant’s spouse or child (or both the defendant’s spouse and child). 
(c)DeadlineThe United States Sentencing Commission shall carry out subsection (a) not later than the date that is 6 months after the date of the enactment of this Act. 
97.Increased penalty for smuggling 
(a)In generalThe third undesignated paragraph of section 545 of title 18, United States Code, is amended by striking ‘‘five years’’ and inserting ‘‘20 years’’. 
(b)Enhanced penalty for causing deathPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend the Federal sentencing guidelines to provide sentencing enhancements for an offense under section 545 of title 18, United States Code, as amended by subsection (a), that results in the death of a person. 
(c)Consistency with other guidelinesIn carrying out this section, the United States Sentencing Commission— 
(1)shall ensure that there is reasonable consistency with other Federal sentencing guidelines; and 
(2)shall avoid duplicative punishments for substantially the same offense. 
DBeyond our Borders (International) 
1Coordinating DHS Mission Overseas 
101.Office of International Affairs; effective and efficient management and coordination of international assignmentsSection 879(b) of the Homeland Security Act of 2002 (6 U.S.C. 459(b)) is amended by adding at the end the following: 
 
(5)To manage all overseas assignments of personnel of the Department, including by coordinating with the Department of State with respect to such assignments and related support matters.. 
102.Creation of an Office of Overseas ServiceSection 879 of the Homeland Security Act of 2002 (6 U.S.C. 459) is amended by adding at the end the following: 
 
(c)Office of overseas service 
(1)In generalThe Secretary shall create an Office of Overseas Service within the Office of International Affairs similar to the Foreign Agricultural Service of the Department of Agriculture and the United States and Foreign Commercial Service of the Department of Commerce. The Director of the Office of International Affairs shall be responsible for administering the Office of Overseas Service. 
(2)FunctionsThe Office of Overseas Service shall be responsible for the following functions: 
(A)Serving as the contact for the Department of Homeland Security with the State Department to coordinate overseas assignments. 
(B)Recruitment of personnel for overseas service. 
(C)Retention of personnel for overseas service. 
(D)Oversight of training of personnel for overseas service. 
(3)Study and report 
(A)StudyPrior to creating the Office of Overseas Service, the Secretary shall direct the Director of the Office of International Affairs to conduct a study on how best to create a foreign service component for the Department for the purpose of adequately recruiting and retaining personnel who are willing and able to serve in the Department in an overseas capacity. 
(B)ReportNot later than January 1, 2005, the Director of the Office of International Affairs shall prepare and submit to the appropriate congressional committees (as defined by section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a report that contains the results of the study on creating an Office of Overseas Service conducted pursuant to subparagraph (A) and an implementation plan for carrying out such study’s recommendations.. 
2Implementing a More Effective Visa Security Program 
105.Implementing a more effective visa security program 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Congress a report— 
(1)outlining how the Department of Homeland Security will implement the recommendations of the report issued in August 2004 by the Office of the Inspector General of the Department of Homeland Security entitled An Evaluation of DHS Activities to Implement Section 428 of the Homeland Security Act of 2002; 
(2)detailing such department’s progress in implementing each of the recommendations described in paragraph (1); and 
(3)examining the visa security program’s effectiveness as a counter-terrorism program. 
(b)ConsultationIn preparing the report described in subsection (a), the Secretary of Homeland Security shall consult with the Secretary of State. 
(c)ContentsThe report shall also include the following: 
(1)Overseas placement of visa security officersThe report shall assess the criteria used in deciding where to station or not to station visa security officers 
(2)Qualifications of visa security officersThe report shall assess the skills required of a visa security officer, including required foreign language skills. 
(3)DutiesThe report shall contain both the model visa security officer position description and the current duties of the visa security officers stationed overseas. 
(4)Placement within DepartmentThe report shall contain a recommendation on the proper location of the program within Department of Homeland Security to maximize its value as a counter-terrorism program. 
3Securing the Visa Waiver Program 
106.Visa waiver program passenger screening; biographical checks 
(a)In generalThe Secretary of Homeland Security shall establish, as part of the integrated entry and exit data system required under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a), an electronic system through which an alien seeking to enter the United States without a visa under the visa waiver program described in section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is required to submit biographical information prior to embarkation. 
(b)ElementsThe electronic system required to be established under subsection (a) shall satisfy the following requirements: 
(1)Electronic determination of eligibilityThe system shall include a method for an electronic determination to be made, and an electronic response to be provided, in 30 minutes or less, as to whether or not an alien submitting information as described in subsection (a) is eligible to be admitted to the United States as a nonimmigrant visitor described in section 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)). 
(2)Carrier obligationsThe system shall include a method for requiring— 
(A)carriers and other corporations described in section 217(a)(5) of such Act (8 U.S.C. 1187(a)(5)) to inquire electronically, prior to an alien passenger’s embarkation without a visa, whether the alien has been determined, using the system described in this section, to be eligible for such an admission; and 
(B)the electronic response to such inquiry to be provided in 90 seconds or less. 
(3)DeploymentThe system shall be deployed as soon as possible after the date of the enactment of this Act. 
(4)FeeThe Secretary of Homeland Security shall establish a fee to be charged to aliens described in subsection (a) that is set at a level that will ensure the recovery of the full costs of establishing and operating the system. 
(c)ConsultationIn developing the system, the Secretary of Homeland Security shall consult with, and allow for the system’s review by, a private sector group consisting of individuals with expertise in immigration, travel, tourism, privacy, national security, or computer security issues. 
107.Defining security responsibilities of the Visa Waiver Program Office 
(a)In generalThe Secretary of Homeland Security shall create a Visa Waiver Program Office. 
(b)Functions The functions of the head of the Visa Waiver Program Office shall include the following: 
(1)Developing a plan to submit the annual report required under section 110(e) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note). 
(2)Developing protocols and a plan to conduct biennial country reviews. 
(3)Determining funding levels necessary to support the conduct of country reviews and to carry out the other responsibilities of the office. 
(4)Developing a process to comprehensively check all lost and stolen passport data provided countries designated as visa waiver program countries under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) against entry and exit data in information systems of the United States. 
(5)Developing procedures to collect and analyze data concerning the fraudulent use of visa waiver program passports. 
(6)Including in the country review protocols provisions to review document manufacturing and issuing security practices. 
(7)Coordinating with the Department of State to establish standard operating procedure for systemic and proactive collection of lost and stolen passport information. 
(8)Requiring that inventory control numbers and passport numbers be queried in lookout systems. 
(9)Reviewing policies that allow the return of fraudulent travel documents to those who presented them when they are sent back to their countries of origin. 
108.Additional and continuous training for inspectors in fraud and imposter detection 
(a)Fraud detectionThe Secretary of Homeland Security shall provide inspectors conducting inspections of aliens entering the United States pursuant to the visa waiver program described in section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) with enhanced and continuous training in detecting imposters and in passport and document fraud detection. Additional training should be provided when any program country designated under such section makes changes in its passports. The Secretary shall report to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) on the amount and the type of training received such inspectors on detecting and handling fraudulent documents. 
(b)Foreign languagesThe Secretary of Homeland Security shall provide inspectors described in subsection (a) with foreign language training in languages determined to be necessary to carrying out the anti-terrorism and law enforcement functions of such inspectors. 
(c)Authorization of appropriationsThere are authorized to be appropriated such funds as may be necessary to develop the capability to scan fraudulent documents and to transmit a high quality color image to the forensic document laboratory. The Secretary of Homeland Security shall ensure that staff is available in the Forensic Document Laboratory on a 24-hour basis to assist in determining the validity of the scanned document. 
109.Authorization of fundsThere are authorized to be appropriated such sums as may be necessary to carry out the functions described in this subchapter.  
ESecuring the Immigration Benefits Process 
111.Immigration ombudsman 
(a)Extension of authority to all immigration functionsSection 452 of the Homeland Security Act of 2002 (6 U.S.C. 272) is amended— 
(1)in subsection (a), by striking Citizenship and Immigration Services and inserting Immigration; 
(2)in subsection (b)— 
(A)in paragraph (1), by striking the Bureau of Citizenship and Immigration Services and inserting U.S. Citizenship and Immigration Services, U.S. Immigration and Customs Enforcement, or U.S. Customs and Border Protection; and 
(B)in each of paragraphs (2) and (3), by striking the Bureau of Citizenship and Immigration Services each place such term appears and inserting such entities; 
(3)in subsection (c)— 
(A)in paragraph (1), by striking the Bureau of Citizenship and Immigration Services each place such term appears and inserting the entities described in subsection (b); and 
(B)in paragraph (2), by striking Director of the Bureau of Citizenship and Immigration Services, and inserting Director of U.S. Citizenship and Immigration Services, Assistant Secretary for U.S. Immigration and Customs Enforcement, U.S. Customs and Border Protection Commissioner; 
(4)in subsection (d)— 
(A)in paragraph (2), by striking the Bureau of Citizenship and Immigration Services and inserting the entities described in subsection (b); and 
(B)in paragraph (4), by striking Director of the Bureau of Citizenship and Immigration Services, and inserting Director of U.S. Citizenship and Immigration Services, Assistant Secretary for U.S. Immigration and Customs Enforcement, and U.S. Customs and Border Protection Commissioner; 
(5)in subsection (e)(2), by striking the Bureau of Citizenship and Immigration Services and inserting the entities described in subsection (b); 
(6)in subsection (f)— 
(A)by amending the subsection heading to read as follows: Responsibilities.—; 
(B)by striking Director of the Bureau of Citizenship and Immigration Services, and inserting Director of U.S. Citizenship and Immigration Services, Assistant Secretary for U.S. Immigration and Customs Enforcement, and the U.S. Customs and Border Protection Commissioner; and 
(C)by striking director each place such term appears and inserting person; and 
(7)in subsection (g), by striking the Bureau of Citizenship and Immigration Services each place such term appears and inserting the entities described in subsection (b). 
(b)Public information campaign; private sector input 
(1)In generalSection 452(d) of the Homeland Security Act of 2002 (6 U.S.C. 272(d)) is amended— 
(A)in paragraph (3), by striking and at the end; 
(B)in paragraph (4), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following: 
 
(5) shall launch a public information campaign; and 
(6)shall establish a group, which shall consist of private individuals, and Federal, State, and local government officials, with expertise in migration, travel, trade, or national security issues, to provide the Ombudsman with private sector input.. 
(2)Authorization of appropriationsThere are authorized to be appropriated for such sums as may be necessary to carry out the amendments made by paragraph (1). 
(c)Additional reporting requirementsSection 452(c) of the Homeland Security Act of 2002 (6 U.S.C. 272(c)) is amended— 
(1)in subparagraph (F), by striking and at the end; 
(2)by redesignating subparagraph (G) as subparagraph (I); and 
(3)by inserting after subparagraph (F) the following: 
 
(G)shall state the percentage of complaints that can be traced to delays in benefits processing; and 
(H)shall describe the extent to which delays in benefits processing are attributable to entities outside of the Department, particularly government agencies conducting background checks.. 
112.CIS workflow, technology, and staffing assessment 
(a)In generalThe Comptroller General of the United States shall conduct a comprehensive assessment of U.S. Citizenship and Immigration Services within the Department of Homeland Security. Such assessment shall include study of personnel, administrative and technical support positions, technology, training, and facilities. 
(b)WorkflowAs part of the study, the Comptroller General shall examine all elements of such unit’s workflow, in order to determine the most efficient way to handle its work without compromising security. Any obstacles associated with security matters should be identified and recommendations should be made on ways to minimize such obstacles without compromising security. The Comptroller General should assess the division of work, adequacy of infrastructure (particularly information technology), as well as personnel needs. 
(c)Interactions with other organizationsAs part of the study, the Comptroller General shall examine the unit's interactions with other government organizations. Specifically, the Comptroller General shall determine whether existing memoranda of understanding and divisions of responsibility, especially any which pre-date the establishment of the Department of Homeland Security, need to be revised in order to improve the bureau’s service delivery. 
(d)Backlog costAs part of the study, the Comptroller General shall assess the current cost of maintaining the backlog (as defined in section 203 of the Immigration Services and Infrastructure Improvements Act of 2000 (8 U.S.C. 1572)). 
(e)InterviewsThe Comptroller General may interview any front-line personnel, without supervisors present, to determine priorities and needs. 
(f)Information technologyAspects of this study related to information technology should be coordinated with the Chief Information Officer for the Department of Homeland Security and should build on the findings of the task force established by section 3 of the Immigration and Naturalization Service Data Management Improvement Act of 2000 (Public Law 106–215). 
(g)SubmissionThe study should be completed not later than January 1, 2005, and shall be submitted to the Secretary of Homeland Security, the Secretary of State, and the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)). It shall include recommendations for resource allocation. 
113.Study on biometrics 
(a)In generalThe Secretary of Homeland Security, in consultation with the Director of the National Institute of Standards and Technology, shall conduct a study of all biometric identifiers that might be collected for purposes of processing and adjudicating applications and petitions for immigration benefits, and shall determine which among these identifiers would be most appropriate for the purposes described in subsection (b). The Secretary shall provide the resources necessary properly to conduct the study. 
(b)UsesIn carrying out subsection (a), the Secretary shall consider the use of a biometric identifier— 
(1)to register or catalogue a petition or application for an immigration benefit upon submission to the appropriate Federal agency; 
(2)to check the petitioner or applicant against watch lists; 
(3)as part of the integrated entry and exit data system required under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a); and 
(4)to conduct background checks with Federal intelligence agencies. 
(c)FactorsThe Secretary shall consider the following factors in making the determination under subsection (a): 
(1)Accuracy 
(2)The technology available. 
(3)Economic considerations. 
(4)Storage. 
(5)Efficiency. 
(d)SubmissionThe study should be completed within one year of enactment, and shall be submitted to the Secretary of State and the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)). 
114.Digitizing immigration functions 
(a)Digitized fingerprintsNot later than January 1, 2005, all fingerprints taken for purposes of adjudicating an application or petition for an immigration benefit shall be digitized. 
(b)Registering applications by biometricNot later than January 1, 2005, all applications and petitions for an immigration benefit shall be registered or catalogued by the receiving agency using a biometric identifier. Initially, such biometric identifier shall be a fingerprint. Subsequently, the Secretary of Homeland Security may select one or more alternative biometric identifiers to be used for such purposes, taking into account factors such as efficiency, accuracy, the technology available, economic considerations, and storage requirements. 
115.Study on digitizing immigration benefit applications 
(a)In generalThe Comptroller General of the United States shall conduct a comprehensive study on digitizing all applications and petitions for an immigration benefit, including digital storage, cataloguing, and the ability to apply for all types of immigration benefits through digital means. The study should consider costs for both the Federal Government and the applicant or petitioner, as well as the feasibility for all types of persons to apply by digital means. 
(b)SubmissionThe study should be completed not later than January 1, 2005, and shall be submitted to the Secretary of Homeland Security, the Secretary of State, and the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)).  
VStrengthening Rail Security 
121.Public transportation system grants and training 
(a)Homeland security public transportation grants 
(1)AuthorizationThe Secretary of Homeland Security is authorized to make grants for the purpose of improving the security of public transportation systems against acts of terrorism. The grant program shall be administered by the Under Secretary for Border and Transportation Security— 
(A)in consultation with the Director of the Office of Domestic Preparedness, to ensure that the program is consistent with other Department of Homeland Security grant programs; 
(B)with the Assistant Secretary for Infrastructure Protection to ensure that grant awards are consistent with critical infrastructure risk assessments and protective priorities as they relate to public transportation; and 
(C)with the Under Secretary for Science and Technology to ensure that technology aspects of grant proposals are feasible and generally consistent with existing technologies and standards. 
(2)ConsiderationsAmong the considerations on which grants shall be awarded are the following: 
(A)Risk of terrorism, including threat assessment, vulnerabilities of public transportation systems, potential effects of acts of terrorism against public transportation systems, and past acts of terrorism against modes of transportation. 
(B)Merits of the proposed projects to increase national security, based on a consideration of— 
(i)threats; 
(ii)vulnerabilities; 
(iii)consequences, including human casualties and economic impacts; 
(iv)consequence management; 
(v)the likelihood that such projects would have been pursued in the normal course of business and in the absence of national security considerations; and 
(vi)feasibility, based on the technical and operational merits of the projects. 
(3)Allowable use of fundsGrants made under this subsection shall be used for the purposes of— 
(A)support for increased capital investments in cameras, close-circuit television, and other surveillance systems; 
(B)increased capital investment in command, control, and communications systems, including investments for redundancy and interoperability and for improved situational awareness, such as emergency call boxes and vehicle locator systems; 
(C)increased training, including for carrying out exercises under subsection (b), and technical support for public transportation employees, especially for security awareness, prevention, emergency response, including evacuation, and decontamination; 
(D)expanded deployment of equipment and other measures, including canine detection teams, for the detection of explosives and chemical, biological, radiological, and nuclear agents; 
(E)capital improvements and operating activities, including personnel expenditures, to increase the physical security of stations, vehicles, bridges, and tunnels; 
(F)capital improvements and operating activities to improve passenger survivability in the event of an attack, including improvements in ventilation, drainage, fire safety technology, emergency communications systems, lighting systems, passenger egress, and accessibility by emergency response personnel; 
(G)acquisition of emergency response and support equipment, including fire suppression and decontamination equipment; and 
(H)expansion of employee education and public awareness campaigns regarding security on public transportation systems. 
(4)Eligible recipientsGrants shall be made available under this subsection directly to owners, operators, and providers of public transportation systems. Owners, operators, and providers of infrastructure over which public transportation operates, but which is not primarily used for public transportation, may also be eligible for grants at the discretion of the Secretary. 
(5)AccountabilityThe Secretary shall adopt necessary procedures, including audits, to ensure that grants made under this subsection are expended in accordance with the purposes of this section and the priorities and other criteria developed by the Secretary. If the Secretary determines that a recipient has used any portion of the grant funds received under this subsection for a purpose other than the allowable uses specified for that grant under this subsection, the grantee shall return any amount so used to the Treasury of the United States. 
(6)Procedures for grant awardThe Secretary shall prescribe procedures and schedules for the awarding of grants under this subsection, including application and qualification procedures, and a record of decision on applicant eligibility. The Secretary shall issue a final rule establishing the procedures not later than 90 days after the date of enactment of this Act. 
(7)Cost shareGrants made under this subsection shall account for no more than— 
(A)85 percent for fiscal year 2005; 
(B)80 percent for fiscal year 2006; and 
(C)75 percent for fiscal year 2007,of the expense of the purposes for which the grants are used. 
(8)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the purposes of this subsection— 
(A)$1,200,000,000 for fiscal year 2005; 
(B)$900,000,000 for fiscal year 2006; and 
(C)$700,000,000 for fiscal year 2007.Amounts appropriated pursuant to this paragraph shall remain available until expended. 
(b)Training exercises 
(1)GuidelinesNot later than 4 months after the date of enactment of this Act, the Secretary of Homeland Security shall publish guidelines for the conduct by recipients of grants under subsection (a) of appropriate exercises for emergency response and public transportation employee training purposes. 
(2)PlansNot later than 6 months after receipt of a grant under subsection (a), the recipient of such grant shall transmit to the Secretary its emergency response plan as well as a plan for conducting exercises for emergency response and public transportation employee training purposes pursuant to the guidelines published under paragraph (1). 
(3)Exercises 
(A)RequirementNot later than 1 year after receipt of a grant under subsection (a), the recipient of such grant shall conduct an exercise pursuant to the plan for conducting exercises transmitted under paragraph (2). 
(B)ExemptionsThe Secretary may exempt a grant recipient from the requirement under subparagraph (A) if the recipient has recently conducted an equivalent exercise. 
(C)Notice and reportNot later than 30 days after conducting an exercise under subparagraph (A) or as described in subparagraph (B), the recipient shall notify the Secretary that such exercise has been completed, including a description of the results of the exercise and findings and lessons learned from the exercise, and shall make recommendations for changes, if necessary, to existing emergency response plans. If the recipient revises an emergency response plan as a result of an exercise under this paragraph, the recipient shall transmit the revised plan to the Secretary not later than 6 months after the exercise. 
(4)Technical assistanceThe Secretary shall provide technical assistance in the design, preparation for, and conduct of emergency response exercises. 
(5)Use of plansThe Secretary shall ensure that information submitted to the Secretary under this subsection is protected from any form of disclosure that might compromise public transportation security or trade secrets. Notwithstanding the preceding sentence, the Secretary may use such information, on a nonattributed basis unless otherwise agreed to by the source of the information, to aid in developing recommendations, best practices, and materials for use by public transportation authorities to improve security practices and emergency response capabilities. 
(c)DefinitionFor the purposes of this section— 
(1)the term public transportation employees means security personnel, dispatchers, vehicle and vessel operators, other onboard employees, maintenance and support personnel, and other appropriate employees of owners, operators, and providers of public transportation systems; and 
(2)the term public transportation systems means passenger, commuter, and light rail, including Amtrak and subways, buses, commuter ferries, and other modes of public transit. 
122.Public transportation security plan, best practices, and awareness 
(a)Security best practicesThe Secretary of Homeland Security shall, not later than 120 days after the date of enactment of this Act, develop, disseminate to appropriate owners, operators, and providers of public transportation systems, public transportation employees and employee representatives, and Federal, State, and local officials, and transmit to the Congress a report containing best practices for the security of public transportation systems. In developing best practices, the Secretary shall be responsible for consulting with and collecting input from owners, operators, and providers of public transportation systems, public transportation employee representatives, first responders, industry associations, private sector experts, academic experts, and appropriate Federal, State, and local officials. 
(b)Public awarenessNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall develop a national plan for public outreach and awareness. Such plan shall be designed to increase awareness of measures that the general public, public transportation passengers, and public transportation employees can take to increase public transportation system security. Such plan shall also provide outreach to owners, operators, providers, and employees of public transportation systems to improve their awareness of available technologies, ongoing research and development efforts, and available Federal funding sources to improve public transportation security. Not later than 9 months after the date of enactment of this Act, the Secretary shall implement the plan developed under this subsection. 
(c)Security plan 
(1)RequirementNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security, in coordination with the Secretary of Transportation, shall develop a strategic plan for the security of the Nation’s public transportation systems and transmit to Congress a report containing a summary of that plan. Such plan shall— 
(A)include a comprehensive assessment of risks to the Nation’s public transportation systems, including an assessment of threats of terrorist attack, vulnerabilities against terrorist attack, and human, economic, and national security consequences of terrorist attack; 
(B)take into account actions taken or planned by both public and private entities to address identified security issues; 
(C)describe measures for prevention, protection, and preparedness, including recommended actions and best practices (as described in subsection (a)); 
(D)make prioritized recommendations for improving public transportation system security; 
(E)identify specific actions the Federal Government should take to provide increased security support for public transportation systems, both generally and in periods of high or severe threat levels of alert; 
(F)identify measures for coordinating initiatives undertaken by the public and private sectors to increase security of public transportation systems; 
(G)contain an estimate of the cost to implement measures, recommendations, and best practices, and other actions contained within the plan; 
(H)identify milestones and timeframes for implementing measures, recommendations, and best practices, and other actions contained within the plan; and 
(I)identify methods for measuring progress against the plan and communicating such progress to owners, operators, and providers of public transportation systems and to Congress. 
(2)ImplementationThe Secretary shall begin implementation of the plan not later than 3 months after its development. 
(3)Consultation; use of existing resourcesIn developing the plan under this subsection, the Secretary shall be responsible for consulting with and collecting input from owners, operators, and providers of public transportation systems, public transportation employee representatives, first responders, industry associations, private sector experts, academic experts, and appropriate Federal, State, and local officials. 
(4)FormatThe Secretary may submit the report in both classified and unclassified formats if the Secretary considers that such action is appropriate or necessary. 
(5)2-Year updatesThe Secretary, in consultation with the Secretary of Transportation, shall update the plan every 2 years, as necessary, and transmit such updated report to Congress. 
(d)DefinitionFor the purposes of this section— 
(1)the term public transportation employees means security personnel, dispatchers, vehicle and vessel operators, other onboard employees, maintenance and support personnel, and other appropriate employees of owners, operators, and providers of public transportation systems; and 
(2)the term public transportation systems means passenger, commuter, and light rail, including Amtrak and subways, buses, commuter ferries, and other modes of public transit. 
123.Memorandum of Agreement 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security and the Secretary of Transportation shall execute a Memorandum of Agreement governing the roles and responsibilities of the Department of Homeland Security and the Department of Transportation, respectively, in addressing security matters for public transportation systems, including the process the departments will follow to promote communications, efficiency, and nonduplication of effort. Such Memorandum of Agreement shall also establish a formal mechanism to ensure coordination and the timely sharing of expertise and information between the Department of Homeland Security and the Department of Transportation, as appropriate, in public transportation security. 
(b)DefinitionFor the purposes of this section the term public transportation systems means passenger, commuter, and light rail, including Amtrak and subways, buses, commuter ferries, and other modes of public transit. 
VIStrengthening Port Security 
130.Short titleThis title may be cited as the Secure Containers from Overseas and Seaports from Terrorism Act or the Secure COAST Act. 
ABureau of Customs and Border Protection security programs 
131.Amendments to the Homeland Security Act of 2002 
(a)In generalTitle IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the following new subtitle: 
 
GBureau of Customs and Border Protection Security Programs 
481.Standards and verification procedures for the security of maritime cargo containers 
(a)Standards and Verification ProceduresNot later than 180 days after the date of the enactment of the Secure COAST Act, the Secretary, acting through the Under Secretary for Border and Transportation Security, shall establish standards and verification procedures for the security of maritime cargo containers moving within the intermodal transportation system, including standards for sealing and procedures for seal verifications for cargo containers at loading. 
(b)RequirementsThe standards and verification procedures established pursuant to subsection (a) shall be consistent with the cargo container security recommendations of Operation Safe Commerce, the interagency Container Working Group, and the Smart and Secure Trade Lane program and shall meet the following additional requirements: 
(1) Seal standardsMaritime cargo containers shall at a minimum be affixed with a security seal equivalent to the level D high security seal (as certified by the International Organization for Standardization (ISO); Certification No. 17712) at loading. 
(2)Seal verificationProcedures shall be established for the verification of security seals described in paragraph (1), including procedures to determine which individuals and entities in the intermodal transportation system are responsible for sealing maritime cargo containers, recording of seal numbers, changes to such numbers if a container is opened, and anomalies relating to security seals. 
(c)Evaluation of Container Tracking Technologies, Container Targeting, and Security of Empty Containers 
(1)EvaluationThe Secretary, acting through the Under Secretary for Border and Transportation Security, shall carry out the following: 
(A)Container tracking technologiesThe Secretary shall evaluate the security benefits of existing technology for container tracking from the point of loading to its final destination, such as electronic seals or intrusion detection devices that can detect a physical breach of a container. In addition to determining the security benefits, the Secretary shall determine the costs, infrastructure, communication system, required to deploy such technology in the intermodal transportation system, including incentives for investment in such technology. 
(B)Container targetingThe Secretary shall evaluate trade information, in addition to cargo manifest information, such as purchase orders, port of origin data, and transshipment data, which would improve the ability of the Bureau of Customs and Border Protection to carry out risk analysis of containers. 
(2)ReportNot later than 180 days after the date of the enactment of the Secure COAST Act, the Secretary shall prepare and submit to the appropriate congressional committees a report that contains the results of the evaluations carried out under paragraph (1), including any recommendations thereto. 
482.Validation of security measures under the C–TPAT program 
(a)General ValidationNot later than September 30, 2005, and on an annual basis thereafter, the Commissioner of the Bureau of Customs and Border Protection shall conduct on site validations of each individual and entity participating in the C–TPAT program to ensure that the individual or entity is implementing appropriate security measures under the program. The Commissioner may certify private security companies to carry out the validation process described in the preceding sentence.  
(b)Specific ValidationThe Commissioner shall establish inspection teams under the C–TPAT program to evaluate the program’s security requirements and, as circumstances warrant, to carry out unannounced inspections of individuals and entities participating in the program to ensure compliance with the security requirements. 
(c)Penalties for Non-ComplianceThe Commissioner shall establish penalties for non-compliance with the requirements of the C–TPAT program by individuals and entities participating in the program, including probation or expulsion from the program, as appropriate. 
483.Deployment of radiation detection portal equipment; integrated cargo inspection system 
(a)Deployment of radiation detection portal equipment 
(1)DeploymentNot later than September 30, 2005, the Commissioner of the Bureau of Customs and Border Protection shall deploy radiation detection portal equipment at all United States seaports, other United States ports of entry, and major facilities as determined by the Secretary. 
(2)ReportNot later than December 31, 2004, the Commissioner shall submit to the appropriate congressional committees a report on the implementation of the requirement under paragraph (1). 
(3)Authorization of appropriationsThere is authorized to be appropriated to the Commissioner $290,000,000 for fiscal year 2005 to carry out this subsection. 
(b)Integrated Cargo Inspection System 
(1)PlanThe Commissioner of the Bureau of Customs and Border Protection shall develop a plan to integrate radiation detection portal equipment with gamma-ray inspection technology equipment at United States seaports and foreign seaports that are participating the Container Security Initiative in order to facilitate the detection of nuclear weapons in maritime cargo containers. Such plan shall include methods for automatic identification of containers and vehicles for inspection in a timely manner and a data sharing network capable of transmitting gamma-ray images and cargo data among relevant ports and the National Targeting Center of the Bureau of Customs and Border Protection. 
(2)ReportNot later than 180 days after the date of the enactment of the Secure COAST Act, the Commissioner shall prepare and submit to the appropriate congressional committees a report that contains— 
(A)a description of the plan developed under paragraph (1), including any infrastructure improvements required at the seaports involved; 
(B)an estimate of the costs associated with implementation of the plan; and 
(C)an estimate of the timeframe for implementation of the plan. 
484.Staffing assessment of seaport security missions 
(a)StudyThe Commissioner of the Bureau of Customs and Border Protection shall conduct a study to determine the number of Bureau inspectors and other appropriate personnel that should be stationed at United States seaports and foreign seaports that are participating in the Container Security Initiative (CSI) to support increased inspections of low risk cargo, deployment of personnel at foreign seaports for a period of at least one year, and the manning of radiation portal monitors installed at such seaports. In determining such number of Bureau inspectors, the Commissioner shall take into account the requirements contained in the other sections of this subtitle. 
(b)ReportNot later than 180 days after the date of the enactment of the Secure COAST Act, the Commissioner shall prepare and submit to the appropriate congressional committees a report that contains the results of the study conducted under subsection (a). 
485.CSI reportNot later than 180 days after the date of the enactment of the Secure COAST Act, and on an annual basis thereafter, the Secretary, acting through the Commissioner of the Bureau of Customs and Border Protection, shall prepare and submit to the appropriate congressional committees a report that contains all cargo inspection data at foreign seaports participating in the Container Security Initiative (CSI) for the prior year. The initial report shall include the plan for the ‘strategic port’ phase of the CSI. 
486.DefinitionsIn this subtitle: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations, the Committee on Ways and Means, the Select Committee on Homeland Security (or any successor committee), and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(B)the Committee on Appropriations, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on Governmental Affairs of the Senate. 
(2)Bureau of customs and border protection or bureauThe term Bureau of Customs and Border Protection or Bureau means the Bureau of Customs and Border Protection of the Department. 
(3)CommissionerThe term Commissioner means the Commissioner of the Bureau of Customs and Border Protection. 
(4)Container security initiative or csiThe term Container Security Initiative or CSI means the program carried out by the Bureau of Customs and Border Protection under which Bureau personnel are deployed to major seaports outside the United States to work with their host country counterparts to— 
(A)establish security criteria to identify high-risk maritime cargo containers bound for the United States based on advance information; 
(B)identify and pre-screen such maritime cargo containers for chemical, biological, or nuclear weapons through examination or inspection; and 
(C)develop secure or smart maritime cargo containers. 
(5)C–TPAT programThe term C–TPAT program means the Customs-Trade Partnership Against Terrorism program carried out by the Bureau of Customs and Border Protection under which importers, brokers, air, sea, and land carriers, and other individuals and entities in the intermodal transportation system voluntarily enter into partnerships with the Bureau to establish and carry out a validation process to ensure that participants are implementing appropriate security measures to protect the system from being compromised by individual terrorists and terrorist organizations. 
(6)Interagency container working groupThe term Interagency Container Working Group means the working group consisting of representatives of the former United States Customs Service and the National Infrastructure Security Committee of the Department of Transportation that provided recommendations relating to the security of intermodal cargo containers to the Office of Homeland Security in the Executive Office of the President. 
(7)Operation safe commerceThe term Operation Safe Commerce means the program carried out by the Department of Transportation and the Bureau of Customs and Border Protection to fund business initiatives designed to enhance security for maritime cargo containers moving within the intermodal transportation system. 
(8)Smart and secure trade lane programThe term Smart and Secure Trade Lane Program means the program carried out by the intermodal transportation industry to provide security and ensure efficiency throughout the intermodal transportation system, specifically by developing technology to improve the security of intermodal cargo containers and to improve information sharing within the industry relating to such security and efficiency. 
(b)Clerical AmendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the items relating to subtitle F of title IV the following new items: 
 
 
Subtitle G—Bureau of Customs and Border Protection Security Programs 
Sec. 481. Standards for the security of maritime cargo containers 
Sec. 482. Validation of security measures under the C–TPAT program 
Sec. 483. Deployment of radiation detection portal equipment; integrated cargo inspection system 
Sec. 484. Staffing assessment of seaport security missions 
Sec. 485. CSI report 
Sec. 486. Definitions. 
BPort Security 
135.Port security grant fundingSection 70107(h) of title 46, United States Code, is amended to read as follows: 
 
(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out subsections (a) through (g)— 
(1)$537,000,000 for fiscal year 2005; and 
(2)such sums as are necessary for each subsequent fiscal year.. 
136.Funding for collaborative program for development of maritime information sharing and analysis capability 
(a)Fiscal year 2005Of the amounts authorized to be appropriated to the Department of Homeland Security, $3,000,000 shall be available for a grant to assist the maritime industry to develop and operare a colloaborative maritime information sharing and analysis capability. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the President should include in budget requests submitted for fiscal years 2006 and 2007 sufficient funds to ensure that such a maritime information sharing and analysis capability is fully operational before fiscal year 2008; and 
(2)the maritime industry should pay at least half of the operating costs of such capability incurred in fiscal year 2008 and thereafter. 
137.Appropriate congressional committees definedIn this title the term appropriate congressional committees means the Committee on Transportation and Infrastructure, the Select Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science and Transportation and the Committee on Appropriations of the Senate. 
CStrengthening the Coast Guard 
141.Acceleration of integrated deepwater programIn addition to any other amounts authorized, there is authorized to be appropriated to the Secretary of Homeland Security $1,892,000,000 for fiscal year 2005 for the acquisition and construction of vessels, aircraft, shore and offshore facilities and other components associated with the Integrated Deepwater System in accordance with the report required by section 888 of the Homeland Security Act of 2002 (116 Stat. 2250). 
142.Increase in authorized Coast Guard personnelThe Coast Guard is authorized an end-of-year strength for active duty personnel of 50,000 as of September 30 of each of 2005 and 2006. 
143.Sense of the Congress regarding naming new vessels under the Deepwater Program for cities of the United StatesIt is the sense of the Congress that the Coast Guard should consider including in its naming protocols for new vessels constructed under the Deepwater Program the names of cities of the United States, in recognition of their support and friendly relationship to the Coast Guard and the challenge to cities in the United States from terrorism.  
VIIStrengthening Aviation Security 
151.Passenger and baggage screening operations 
(a)StudyThe Secretary of Homeland Security shall conduct a study on the workforce size needed to adequately conduct passenger and baggage screening operations. The study shall include an analysis of the optimal screener workforce for security purposes, taking into account the following: passenger demand for air travel, number of airports and screening checkpoints, number of screeners required to operate each checkpoint, risk assessments, acceptable average peak wait times, and use of currently existing and near-term technologies (including inline explosive detection systems for baggage screening). The study shall cover all screeners, whether employed by the Transportation Security Administration or private companies. 
(b)ReportAs soon as practicable, the Secretary shall transmit to the Congress a report on the results of the study, including assessments of full time versus part time screeners, and recommendations on appropriate ratio of supervisors, lead screeners, and screeners. The Secretary shall include in the report a description of the assumptions used for determining acceptable passenger wait times at screening checkpoints and how different lengths of expected wait times would influence the analysis. 
(c)Sense of congressIt is the sense of the Congress that following the receipt of the report under subsection (b), Congress should provide the Transportation Security Administration with the resources necessary to maintain the workforce size required according to the study in subsection (a). 
152.Checked baggage security screening 
(a)In generalSubchapter I of chapter 449 of title 49 United States Code, is amended by adding at the end the following: 
 
44925.Authority to enter into multi-year contracts for the provision of electronic explosive detection system images for checked baggage and related items 
(a)General authorityNot later than 60 days after the date of enactment of this section, the Assistant Secretary of Homeland Security (Transportation Security Administration) shall establish a program to enter into multi-year contracts of not more than 10 years with airport operators or other non-Federal entities to provide electronic explosive detection system images of checked baggage for screening purposes. 
(b)Required findingsThe Assistant Secretary may enter into a contract for the provision of images under this section at an airport only if the Assistant Secretary finds that the average annual cost of the contract is less than the total estimated average annual cost for the Transportation Security Administration to acquire such images through the operation of stand alone explosive detection systems at that airport. 
(c)Ending contractA contract made under this section shall be contingent on the availability of annual appropriations and shall be ended if amounts are not made available to continue the contract in subsequent fiscal years. The Assistant Secretary may not terminate a contract made under this section to the extent annual appropriations are available, except when the Assistant Secretary finds cause for termination. 
(d)Contract provisionsA contract made under this section— 
(1)may include any cost associated with providing electronic explosive detection system images, including 
(A)maintenance; 
(B)financing; 
(C)reasonable management fees; and 
(D)other items or services the Assistant Secretary deems necessary; 
(2)may specify the manner in which the electronic explosive detection system images may be acquired and any other operational requirements the Assistant Secretary deems necessary; 
(3)may specify ownership rights of the electronic explosive detection system images; and 
(4)may be made with multiple parties. 
(e)System designPrior to entering into a contract under this section with respect to an airport, the Assistant Secretary shall consult with the operator and users of the airport to ensure that the provision of electronic explosive detection system images under this section takes into consideration the operational needs of the airport and its users. 
(f)Priority considerationThe Assistant Secretary shall give priority under this section to entering into contracts that— 
(1)will expedite the installation of integrated in-line explosive detection systems at air carrier airports (as defined in section 47102) that have approved plans on the date of enactment of this section; and 
(2)have not met the requirement of section 44901(d) of title 49, United States Code, to screen all checked baggage with explosive detection systems. 
(g)ScoringNotwithstanding any other provision of law, any contract entered into under this section shall be treated and scored as an operating lease as defined in the Office of Management and Budget Circular A–11.. 
(b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 44924 the following: 
 
 
44925. Authority to enter into multi-year contracts for the provision of electronic explosive detection system images for checked baggage and related items. 
153.Aviation security capital fund 
(a)In generalSection 44923(h)(1) of title 49, United States Code, is amended— 
(1)by striking in each of fiscal years 2004 and inserting in fiscal year 2004 and the first $500,000,000 derived from such fees in each of fiscal years 2005; and 
(2)by striking in each of such fiscal years and inserting in fiscal year 2004 and at least $500,000,000 in each of fiscal years 2005 through 2007. 
(b)Discretionary grantsSection 44923(h)(3) of such title is amended by inserting after $125,000,000 the following: for fiscal year 2004 and $375,000,000 for each of fiscal years 2005 through 2007. 
154.Elimination of bag-match program as acceptable alternative for checked baggage 
(a)In generalThe only approved methods for ensuring that checked baggage on passenger aircraft do not contain dangerous materials shall be one or more of the use explosive detection technology, manual search, and search by canine explosive units. 
(b)Bag-match program phase-outThe reliance on matching baggage to passengers onboard the air-craft shall be phased-out over a 6-month period after the date of enactment of this Act. The Secretary of Homeland Security shall develop a plan for the phase-out and may authorize further use of the bag-match program following the phase-out period where necessary in case of an emergency or other extenuating circumstance as determined by the Secretary. 
(c)Limitation on statutory constructionNothing in this section shall be construed to prevent the Transportation Security Administration from using the bag-match program as a supplemental means of securing checked baggage. 
155.Aviation security technologies 
(a)Report- Not later than six months after the date of the enactment of this section, the Secretary of Homeland Security shall transmit to the Congress a report on— 
(1)the status and technical maturity of aviation security technologies (including technologies for detecting explosive, chemical, biological, or radiological materials on or in passengers, carry-on or checked baggage, or air cargo; improving resolution and readability of explosive detection systems; integrating the threat imaging projection system into checked baggage detection systems; site access security for airport facilities; and such other technologies as the Secretary deems appropriate); 
(2)for those technologies where possible, the planned schedule for deployment of such technologies; 
(3)the expected future costs for development, testing, evaluation, procurement, and installation, and projected annual costs for operation and maintenance, of such technologies; 
(4)potential deployment problems in an airport setting; and 
(5)methods of deploying security technologies to airports in a manner that maximizes the number of technologies that Federal and airport security personnel can effectively operate. 
156.Inspection of cargo carried aboard passenger aircraftSubtitle A of title IV of the Homeland Security Act of 2002 (6 U.S.C. 201–203) is amended by adding at the end the following: 
 
404.Air cargo on passenger aircraft 
(a)In GeneralNot later than 180 days after the date of the enactment of this section, the Secretary shall establish and begin to implement a system to screen or inspect all cargo that is to be transported in passenger aircraft operated by an air carrier or foreign air carrier in air transportation or intrastate air transportation (as such terms are defined in section 40102 of title 49, United States Code). The system shall require the use of equipment, technology, and personnel to screen and inspect cargo that meet the same standards as those established by the Secretary for equipment, technology, and personnel used to screen passenger baggage. 
(b)ReportNot later than 210 days after the date of the enactment of this section, the Secretary shall transmit to the Congress a report describing the system under subsection (a). 
(c)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.. 
157.Database on known shipping companies 
(a)In GeneralNot later than April 1, 2005, the Secretary of Homeland Security shall complete, and make available as appropriate to personnel of the Transportation Security Administration, freight forwarders, airport authorities, air carriers, and other relevant entities a database containing the names and other relevant information of all known shipping companies. In making such database available to nongovernmental entities, the Secretary shall ensure that sensitive security information and company proprietary information is adequately protected. 
(b)ReportNot later than the 30th day following the date of the completion of the database under subsection (a), the Secretary shall transmit to Congress a report on the number of known shipping companies in the database, the number of known shipping companies for whom the Administration has conducted physical inspections of facilities and paperwork of such companies to determine compliance with security regulations that apply to those companies, the number of companies that have applied to the Secretary for known shipping company status and been denied, and the number of known shipping companies that have been removed from the database as a result of findings by the Administration that such companies have failed to comply with appropriate security regulations. 
158.Flight crew communication systems 
(a)In GeneralNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security shall require, to the greatest extent technically feasible, air carriers (as defined in section 40102 of title 49, United States Code) to provide flight attendants with a discreet and wireless method of communicating with pilots that meet such standards as the Secretary may establish by regulation. Such a system must be accessible by any Federal air marshal on a flight of an air carrier and appropriate Government security officials and personnel of the air carrier. 
(b)Deadline for RegulationsThe Secretary shall issue regulations to carry out this section not later than the 90th day following the date of the enactment of this Act. 
159.National Strategy for Transportation Security 
(a)Requirement for strategy 
(1)Responsibilities of Secretary of Homeland SecurityThe Secretary of Homeland Security shall— 
(A)develop and implement a National Strategy for Transportation Security; and 
(B)revise such strategy whenever necessary to improve or to maintain the currency of the strategy or whenever the Secretary otherwise considers it appropriate to do so. 
(2)Consultation with Secretary of TransportationThe Secretary of Homeland Security shall consult with the Secretary of Transportation in developing and revising the National Strategy for Transportation Security under this section. 
(b)ContentThe National Strategy for Transportation Security shall include the following matters: 
(1)An identification and evaluation of the transportation assets within the United States that, in the interests of national security, must be protected from attack or disruption by terrorist or other hostile forces, including aviation, bridge and tunnel, commuter rail and ferry, highway, maritime, pipeline, rail, urban mass transit, and other public transportation infrastructure assets that could be at risk of such an attack or disruption. 
(2)The development of the risk-based priorities, and realistic deadlines, for addressing security needs associated with those assets. 
(3)The most practical and cost-effective means of defending those assets against threats to their security. 
(4)A forward-looking strategic plan that assigns transportation security roles and missions to departments and agencies of the Federal Government (including the Armed Forces), State governments (including the Army National Guard and Air National Guard), local governments, and public utilities, and establishes mechanisms for encouraging private sector cooperation and participation in the implementation of such plan. 
(5)A comprehensive delineation of response and recovery responsibilities and issues regarding threatened and executed acts of terrorism within the United States. 
(6)A prioritization of research and development objectives that support transportation security needs, giving a higher priority to research and development directed toward protecting vital assets. 
(7)A budget and recommendations for appropriate levels and sources of funding to meet the objectives set forth in the strategy. 
(c)Submissions to Congress 
(1)The National Strategy 
(A)Initial strategyThe Secretary of Homeland Security shall submit the National Strategy for Transportation Security developed under this section to Congress not later than April 1, 2005. 
(B)Subsequent versionsAfter 2005, the Secretary of Homeland Security shall submit the National Strategy for Transportation Security, including any revisions, to Congress not less frequently than April 1 of each even-numbered year. 
(2)Periodic progress report 
(A)Requirement for reportEach year, in conjunction with the submission of the budget to Congress under section 1105(a) of title 31, United States Code, the Secretary of Homeland Security shall submit to Congress an assessment of the progress made on implementing the National Strategy for Transportation Security. 
(B)ContentEach progress report under this paragraph shall include, at a minimum, the following matters: 
(i)An assessment of the adequacy of the resources committed to meeting the objectives of the National Strategy for Transportation Security. 
(ii)Any recommendations for improving and implementing that strategy that the Secretary, in consultation with the Secretary of Transportation, considers appropriate. 
(3)Classified materialAny part of the National Strategy for Transportation Security that involves information that is properly classified under criteria established by Executive order shall be submitted to Congress separately in classified form. 
(d)Priority status 
(1)In generalThe National Strategy for Transportation Security shall be the governing document for Federal transportation security efforts. 
(2)Other plans and reportsThe National Strategy for Transportation Security shall include, as an integral part or as an appendix— 
(A)the current National Maritime Transportation Security Plan under section 70103 of title 46, United States Code; 
(B)the report of the Secretary of Transportation under section 44938 of title 49, United States Code; and 
(C)any other transportation security plan or report that the Secretary of Homeland Security determines appropriate for inclusion. 
160.Use of watchlists for passenger air transportation screening 
(a)In generalThe Secretary of Homeland Security, acting through the Transportation Security Administration, as soon as practicable after the date of the enactment of this Act but in no event later than 90 days after that date, shall— 
(1)implement a procedure under which the Transportation Security Administration compares information about passengers who are to be carried aboard a passenger aircraft operated by an air carrier or foreign air carrier in air transportation or intrastate air transportation for flights and flight segments originating in the United States with a comprehensive, consolidated database containing information about known or suspected terrorists and their associates; and 
(2)use the information obtained by comparing the passenger information with the information in the database to prevent known or suspected terrorists and their associates from boarding such flights or flight segments or to subject them to specific additional security scrutiny, through the use of no fly and automatic selectee lists or other means. 
(b)Air carrier cooperationThe Secretary of Homeland Security, in coordination with the Secretary of Transportation, shall by order require air carriers to provide the passenger information necessary to implement the procedure required by subsection (a). 
(c)Maintaining the accuracy and integrity of the no fly and automatic selectee lists 
(1)Watchlist databaseThe Secretary of Homeland Security, in consultation with the Director of the Federal Bureau of Investigation, shall design guidelines, policies, and operating procedures for the collection, removal, and updating of data maintained, or to be maintained, in the watchlist database described in subsection (a)(1) that are designed to ensure the accuracy and integrity of the database. 
(2)Accuracy of entriesIn developing the no fly and automatic selectee lists under subsection (a)(2), the Secretary of Homeland Security shall establish a simple and timely method for correcting erroneous entries, for clarifying information known to cause false hits or misidentification errors, and for updating relevant information that is dispositive in the passenger screening process. The Secretary shall also establish a process to provide individuals whose names are confused with, or similar to, names in the database with a means of demonstrating that they are not a person named in the database. 
VIIIImproving Private Sector Preparedness 
161.Short titleThis title may be cited as the Private Sector Preparedness Act of 2004. 
162.FindingsCongress finds the following: 
(1)Private sector organizations own 85 percent of the Nations infrastructure facilities and employ the vast majority of the Nations employees. The resources of these organizations, including property and personnel, can be coordinated in an emergency situation more efficiently than the population in general. 
(2)Private sector organizations are often unprepared for emergencies, whether resulting from a natural disaster or a terrorist incident. Although there have been exemplary efforts by select private sector organizations, emergency preparedness is not generally a priority for these organizations. 
(3)The hearings of and testimony before the National Commission on Terrorist Attacks Upon the United States demonstrated that the lack of emergency preparedness and evacuation planning, training, and exercises by private sector organizations may have contributed to additional casualties at the World Trade Center on September 11, 2001. 
(4)Although there may be an interest in promoting emergency preparedness within private sector organizations, there remains uncertainty and confusion as to the definition of appropriate and adequate preparedness and what actions these organizations should take. 
(5)Identifying standards and best practices is necessary to promote emergency preparedness by private sector organizations, in addition to educational activities to effectively communicate such standards and best practices. 
163.Private sector emergency preparedness program 
(a)Establishment of preparedness programTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following: 
 
510.Private sector emergency preparedness program 
(a)Preparedness programNot later than 90 days after the date of enactment of this section, the Secretary shall develop and implement a program to enhance private sector preparedness for emergencies and disasters, including emergencies resulting from acts of terrorism. 
(b)Program elementsIn carrying out the program, the Secretary shall develop guidance and identify best practices to assist or foster action by the private sector in 
(1)identifying hazards and assessing risks and impacts; 
(2)mitigating the impacts of a wide variety of hazards, including weapons of mass destruction; 
(3)managing necessary emergency preparedness and response resources; 
(4)developing mutual aid agreements; 
(5)developing and maintaining emergency preparedness and response plans, as well as associated operational procedures; 
(6)developing and maintaining communications and warning systems; 
(7)developing and conducting training and exercises to support and evaluate emergency preparedness and response plans and operational procedures; 
(8)developing and conducting training programs for security guards to implement emergency preparedness and response plans and operations procedures; and 
(9)developing procedures to respond to external requests for information from the media and the public. 
(c)Standards 
(1)In generalThe Secretary shall support the development of, promulgate, and regularly update as necessary national voluntary consensus standards for private sector emergency preparedness that will enable private sector organizations to achieve optimal levels of emergency preparedness as soon as practicable. Such standards include the National Fire Protection Association 1600 Standard on Disaster/Emergency Management and Business Continuity Programs. 
(2)ConsultationThe Secretary shall carry out paragraph (1) in consultation with the Under Secretary for Emergency Preparedness and Response, the Under Secretary for Science and Technology, the Under Secretary for Information Analysis and Infrastructure Protection, and the Special Assistant to the Secretary for the Private Sector. 
(d)CoordinationThe Secretary shall coordinate the program with, and utilize to the maximum extent practicable 
(1)the voluntary standards for disaster and emergency management and business continuity programs developed by the American National Standards Institute and the National Fire Protection Association; and 
(2)any existing private sector emergency preparedness guidance or best practices developed by private sector industry associations or other organizations.. 
(b)Conforming amendmentThe table of contents contained in section 1(b) of such Act (116 Stat. 2135) is amended by inserting after the item relating to section 509 the following:  
 
 
Sec. 510. Private sector emergency preparedness program. 
IXIncreasing Information Sharing 
165.Information sharing 
(a)DefinitionsIn this section: 
(1)Executive councilThe term Executive Council means the Executive Council on Information Sharing established under subsection (h). 
(2)Homeland security informationThe term homeland security information means all information, whether collected, produced, or distributed by intelligence, law enforcement, military, homeland security, or other activities relating to— 
(A)the existence, organization, capabilities, plans, intentions, vulnerabilities, means of finance or material support, or activities of foreign or international terrorist groups or individuals, or of domestic groups or individuals involved in transnational terrorism; 
(B)threats posed by such groups or individuals to the United States, United States persons, or United States interests, or to those of other nations; 
(C)communications of or by such groups or individuals; or 
(D)groups or individuals reasonably believed to be assisting or associated with such groups or individuals. 
(3)NetworkThe term Network means the Information Sharing Network described under subsection (c). 
(b)FindingsConsistent with the report of the National Commission on Terrorist Attacks upon the United States, Congress makes the following findings: 
(1)The effective use of information, from all available sources, is essential to the fight against terror and the protection of our homeland. The biggest impediment to all-source analysis, and to a greater likelihood of connecting the dots, is resistance to sharing information. 
(2)The United States Government has access to a vast amount of information, including not only traditional intelligence but also other government databases, such as those containing customs or immigration information. However, the United States Government has a weak system for processing and using the information it has. 
(3)In the period preceding September 11, 2001, there were instances of potentially helpful information that was available but that no person knew to ask for; information that was distributed only in compartmented channels, and information that was requested but could not be shared. 
(4)Current security requirements nurture over-classification and excessive compartmentalization of information among agencies. Each agency"s incentive structure opposes sharing, with risks, including criminal, civil, and administrative sanctions, but few rewards for sharing information. 
(5)The current system, in which each intelligence agency has its own security practices, requires a demonstrated need to know before sharing. This approach assumes that it is possible to know, in advance, who will need to use the information. An outgrowth of the cold war, such a system implicitly assumes that the risk of inadvertent disclosure outweighs the benefits of wider sharing. Such assumptions are no longer appropriate. Although counterintelligence concerns are still real, the costs of not sharing information are also substantial. The current need-to-know culture of information protection needs to be replaced with a need-to-share culture of integration. 
(6)A new approach to the sharing of intelligence and homeland security information is urgently needed. An important conceptual model for a new trusted information network is the Systemwide Homeland Analysis and Resource Exchange (SHARE) Network proposed by a task force of leading professionals assembled by the Markle Foundation and described in reports issued in October 2002 and December 2003. 
(7)No single agency can create a meaningful information sharing system on its own. Alone, each agency can only modernize stovepipes, not replace them. Presidential leadership is required to bring about governmentwide change. 
(c)Information sharing network 
(1)EstablishmentThe President shall establish a trusted information network and secure information sharing environment to promote sharing of intelligence and homeland security information in a manner consistent with national security and the protection of privacy and civil liberties, and based on clearly defined and consistently applied policies and procedures, and valid investigative, analytical or operational requirements. 
(2)AttributesThe Network shall promote coordination, communication and collaboration of people and information among all relevant Federal departments and agencies, State, tribal, and local authorities, and relevant private sector entities, including owners and operators of critical infrastructure, by using policy guidelines and technologies that support— 
(A)a decentralized, distributed, and coordinated environment that connects existing systems where appropriate and allows users to share information among agencies, between levels of government, and, as appropriate, with the private sector; 
(B)the sharing of information in a form and manner that facilitates its use in analysis, investigations and operations; 
(C)building upon existing systems capabilities currently in use across the Government; 
(D)utilizing industry best practices, including minimizing the centralization of data and seeking to use common tools and capabilities whenever possible; 
(E)employing an information access management approach that controls access to data rather than to just networks; 
(F)facilitating the sharing of information at and across all levels of security by using policy guidelines and technologies that support writing information that can be broadly shared; 
(G)providing directory services for locating people and information; 
(H)incorporating protections for individuals’ privacy and civil liberties; 
(I)incorporating strong mechanisms for information security and privacy and civil liberties guideline enforcement in order to enhance accountability and facilitate oversight, including— 
(i)multifactor authentication and access control; 
(ii)strong encryption and data protection; 
(iii)immutable audit capabilities; 
(iv)automated policy enforcement; 
(v)perpetual, automated screening for abuses of network and intrusions; and 
(vi)uniform classification and handling procedures; 
(J)compliance with requirements of applicable law and guidance with regard to the planning, design, acquisition, operation, and management of information systems; and 
(K)permitting continuous system upgrades to benefit from advances in technology while preserving the integrity of stored data. 
(d)Immediate actionsNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Executive Council, shall— 
(1)submit to the President and to Congress a description of the technological, legal, and policy issues presented by the creation of the Network described in subsection (c), and the way in which these issues will be addressed; 
(2)establish electronic directory services to assist in locating in the Federal Government intelligence and homeland security information and people with relevant knowledge about intelligence and homeland security information; and 
(3)conduct a review of relevant current Federal agency capabilities, including— 
(A)a baseline inventory of current Federal systems that contain intelligence or homeland security information; 
(B)the money currently spent to maintain those systems; and 
(C)identification of other information that should be included in the Network. 
(e)Guidelines and requirementsAs soon as possible, but in no event later than 180 days after the date of the enactment of this Act, the President shall— 
(1)in consultation with the Executive Council, issue guidelines— 
(A)for acquiring, accessing, sharing, and using information, including guidelines to ensure that information is provided in its most shareable form, such as by separating out data from the sources and methods by which that data are obtained; and 
(B)on classification policy and handling procedures across Federal agencies, including commonly accepted processing and access controls; 
(2)in consultation with the Privacy and Civil Liberties Oversight Board established under section 226, that— 
(A)protect privacy and civil liberties in the development and use of the Network; and 
(B)shall be made public, unless, and only to the extent that, nondisclosure is clearly necessary to protect national security; and 
(3)require the heads of Federal departments and agencies to promote a culture of information sharing by— 
(A)reducing disincentives to information sharing, including overclassification of information and unnecessary requirements for originator approval; and 
(B)providing affirmative incentives for information sharing, such as the incorporation of information sharing performance measures into agency and managerial evaluations, and employee awards for promoting innovative information sharing practices. 
(f)Enterprise architecture and implementation planNot later than 270 days after the date of the enactment of this Act, the Director of Management and Budget shall submit to the President and to Congress an enterprise architecture and implementation plan for the Network. The enterprise architecture and implementation plan shall be prepared by the Director of Management and Budget, in consultation with the Executive Council, and shall include— 
(1)a description of the parameters of the proposed Network, including functions, capabilities, and resources; 
(2)a delineation of the roles of the Federal departments and agencies that will participate in the development of the Network, including identification of any agency that will build the infrastructure needed to operate and manage the Network (as distinct from the individual agency components that are to be part of the Network), with the delineation of roles to be consistent with— 
(A)the authority of the National Intelligence Director under this Act to set standards for information sharing and information technology throughout the intelligence community; and 
(B)the authority of the Secretary of Homeland Security and the role of the Department of Homeland Security in coordinating with State, tribal, and local officials and the private sector; 
(3)a description of the technological requirements to appropriately link and enhance existing networks and a description of the system design that will meet these requirements; 
(4)an enterprise architecture that— 
(A)is consistent with applicable laws and guidance with regard to planning, design, acquisition, operation, and management of information systems; 
(B)will be used to guide and define the development and implementation of the Network; and 
(C)addresses the existing and planned enterprise architectures of the departments and agencies participating in the Network; 
(5)a description of how privacy and civil liberties will be protected throughout the design and implementation of the Network; 
(6)objective, systemwide performance measures to enable the assessment of progress toward achieving full implementation of the Network; 
(7)a plan, including a time line, for the development and phased implementation of the Network; 
(8)total budget requirements to develop and implement the Network, including the estimated annual cost for each of the 5 years following the date of the enactment of this Act; and 
(9)proposals for any legislation that the Director of Management and Budget determines necessary to implement the Network. 
(g)Director of management and budget responsible for information sharing across the federal government 
(1)Additional duties and responsibilities 
(A)In generalThe Director of Management and Budget, in consultation with the Executive Council, shall— 
(i)implement and manage the Network; 
(ii)develop and implement policies, procedures, guidelines, rules, and standards as appropriate to foster the development and proper operation of the Network; and 
(iii)assist, monitor, and assess the implementation of the Network by Federal departments and agencies to ensure adequate progress, technological consistency and policy compliance; and regularly report the findings to the President and to Congress. 
(B)Content of policies, procedures, guidelines, rules, and standardsThe policies, procedures, guidelines, rules, and standards under subparagraph (A)(ii) shall— 
(i)take into account the varying missions and security requirements of agencies participating in the Network; 
(ii)address development, implementation, and oversight of technical standards and requirements; 
(iii)address and facilitate information sharing between and among departments and agencies of the intelligence community, the Department of Defense, the homeland security community and the law enforcement community; 
(iv)address and facilitate information sharing between Federal departments and agencies and State, tribal and local governments; 
(v)address and facilitate, as appropriate, information sharing between Federal departments and agencies and the private sector; 
(vi)address and facilitate, as appropriate, information sharing between Federal departments and agencies with foreign partners and allies; and 
(vii)ensure the protection of privacy and civil liberties. 
(2)Appointment of principal officerNot later than 30 days after the date of the enactment of this Act, the Director of Management and Budget shall appoint, with approval of the President, a principal officer in the Office of Management and Budget whose primary responsibility shall be to carry out the day-to-day duties of the Director specified in this section. The officer shall report directly to the Director of Management and Budget, have the rank of a Deputy Director and shall be paid at the rate of pay payable for a position at level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(h)Executive council on information sharing 
(1)EstablishmentThere is established an Executive Council on Information Sharing that shall assist the Director of Management and Budget in the execution of the Director’s duties under this Act concerning information sharing. 
(2)MembershipThe members of the Executive Council shall be— 
(A)the Director of Management and Budget, who shall serve as Chairman of the Executive Council; 
(B)the Secretary of Homeland Security or his designee; 
(C)the Secretary of Defense or his designee; 
(D)the Attorney General or his designee; 
(E)the Secretary of State or his designee; 
(F)the Director of the Federal Bureau of Investigation or his designee; 
(G)the National Intelligence Director or his designee; 
(H)such other Federal officials as the President shall designate; 
(I)representatives of State, tribal, and local governments, to be appointed by the President; and 
(J)individuals who are employed in private businesses or nonprofit organizations that own or operate critical infrastructure, to be appointed by the President. 
(3)ResponsibilitiesThe Executive Council shall assist the Director of Management and Budget in— 
(A)implementing and managing the Network; 
(B)developing policies, procedures, guidelines, rules, and standards necessary to establish and implement the Network; 
(C)ensuring there is coordination among departments and agencies participating in the Network in the development and implementation of the Network; 
(D)reviewing, on an ongoing basis, policies, procedures, guidelines, rules, and standards related to the implementation of the Network; 
(E)establishing a dispute resolution process to resolve disagreements among departments and agencies about whether particular information should be shared and in what manner; and 
(F)considering such reports as are submitted by the Advisory Board on Information Sharing under subsection (i)(2). 
(4)ReportsNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Director of Management and Budget, in the capacity of Chair of the Executive Council, shall submit a report to the President and to Congress that shall include— 
(A)a description of the activities and accomplishments of the Council in the preceding year; and 
(B)the number and dates of the meetings held by the Council and a list of attendees at each meeting. 
(5)Informing the publicThe Executive Council shall— 
(A)make its reports to Congress available to the public to the greatest extent that is consistent with the protection of classified information and applicable law; and 
(B)otherwise inform the public of its activities, as appropriate and in a manner consistent with the protection of classified information and applicable law. 
(i)Reports 
(1)In generalNot later than 1 year after the date of the enactment of this Act, and semiannually thereafter, the President through the Director of Management and Budget shall submit a report to Congress on the state of the Network and of information sharing across the Federal Government. 
(2)ContentEach report under this subsection shall include— 
(A)a progress report on the extent to which the Network has been implemented, including how the Network has fared on the government-wide and agency-specific performance measures and whether the performance goals set in the preceding year have been met; 
(B)objective systemwide performance goals for the following year; 
(C)an accounting of how much was spent on the Network in the preceding year; 
(D)actions taken to ensure that agencies procure new technology that is consistent with the Network and information on whether new systems and technology are consistent with the Network; 
(E)the extent to which, in appropriate circumstances, all terrorism watch lists are available for combined searching in real time through the Network and whether there are consistent standards for placing individuals on, and removing individuals from, the watch lists, including the availability of processes for correcting errors; 
(F)the extent to which unnecessary roadblocks, impediments, or disincentives to information sharing, including the inappropriate use of paper-only intelligence products and requirements for originator approval, have been eliminated; 
(G)the extent to which positive incentives for information sharing have been implemented; 
(H)the extent to which classified information is also made available through the Network, in whole or in part, in unclassified form; 
(I)the extent to which State, tribal, and local officials— 
(i)are participating in the Network; 
(ii)have systems which have become integrated into the Network; 
(iii)are providing as well as receiving information; and 
(iv)are using the Network to communicate with each other; 
(J)the extent to which— 
(i)private sector data, including information from owners and operators of critical infrastructure, is incorporated in the Network; and 
(ii)the private sector is both providing and receiving information; 
(K)where private sector data has been used by the Government or has been incorporated into the Network— 
(i)the measures taken to protect sensitive business information; and 
(ii)where the data involves information about individuals, the measures taken to ensure the accuracy of such data; 
(L)the measures taken by the Federal Government to ensure the accuracy of other information on the Network and, in particular, the accuracy of information about individuals; 
(M)an assessment of the Networks privacy and civil liberties protections, including actions taken in the preceding year to implement or enforce privacy and civil liberties protections and a report of complaints received about interference with an individuals privacy or civil liberties; and 
(N)an assessment of the security protections of the Network. 
(j)Agency responsibilitiesThe head of each department or agency possessing or using intelligence or homeland security information or otherwise participating in the Network shall— 
(1)ensure full department or agency compliance with information sharing policies, procedures, guidelines, rules, and standards established for the Network under subsections (c) and (g); 
(2)ensure the provision of adequate resources for systems and activities supporting operation of and participation in the Network; and 
(3)ensure full agency or department cooperation in the development of the Network and associated enterprise architecture to implement governmentwide information sharing, and in the management and acquisition of information technology consistent with applicable law. 
(k)Agency plans and reportsEach Federal department or agency that possesses or uses intelligence and homeland security information, operates a system in the Network or otherwise participates, or expects to participate, in the Network, shall submit to the Director of Management and Budget— 
(1)not later than 1 year after the date of the enactment of this Act, a report including— 
(A)a strategic plan for implementation of the Network’s requirements within the department or agency; 
(B)objective performance measures to assess the progress and adequacy of the department or agency’s information sharing efforts; and 
(C)budgetary requirements to integrate the agency into the Network, including projected annual expenditures for each of the following 5 years following the submission of the report; and 
(2)annually thereafter, reports including— 
(A)an assessment of the progress of the department or agency in complying with the Network’s requirements, including how well the agency has performed on the objective measures developed under paragraph (1)(B); 
(B)the agency’s expenditures to implement and comply with the Network’s requirements in the preceding year; and 
(C)the agency’s or department’s plans for further implementation of the Network in the year following the submission of the report. 
(l)Periodic assessments 
(1)Comptroller general 
(A)In generalNot later than 1 year after the date of the enactment of this Act, and periodically thereafter, the Comptroller General shall evaluate the implementation of the Network, both generally and, at the discretion of the Comptroller General, within specific departments and agencies, to determine the extent of compliance with the Network’s requirements and to assess the effectiveness of the Network in improving information sharing and collaboration and in protecting privacy and civil liberties, and shall report to Congress on the findings of the Comptroller General. 
(B)Information available to the Comptroller GeneralUpon request by the Comptroller General, information relevant to an evaluation under subsection (a) shall be made available to the Comptroller General under section 716 of title 31, United States Code. 
(C)Consultation with congressional committeesIf a record is not made available to the Comptroller General within a reasonable time, before the Comptroller General files a report under section 716(b)(1) of title 31, United States Code, the Comptroller General shall consult with the Select Committee on Intelligence of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, the Committee on Governmental Affairs of the Senate, and the Committee on Government Reform of the House of Representatives concerning the Comptroller’s intent to file a report. 
(2)Inspectors generalThe Inspector General in any Federal department or agency that possesses or uses intelligence or homeland security information or that otherwise participates in the Network shall, at the discretion of the Inspector General— 
(A)conduct audits or investigations to— 
(i)determine the compliance of that department or agency with the Network’s requirements; and 
(ii)assess the effectiveness of that department or agency in improving information sharing and collaboration and in protecting privacy and civil liberties; and 
(B)issue reports on such audits and investigations. 
(3)Chief privacy officersThe Chief Privacy Officers established under section 5092 in any Federal department or agency that possesses or uses intelligence or homeland security information or that otherwise participates in the Network shall, at the discretion of the Chief Privacy Officer— 
(A)conduct audits or investigations to ensure that the network, or the use of the network by that department or agency, does not erode privacy protections; and 
(B)issue reports on such audits and investigations. 
(m)Authorization of appropriationsThere are authorized to be appropriated— 
(1)$50,000,000 to the Director of Management and Budget to carry out this section for fiscal year 2005; and 
(2)such sums as are necessary to carry out this section in each fiscal year thereafter, to be disbursed and allocated in accordance with the Network implementation plan required by subsection (f). 
(n)Section 1017Section 1017 of this Act shall have no force or effect. 
XProtecting Critical Infrastructure 
171.Critical infrastructure evaluation and prioritization program 
(a)ProgramNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop, in cooperation with other relevant Federal agencies, State and local governments, and the private sector, as appropriate, a prioritized list of national critical infrastructure and key assets, based on the degree to which destruction or significant disruption of such infrastructure or assets would result in— 
(1)substantial human casualties; 
(2)a substantial adverse impact on the national economy; or 
(3)a substantial adverse impact on national security. 
(b)Security plan 
(1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary, in coordination with other relevant Federal agencies, State and local governments, and the private sector, as appropriate, shall— 
(A)review existing plans for securing the critical infrastructure and key assets included in the list under subsection (a); 
(B)recommend changes to existing plans and develop additional plans for securing such infrastructure and assets that the Secretary determines necessary; and 
(C)coordinate or contribute to protective efforts of other agencies as directed in Homeland Security Presidential Directive 7. 
(2)Contents of plansRecommendations under paragraph (1) shall include— 
(A)recommendations on necessary protective measures to secure such infrastructure and assets, including suggested milestones and timeframes for implementation; and 
(B)to the extent practicable, performance measures to evaluate the benefits to national and economic security from the implementation of such protective measures. 
(c)Implementation report 
(1)In generalWithin one year after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees (as that term is defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) on the implementation of subsection (b). Such report shall detail— 
(A)the Secretary’s review, development, and coordination of security plans under such subsection; and 
(B)the Secretary’s oversight of the execution and effectiveness of such security plans 
(2)UpdateThe Secretary shall provide an updated report under this subsection to the appropriate congressional committees one year after the submission of the report under paragraph (1). 
(d)Protection of informationInformation that is generated, compiled, or disseminated by the Department of Homeland Security in carrying out this section— 
(1)is exempt from disclosure under section 552 of title 5, United States Code; and 
(2)shall not, if provided by the Department to a State or local government or government agency— 
(A)be made available pursuant to any State or local law requiring disclosure of information or records; 
(B)otherwise be disclosed or distributed to any person by such State or local government or government agency without the written consent of the Secretary; or 
(C)be used other than for the purpose of protecting critical infrastructure or protected systems, or in furtherance of an investigation or the prosecution of a criminal act. 
172.Deadline for comprehensive national plan to secure critical infrastructure and key assetsWithin one year after the date of the enactment of this Act, the Secretary of Homeland Security shall develop a comprehensive national plan for securing critical infrastructure and key assets and recommend protective measures for such infrastructures and assets, as required by paragraphs (5) and (6) of subsection 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)). 
173.Regulatory authority 
(a)In generalThe Secretary of Homeland Security may promulgate such regulations as the Secretary determines to be necessary to enhance protection of critical infrastructure in accordance with the plans developed under the sections _171 and _172 of this Act and the requirements of paragraphs (5) and (6) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)). 
(b)Conforming amendmentSection 877(a) of the Homeland Security Act of 2002 (6 U.S.C. 457(a)) is amended by inserting paragraphs (5) and (6) of section 201(d) and after Except as otherwise provided in. 
174.Best practicesWithin one year after the date of the enactment of this Act, the Secretary of Homeland Security shall— 
(1)develop, in collaboration with the heads of other appropriate Federal agencies and in consultation with the private sector, security-related best practices for each critical infrastructure sector identified by the President; 
(2)ensure the broad dissemination of such best practices to appropriate public and private sector entities and authorities; and 
(3)encourage the adoption of such best practices by such entities and authorities. 
XIDefending Against Bioterrorism 
ANational Biodefense Strategy 
181.National biodefense strategy 
(a)Strategy 
(1)In generalConsistent with the provisions of section 505 of the Homeland Security Act of 2002 (6 U.S.C. 315) and subsections (a) and (b) of section 304 of such Act (6 U.S.C. 184), the Secretary of Homeland Security, in consultation with the heads of other appropriate Federal agencies, shall develop a comprehensive national biodefense strategy (in this section referred to as the biodefense strategy) for meeting the requirements, responsibilities, and authorities of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), including sections 201(d)(1), 302(2), and 502(3) of such Act, with respect to the biodefense mission of the Department. 
(2)DeadlinesThe Secretary shall 
(A)develop the biodefense strategy not later than one year after the date of the enactment of this Act; and 
(B)regularly update such strategy as necessary, but not less than every four years. 
(b)ContentsThe biodefense strategy shall set forth the following: 
(1)The objectives, missions, and priorities, including how such objectives, missions, and priorities were established and will be updated. 
(2)A description of the biological threats to and vulnerabilities of the Nation, including a prioritization of such threats in terms of risk. 
(3)A specification of each Federal agency with research and development responsibilities regarding such objectives, missions, and priorities, and a description of such responsibilities. 
(4)A specification of each Federal agency with other responsibilities regarding such objectives, missions, and priorities (including surveillance, threat and risk analysis, and incident response), and a description of such responsibilities. 
(5)The mechanisms by which coordination among the Federal agencies described in paragraphs (3) and (4) will be achieved. 
(6)The role of State and local governments and private sector institutions in the biodefense strategy, as identified by the Federal agencies described in paragraphs (3) and (4) with the responsibility and mission to coordinate and communicate with State and local governments and private sector institutions. 
(7)The mechanisms by which the Federal agencies referred to in paragraph (6) coordinate and communicate with State and local governments and private sector institutions. 
(8)Performance benchmarks to measure progress in achieving the objectives of the biodefense strategy, including a specification of expected timeframes for implementation. 
(c)Other agency responsibilitiesThe Secretary shall obtain the concurrence of the relevant Federal agency head with respect to such other agency’s responsibilities or activities covered by this section. 
(d)SubmissionUpon its completion, the Secretary shall transmit a copy of the biodefense strategy to the Congress in an unclassified form with a classified annex as appropriate. 
BDevelopment of Medical Countermeasures 
184.Short titleThis subtitle may be cited as the Rapid Pathogen Identification to Delivery of Cures Act. 
185.Findings and policy 
(a)FindingsThe Congress finds as follows: 
(1)The possibility exists today that terrorists or others who intend harm to United States forces deployed abroad or to the homeland will use techniques in biotechnology to enhance the transmissibility, stability, virulence, or host range of a biological agent, or to render existing diagnostic, therapeutic, and vaccine strategies or innate immune responses against a biological agent less effective. 
(2)This possibility will likely grow over time as such techniques develop, improve, and spread as an inevitable result of biotechnology innovation. 
(3)Natural processes can also lead to the emergence of previously unknown and harmful pathogens or render known pathogens resistant to existing diagnostic, therapeutic, or adaptive immune approaches. 
(4)Long delays in developing new and effective responses to pathogens are typical. The discovery, development, and approval process for new drugs and vaccines typically requires 10 to 20 years and costs an average of $800 million. These constraints reflect the long, costly research and development process, including the failure of most drug or vaccine candidates to demonstrate favorable characteristics in pre-clinical testing, as well as the expensive, time-consuming clinical trials required to prove the safety and effectiveness of new treatments. 
(5)Congress has already authorized the abridgement of the long testing and approval process required to ensure safety and efficacy under the emergency conditions of a severe outbreak of a harmful pathogen. However, it will likely still take years for even an experimental treatment or vaccine to become available. 
(6)There is no coordinated, focused research and development program or overall national strategy to achieve significant and dramatic reductions in the timeframe from the identification of a pathogen to the development and emergency approval for human use of reasonably safe and effective new biodefense medical countermeasures against a previously unknown or engineered pathogen or toxin. 
(7)Even utilizing existing technologies, there is no organized capability in the public or private sector to rapidly screen drug candidates for potential therapeutic activity against pathogens, develop and manufacture drug, biological, or medical device products, or test already approved treatments for efficacy against a previously unknown or engineered biological threat that puts our deployed armed forces or the homeland at risk. 
(8)In the area of infectious disease in particular, private sector firms are abandoning all types of innovation and research and development in favor of investments in more profitable medical markets. 
(9)Tremendous potential exists for benefits to health by concerted, targeted public-private investment to dramatically reduce the timeframe for the development of new countermeasures. The pharmaceutical and biotechnology industries are fundamentally innovative and are quick to integrate new technologies. Useful and important discoveries and technological advances will be rapidly absorbed by the private sector, leading to faster delivery of new medicines and reductions in the costs of drug development. 
(b)PolicyThe Congress hereby declares it to be the national policy of the United States to promote technological advancements that will dramatically reduce the timeframe for the development of new medical countermeasures to treat or prevent disease caused by infectious disease agents or toxins that, through natural processes or intentional introduction, may pose a significant risk to public health now or in the future. 
186.Rapid biodefense countermeasures development national strategyTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) (Public Law 107–296) is amended by inserting after section 304 the following section: 
 
304A.Rapid biodefense countermeasures development national strategy 
(a)National strategy for shortening the medical countermeasure development timeframeNot later than 180 days after the date of the enactment of the Rapid Pathogen Identification to Delivery of Cures Act, the Secretaries of Homeland Security, Health and Human Services, and Defense shall submit to Congress a report setting forth a strategy to achieve dramatic reductions in the timeframe from pathogen identification to the development and emergency approval for human use of reasonably safe and effective priority countermeasure against a novel or unknown pathogen or toxin. 
(b)ElementsThe report under subsection (a) shall include the following: 
(1)The identification of the technical impediments to reductions in the timeframe from pathogen identification to priority countermeasure development and approval under emergency conditions. 
(2)The identification of the research, development, and technology needs and clinical research needs to address these impediments. 
(3)The identification of existing research and development efforts in Federal agencies, academia and industry that are addressing the needs identified in subsection (c)(2). 
(4)The identification of facilities, programs and resources that can be utilized to address these research, development, and technology needs and clinical research needs among— 
(A)Federal agencies; 
(B)colleges and universities; 
(C)not-for-profit institutions; 
(D)industry, including information technology, software, robotics, pharmaceutical and biotechnology companies and their consortia; and 
(E)foreign research and technological institutions. 
(5)A proposal for the establishment of a coordinated and integrated federal program to address these research, development, and technology needs, including— 
(A)the application of Federal Government resources, including recommendations for the allocation and prioritization of Federal funds; 
(B)interagency management and coordination mechanisms; 
(C)the establishment of partnerships between private corporations and Federal agencies or Federally funded entities; 
(D)information and technology sharing and coordination mechanisms among public, private, academic, not-for-profit, and international institutions; 
(E)the use of incentives to promote private sector participation; and 
(F)the adjustment of Federal regulatory requirements to promote private sector innovation. 
(6)The identification of potential liability concerns stemming from distribution of rapidly-developed priority countermeasures under emergency conditions and a proposal for regulatory or legislative approaches to eliminating these concerns. 
(7)A proposal for managing the transfer of new technologies and associated intellectual property rights. 
(c)ConsiderationsIn developing the national strategy under subsection (a), the Secretaries shall consider— 
(1)The research, development, and technology needs and clinical research needs of the entire pathogen identification to priority countermeasures discovery, development, production, and Approval process, including— 
(A)initial identification and characterization of a pathogen or toxin, including the identification of any genetic or other manipulations; 
(B)priority countermeasures discovery; 
(C)pre-clinical testing and evaluation of priority countermeasures; 
(D)safety and efficacy animal testing, including the needs for approval under emergency conditions and accelerated approval of new priority countermeasure under the final rule New Drug and Biological Drug Products; Evidence Needed to Demonstrate Effectiveness of New Drugs When Human Efficacy Studies Are Not Ethical or Feasible published in the Federal Register on May 31, 2002 (67 Fed. Reg. 37988); 
(E)safety and efficacy human testing, including mechanisms for the conduct of clinical trials under emergency conditions; 
(F)research-scale and full production-scale manufacturing, including biologics manufacturing sciences; and 
(G)the approval of priority countermeasure under emergency conditions; 
(2)the potential importance of advanced technologies such as automation, computer modeling and simulation, bioinformatics, pharmacogenomics, and bioengineering techniques for manufacturing; 
(3)the availability of sufficient manufacturing capacity for priority countermeasures production to meet potential public demand under emergency conditions; and 
(4)the current state of national and international collaborative research networks and applications to facilitate and encourage the rapid and coordinated development and sharing of laboratory and clinical research planning and results. 
(d)Authority to contractThe Secretary of Homeland Security, after consultation with the Secretaries of Health and Human Services and Defense and the working group established under section 319F(a) of the Public Health Service Act, may contract with any one or more for-profit or non-profit firm or institution to conduct the necessary research and analysis needed to complete any one or more of the elements described in subsection (b) of the report required in this section, provided the considerations described in subsection (c) are met. 
(e)DefinitionsIn this section: 
(1)The term emergency conditions refers to a declaration of emergency under section 564 of the Federal Food, Drug, and Cosmetic Act. 
(2)The term pathogen identification means the point in time in which a specific agent that can be reasonably assumed to be the cause of (or has the potential to be the cause of) an infectious disease or toxin-induced syndrome has been identified and partially or wholly characterized scientifically. 
(3)The term priority countermeasure has the same meaning given such term in section 319F(h) of the Public Health Service Act. 
(f)Authorization of AppropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $10,000,000 for fiscal year 2005.. 
187.Clinical research under emergency conditions 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish a system for the rapid establishment of clinical research programs to examine the safety and efficacy of new or existing treatments for novel, unknown, or bioengineered pathogens or toxins. The Secretary shall also provide the means for rapid dissemination of results and recommendations to clinicians nationwide. 
(b)Emergency fundA fund is authorized to be established for use, at the discretion of the Secretary, solely for the support of clinical research as described in subsection (a). 
188.Interagency working groupSection 319F(a) of the Public Health Service Act, as amended by Public Law 107–188, is amended— 
(1)by inserting the Secretary of Homeland Security, after in coordination with the; 
(2)by redesignating subparagraphs (D) through (L) as subparagraphs (E) through (M), respectively; and 
(3)by inserting after subparagraph (C) the following subparagraph: 
 
(D)development of a national strategy to achieve dramatic reductions in the timeframe from the identification of a pathogen to the development and approval for human use under emergency conditions of priority countermeasures against a novel, unknown, or engineered pathogen or toxin;. 
189.Developing the capability for rapid biodefense countermeasure development 
(a)ResearchSection 319F(h)(1) of the Public Health Service Act, as amended by Public Law 107–188, is amended 
(1)in subparagraph (C), by striking and after the semicolon; 
(2)by redesignating subparagraph (D) as subparagraph (E); and 
(3)by inserting after subparagraph (C) the following subparagraph: 
 
(D)the development of a capability to rapidly identify, develop, produce, and approve for human use under emergency conditions priority countermeasures against a novel, unknown, or engineered pathogen or toxin; and. 
(b)Research and development at the Department of DefenseSection 1601(a) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136) is amended by adding at the end the following: The program shall also include research, development, and procurement to provide the Federal Government with the capability to rapidly identify, develop, produce, and approve for human use under emergency conditions priority countermeasures against a novel, unknown, or engineered pathogen or toxin, and for which no existing countermeasure has been determined to be safe or efficacious.. 
(c)Research and development at the Department of Homeland SecurityTitle III of the Homeland Security Act of 2002, as amended by section 186 of this Act, is amended by inserting after section 304A the following section: 
 
304B.Developing the capability for rapid biodefense countermeasure developmentThe Secretary, in collaboration with the Secretaries of Defense and Health and Human Services, shall carry out a program for research, development, and procurement to provide the Federal Government with the capability to rapidly identify, develop, produce, and approve for human use under emergency conditions priority countermeasures against a novel, unknown, or engineered pathogen or toxin, and for which no existing countermeasure has been determined to be safe or efficacious..  
XIIChemical Security Improvement 
191.Short titleThis title may be cited as the Chemical Security Improvement Act of 2004. 
192.DefinitionsIn this title: 
(1)Alternative approachesThe term alternative approach means an approach that significantly reduces or eliminates the threat or consequences of a terrorist release from a chemical source, including an approach that— 
(A)uses smaller quantities, nonhazardous forms, or less hazardous forms of dangerous substances; 
(B)replaces a dangerous substance with a nonhazardous or less hazardous substance; or 
(C)uses nonhazardous or less hazardous conditions or processes. 
(2)Chemical sourceThe term chemical source means a non-Federal facility listed by the Secretary under section 193(e) as a chemical source. 
(3)Dangerous substanceThe term dangerous substance means a substance present at a chemical source that— 
(A)can cause death, injury, or serious adverse effects to human health or the environment; or 
(B)could harm critical infrastructure or national security. 
(4)DepartmentThe term Department means the Department of Homeland Security. 
(5)EnvironmentThe term environment means— 
(A)the navigable waters, the waters of the contiguous zone, and the ocean waters of which the natural resources are under the exclusive management authority of the United States; and 
(B)any other surface water, ground water, drinking water supply, land surface or subsurface strata, or ambient air within the United States or under the jurisdiction of the United States. 
(6)Full considerationThe term full consideration includes an analysis of— 
(A)alternative approaches, including the benefits and risks of such approaches; 
(B)the potential of the alternative approaches to prevent or reduce the threat or consequences of a terrorist release; 
(C)the cost and technical feasibility of alternative approaches; and 
(D)the effect of alternative approaches on product quality, product cost, and employee safety. 
(7)Owner or operatorThe term owner or operator means any person who owns, leases, operates, controls, or supervises a chemical source. 
(8)ReleaseThe term release means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including the abandonment or discarding of barrels, containers, and other closed receptacles containing any hazardous substance or pollutant or contaminant), but excludes— 
(A)any release which results in exposure to persons solely within a workplace, with respect to a claim which such persons may assert against the employer of such persons; 
(B)emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine; or 
(C)the normal application of fertilizer. 
(9)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(10)Security measure 
(A)In generalThe term security measure means an action carried out to ensure or enhance the security of a chemical source. 
(B)InclusionsThe term security measure, with respect to a chemical source, includes measures such as— 
(i)employee training and background checks; 
(ii)the limitation and prevention of access to controls of the chemical source; 
(iii)the protection of the perimeter of the chemical source, including the deployment of armed physical security personnel; 
(iv)the installation and operation of intrusion detection sensors; 
(v)the implementation of measures to increase computer or computer network security; 
(vi)the installation of measures to protect against long-range weapons; 
(vii)the installation of measures and controls to protect against or reduce the consequences of a terrorist attack; and 
(viii)the implementation of any other security-related measures or the conduct of any similar security-related activity, as determined by the Secretary. 
(11)TerrorismThe term terrorism has the meaning given to that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). 
(12)Terrorist releaseThe term terrorist release means— 
(A)a release from a chemical source into the environment of a dangerous substance that is caused by an act of terrorism; and 
(B)the theft of a dangerous substance by a person for off-site release in furtherance of an act of terrorism. 
193.Vulnerability assessments and site security plans 
(a)Requirement 
(1)In generalNot later than 1 year after the date of the enactment of this subtitle, the Secretary shall promulgate regulations that— 
(A)require the owner or operator of each chemical source— 
(i)to conduct an assessment of the vulnerability of the chemical source to a terrorist release; and 
(ii)to prepare and implement a site security plan that addresses the results of the vulnerability assessment; and 
(B)establish procedures, protocols, and standards for vulnerability assessments and site security plans. 
(2)Contents of vulnerability assessmentA vulnerability assessment required under the regulations promulgated under paragraph (1) or any assessment determined substantially equivalent by the Secretary under subsection (c) shall include the identification and evaluation of— 
(A)critical assets and infrastructures; 
(B)hazards that may result from a terrorist release; and 
(C)weaknesses in— 
(i)physical security; 
(ii)structural integrity of containment, processing, and other critical infrastructure; 
(iii)protection systems; 
(iv)procedural and employment policies; 
(v)communication systems; 
(vi)transportation infrastructure in the proximity of the chemical source; 
(vii)utilities; 
(viii)contingency response; and 
(ix)other areas as determined by the Secretary. 
(3)Contents of site security planA site security plan required under the regulations promulgated under paragraph (1) or any plan submitted to the Secretary under subsection (c)— 
(A)shall include security measures to significantly reduce the vulnerability of the chemical source covered by the plan to a terrorist release; 
(B)shall describe, at a minimum, particular equipment, plans, and procedures that could be implemented or used by or at the chemical source in the event of a terrorist release; 
(C)shall include full consideration and, where practicable in the judgment of the owner or operator of the chemical source, implementation of options to reduce the threat of a terrorist release through the use of alternative approaches; and 
(D)shall be developed in consultation with local law enforcement and first responders. 
(4)Security exercisesNot later than 1 year after the date of the enactment of this subtitle, the Secretary shall promulgate regulations establishing procedures, protocols, and standards for the conduct of security exercises, including— 
(A)the performance of force-on-force exercises that— 
(i)involve physical security personnel employed by the owner or operator of the chemical source to act as the force designated to defend the facility; 
(ii)involve personnel designated by the Secretary to act as the force designated to simulate a terrorist attempt to attack the chemical source to cause a terrorist release; 
(iii)are designed, overseen, and evaluated by the Department; and 
(iv)are conducted at least once every 3 years; and 
(B)the performance of all other such exercises at periodic intervals necessary to ensure the optimal performance of security measures. 
(5)Guidance to small entitiesNot later than 1 year after the date of the enactment of this Act, the Secretary shall publish guidance to assist small entities in complying with paragraphs (2) and (3). 
(6)Threat informationTo the maximum extent practicable under applicable authority and in the interests of national security, the Secretary shall provide to an owner or operator of a chemical source required to prepare a vulnerability assessment and site security plan threat information that is relevant to the chemical source. 
(7)Coordinated assessments and plansThe regulations promulgated under paragraph (1) shall permit the development and implementation of coordinated vulnerability assessments and site security plans in any case in which more than 1 chemical source is operating at a single location or at contiguous locations, including cases in which a chemical source is under the control of more than 1 owner or operator. 
(b)Certification and submission 
(1)In generalExcept as provided in subsection (c), each owner or operator of a chemical source shall certify in writing to the Secretary that the owner or operator has completed a vulnerability assessment and has developed and implemented (or is implementing) a site security plan in accordance with this title, including— 
(A)regulations promulgated under subsection (a)(1); and 
(B)any existing vulnerability assessment or security plan endorsed by the Secretary under subsection (c)(1). 
(2)Submission 
(A)In generalNot later than 18 months after the date of the promulgation of regulations under subsection (a)(1), an owner or operator of a chemical source shall provide to the Secretary copies of the vulnerability assessment and site security plan of the chemical source for review. 
(B)Certification 
(i)In generalNot later than 2 years after the date on which the Secretary receives copies of the vulnerability assessment and site security plan of a chemical source under subparagraph (A), the Secretary shall determine whether the chemical source is in compliance with the requirements of this title, including— 
(I)paragraph (1); 
(II)regulations promulgated under subsections (a)(1) and (a)(3); and 
(III)any existing vulnerability assessment or site security plan endorsed by the Secretary under subsection (c)(1). 
(ii)CertificateIf the Secretary determines that the chemical source is in compliance with the requirements of this title, the Secretary shall provide to the chemical source and make available for public inspection a certificate of approval that contains the following statement (in which statement the bracketed space shall be the name of the chemical source): [____] is in compliance with the Chemical Security Improvement Act of 2004.. 
(iii)Determination of noncomplianceIf the Secretary determines under clause (i) that a chemical source is not in compliance with the requirements of this title, the Secretary shall exercise the authority provided in section 195. 
(iv)Report to congressNot later than 1 year after the promulgation of regulations in subsection (a)(1) and for every year afterwards, the Secretary shall submit to the Congress a report outlining the number of facilities that have provided vulnerability assessments and site security plans to the Secretary, what portion of these submissions have been reviewed by the Secretary, and what portion of these submissions are in compliance with clause (i).  
(3)Oversight 
(A)In generalThe Secretary shall, at such times and places as the Secretary determines to be appropriate, conduct or require the conduct of vulnerability assessments and other activities (including qualified third-party audits) to ensure and evaluate compliance with this title (including regulations promulgated under subsection (a)(1) and (c)(1)). 
(B)Right of entryIn carrying out this title, the Secretary (or a designee), on presentation of credentials, shall have a right of entry to, on, or through any premises of an owner or operator of a chemical source. 
(C)Requests for recordsIn carrying out this title, the Secretary (or a designee) may require the submission of, or, on presentation of credentials, may at reasonable times seek access to and copy any documentation necessary for— 
(i)review or analysis of a vulnerability assessment or site security plan; or 
(ii)implementation of a site security plan. 
(D)ComplianceIf the Secretary determines that an owner or operator of a chemical source is not maintaining, producing, or permitting access to the premises of a chemical source or records as required by this paragraph, the Secretary may issue an order requiring compliance with the relevant provisions of this section. 
(E)Qualified third-party auditsThe Secretary shall establish standards as to the qualifications of third-party auditors. Such standards shall ensure the qualifications of the third-party auditor provide sufficient expertise in— 
(i)chemical site security vulnerabilities; 
(ii)chemical site security measures; and 
(iv)such other areas as the Secretary determines to be appropriate and necessary. 
(4)Submission of changesThe owner or operator of a chemical source shall provide to the Secretary a description of any significant change that is made to the vulnerability assessment or site security plan required for the chemical source under this section, not later than 90 days after the date the change is made. 
(c)Existing vulnerability assessments and security plansUpon submission of a petition by an owner or operator of a chemical source to the Secretary in conjunction with a submission under subsection (b)(2)(A), the Secretary— 
(1)may endorse any vulnerability assessment or security plan— 
(A)that was conducted, developed, or required by— 
(i)industry; 
(ii)State or local authorities; or 
(iii)other applicable law; 
(B)that was conducted before, on, or after the date of enactment of this title; and 
(C)the contents of which the Secretary determines meet the standards established under the requirements of subsections (a)(1), (a)(2), and (a)(3); and 
(2)may make an endorsement of an existing vulnerability assessment or security plan under paragraph (1) contingent on modification of the vulnerability assessment or security plan to address— 
(A)a particular threat or type of threat; or 
(B)a requirement under (a)(2) or (a)(3). 
(d)Regulatory criteriaIn exercising the authority under subsections (a), (b), (c), or (e) with respect to a chemical source, the Secretary shall consider— 
(1)the likelihood that a chemical source will be the target of terrorism; 
(2)the potential extent of death, injury, or serious adverse effects to human health or the environment that would result from a terrorist release; 
(3)the potential harm to critical infrastructure and national security from a terrorist release; and 
(4)such other security-related factors as the Secretary determines to be appropriate and necessary to protect the public health and welfare, critical infrastructure, and national security. 
(e)List of chemical sources 
(1)In generalNot later than 180 days after the date of the enactment of this title, the Secretary shall develop a list of chemical sources in existence as of that date. 
(2)ConsiderationsIn developing the list under paragraph (1), the Secretary shall take into consideration the criteria specified in subsection (d). 
(3)PrioritizationIn developing the list under paragraph (1), the Secretary shall determine the potential extent of death, injury, or severe adverse effects to human health that would result from a terrorist release of dangerous substances from a chemical source. 
(4)ScopeIn developing the list under paragraph (1), the Secretary shall include at least those facilities that pose a risk of potential death, injury, or severe adverse effects to not fewer than 1000 individuals. 
(5)Future determinationsNot later than 3 years after the date of the promulgation of regulations under subsection (a)(1), and every 3 years thereafter, the Secretary shall, after considering the criteria described in subsection (d)— 
(A)determine whether additional facilities (including, as of the date of the determination, facilities that are operational and facilities that will become operational in the future) shall be considered to be a chemical source under this title; 
(B)determine whether any chemical source identified on the most recent list under paragraph (1) no longer presents a risk sufficient to justify retention of classification as a chemical source under this title; and 
(C)update the list as appropriate. 
(f)5-Year reviewNot later than 5 years after the date of the certification of a vulnerability assessment and a site security plan under subsection (b)(1), and not less often than every 5 years thereafter (or on such a schedule as the Secretary may establish by regulation), the owner or operator of the chemical source covered by the vulnerability assessment or site security plan shall— 
(1)ensure the vulnerability assessment and site security plan meet the most recent regulatory standards issued under subsection (a)(1); and 
(2) 
(A)certify to the Secretary that the chemical source has completed the review and implemented any modifications to the site security plan; and 
(B)submit to the Secretary a description of any changes to the vulnerability assessment or site security plan. 
(g)Protection of information 
(1)Critical infrastructure informationExcept with respect to certifications specified in subsections (b)(1), (b)(2), and (f)(2)(A), vulnerability assessments and site security plans obtained in accordance with this title, and all information derived from those vulnerability assessments and site security plans that could pose a risk to a particular chemical source, shall be deemed critical infrastructure information as defined in section 212 of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), and subject to all protections under sections 213 and 214 of that Act. 
(2)Exceptions to penaltiesSection 214(f) of the Homeland Security Act of 2002 (6 U.S.C. 133(f)) shall not apply to a person described in that section that discloses information described in paragraph (1)— 
(A)for use in any administrative or judicial proceeding to impose a penalty for failure to comply with a requirement of this title; or 
(B)for the purpose of making a disclosure evidencing government, owner or operator, or employee activities that threaten the security of a chemical source or are inconsistent with the requirements of this title.  
(3)Rule of constructionNothing in this subsection shall be construed to authorize the withholding of information from members of Congress acting in their official capacity. 
194.Whistleblower protection 
(a)In generalNo person employed at a chemical source may be discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against because of any lawful act done by the person— 
(1)to provide information, cause information to be provided, or otherwise assist in an investigation regarding any conduct which the person reasonably believes constitutes a violation of any law, rule or regulation related to the security of the chemical source, or any other threat to the security of the chemical source, when the information or assistance is provided to or the investigation is conducted by— 
(A)a Federal regulatory or law enforcement agency; 
(B)any member or committee of the Congress; or 
(C)a person with supervisory authority over the person (or such other person who has the authority to investigate, discover, or terminate misconduct); or 
(2)to file, cause to be filed, testify in, participate in, or otherwise assist in a proceeding or action filed or about to be filed relating to a violation of any law, rule, or regulation related to the security of a chemical source or any other threat to the security of a chemical source; or 
(3)to refuse to violate or assist in the violation of any law, rule, or regulation related to the security of chemical sources. 
(b)Enforcement action 
(1)In generalA person who alleges discharge or other discrimination by any person in violation of subsection (a) may seek relief under subsection (c) by— 
(A)filing a complaint with the Secretary of Labor; or 
(B)if the Secretary of Labor has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. 
(2)Procedure 
(A)In generalAn action under paragraph (1)(A) shall be governed under the rules and procedures set forth in section 42121(b) of title 49, United States Code. 
(B)ExceptionNotification made under section 42121(b)(1) of title 49, United States Code, shall be made to the person named in the complaint and to the person’s employer. 
(C)Burdens of proofAn action brought under paragraph (1)(B) shall be governed by the legal burdens of proof set forth in section 42121(b) of title 49, United States Code. 
(D)Statute of limitationsAn action under paragraph (1) shall be commenced not later than 90 days after the date on which the violation occurs. 
(c)Remedies 
(1)In generalA person prevailing in any action under subsection (b)(1) shall be entitled to all relief necessary to make the person whole. 
(2)Compensatory damagesRelief for any action under paragraph (1) shall include— 
(A)reinstatement with the same seniority status that the person would have had, but for the discrimination; 
(B)the amount of back pay, with interest; and 
(C)compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney fees. 
(d)Rights retained by personNothing in this section shall be deemed to diminish the rights, privileges, or remedies of any person under any Federal or State law, or under any collective bargaining agreement. 
195.Enforcement 
(a)Failure to complyIf an owner or operator of a chemical source fails to certify or submit a vulnerability assessment or site security plan in accordance with this title, the Secretary may issue an order requiring the certification and submission of a vulnerability assessment or site security plan in accordance with section 193(b). 
(b)DisapprovalThe Secretary may disapprove under subsection (a) a vulnerability assessment or site security plan submitted under section 193(b) or (c) if the Secretary determines that— 
(1)the vulnerability assessment or site security plan does not comply with regulations promulgated under section 193(a)(1), or the procedure, protocol, or standard endorsed or recognized under section 193(c); or 
(2)the site security plan, or the implementation of the site security plan, is insufficient to address— 
(A)the results of a vulnerability assessment of a chemical source; or 
(B)a threat of a terrorist release. 
(c)ComplianceIf the Secretary disapproves a vulnerability assessment or site security plan of a chemical source under subsection (b), the Secretary shall— 
(1)provide the owner or operator of the chemical source a written notification of the determination that includes a clear explanation of deficiencies in the vulnerability assessment, site security plan, or implementation of the assessment or plan; 
(2)consult with the owner or operator of the chemical source to identify appropriate steps to achieve compliance; and 
(3)if, following that consultation, the owner or operator of the chemical source does not achieve compliance by such date as the Secretary determines to be appropriate under the circumstances, issue an order requiring the owner or operator to correct specified deficiencies. 
(d)Protection of informationAny determination of disapproval or order made or issued under this section shall be exempt from disclosure— 
(1)under section 552 of title 5, United States Code; 
(2)under any State or local law providing for public access to information; and 
(3)except as provided in section 193(g)(2), in any Federal or State civil or administrative proceeding. 
196.Interagency technical support and cooperation The Secretary— 
(1)in addition to such consultation as is required in this title, shall consult with Federal agencies with relevant expertise, and may request those Federal agencies to provide technical and analytical support, in implementing this title; and 
(2)may provide reimbursement for such technical and analytical support received as the Secretary determines to be appropriate. 
197.Penalties 
(a)Judicial reliefIn a civil action brought in United States district court, any owner or operator of a chemical source that violates or fails to comply with any order issued by the Secretary under this subtitle or a site security plan submitted to the Secretary under this subtitle or recognized by the Secretary, for each day on which the violation occurs or the failure to comply continues, may be subject to— 
(1)an order for injunctive relief; and 
(2)a civil penalty of not more than $50,000. 
(b)Administrative penalties 
(1)Penalty ordersThe Secretary may issue an administrative penalty of not more than $250,000 for failure to comply with an order issued by the Secretary under this subtitle. 
(2)Notice and hearingBefore issuing an order described in paragraph (1), the Secretary shall provide to the person against whom the penalty is to be assessed— 
(A)written notice of the proposed order; and 
(B)the opportunity to request, not later than 30 days after the date on which the person receives the notice, a hearing on the proposed order. 
(3)ProceduresThe Secretary may promulgate regulations outlining the procedures for administrative hearings and appropriate review under this subsection, including necessary deadlines. 
198.No effect on requirements under other lawNothing in this subtitle affects any duty or other requirement imposed under any other Federal or State law. 
XIIIImproving Cybersecurity 
201.Cybersecurity training programs and equipment 
(a)In generalThe Secretary of Homeland Security, acting through the Assistant Secretary for Cybersecurity, may establish, in conjunction with the National Science Foundation, a program to award grants to institutions of higher education (and consortia thereof) for— 
(1)the establishment or expansion of cybersecurity professional development programs; 
(2)the establishment or expansion of associate degree programs in cybersecurity; and 
(3)the purchase of equipment to provide training in cybersecurity for either professional development programs or degree programs. 
(b)Roles 
(1)Department of homeland securityThe Secretary, acting through the Assistant Secretary for Cybersecurity and in consultation with the Director of the National Science Foundation, shall establish the goals for the program under this section and the criteria for awarding grants under the program. 
(2)National science foundationThe Director of the National Science Foundation shall operate the program established under this section consistent with the goals and criteria established under paragraph (1), including soliciting applicants, reviewing applications, and making and administering grant awards. The Director may consult with the Assistant Secretary for Cybersecurity in selecting awardees. 
(3)FundingThe Secretary shall transfer to the National Science Foundation the funds necessary to carry out this section. 
(c)Grant awards 
(1)Peer reviewAll grant awards under this section shall be made on a competitive, merit reviewed basis. 
(2)FocusIn making grant awards under this section, the Director shall, to the extent practicable, ensure geographic diversity and the participation of women and underrepresented minorities. 
(3)PreferenceIn making grant awards under this section, the Director shall give preference to applications submitted by consortia of institutions to encourage as many students and professionals as possible to benefit from this program. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary for carrying out this section $3,700,000 for fiscal year 2005. 
(e)DefinitionsIn this section, the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
202.Assistant Secretary for Cybersecurity 
(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following: 
 
203.Assistant Secretary for Cybersecurity 
(a)In generalThere shall be in the Directorate for Information Analysis and Infrastructure Protection a National Cybersecurity Office headed by an Assistant Secretary for Cybersecurity (in this section referred to as the Assistant Secretary), who shall assist the Secretary in promoting cybersecurity for the Nation. 
(b)General authorityThe Assistant Secretary, subject to the direction and control of the Secretary, shall have primary authority within the Department for all cybersecurity-related critical infrastructure protection programs of the Department, including with respect to policy formulation and program management. 
(c)ResponsibilitiesThe responsibilities of the Assistant Secretary shall include the following: 
(1)To establish and manage— 
(A)a national cybersecurity response system that includes the ability to— 
(i)analyze the effect of cybersecurity threat information on national critical infrastructure; and 
(ii)aid in the detection and warning of attacks on, and in the restoration of, cybersecurity infrastructure in the aftermath of such attacks; 
(B)a national cybersecurity threat and vulnerability reduction program that identifies cybersecurity vulnerabilities that would have a national effect on critical infrastructure, performs vulnerability assessments on information technologies, and coordinates the mitigation of such vulnerabilities; 
(C)a national cybersecurity awareness and training program that promotes cybersecurity awareness among the public and the private sectors and promotes cybersecurity training and education programs; 
(D)a government cybersecurity program to coordinate and consult with Federal, State, and local governments to enhance their cybersecurity programs; and 
(E)a national security and international cybersecurity cooperation program to help foster Federal efforts to enhance international cybersecurity awareness and cooperation. 
(2)To coordinate with the private sector on the program under paragraph (1) as appropriate, and to promote cybersecurity information sharing, vulnerability assessment, and threat warning regarding critical infrastructure. 
(3)To coordinate with other directorates and offices within the Department on the cybersecurity aspects of their missions. 
(4)To coordinate with the Under Secretary for Emergency Preparedness and Response to ensure that the National Response Plan developed pursuant to section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)) includes appropriate measures for the recovery of the cybersecurity elements of critical infrastructure. 
(5)To develop processes for information sharing with the private sector, consistent with section 214, that— 
(A)promote voluntary cybersecurity best practices, standards, and benchmarks that are responsive to rapid technology changes and to the security needs of critical infrastructure; and 
(B)consider roles of Federal, State, local, and foreign governments and the private sector, including the insurance industry and auditors. 
(6)To coordinate with the Chief Information Officer of the Department in establishing a secure information sharing architecture and information sharing processes, including with respect to the Department’s operation centers. 
(7)To consult with the Electronic Crimes Task Force of the United States Secret Service on private sector outreach and information activities. 
(8)To consult with the Office for Domestic Preparedness to ensure that realistic cybersecurity scenarios are incorporated into tabletop and recovery exercises. 
(9)To consult and coordinate, as appropriate, with other Federal agencies on cybersecurity-related programs, policies, and operations. 
(10)To consult and coordinate within the Department and, where appropriate, with other relevant Federal agencies, on security of digital control systems, such as Supervisory Control and Data Acquisition (SCADA) systems. 
(d)Authority over the national communications systemThe Assistant Secretary shall have primary authority within the Department over the National Communications System.. 
(b)Clerical amendmentsThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to subtitle A of title II the following: 
 
 
Sec. 203. Assistant Secretary for Cybersecurity. 
(c)Cybersecurity definedSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by adding at the end the following:  
 
(17) 
(A)The term ‘cybersecurity’ means the prevention of damage to, the protection of, and the restoration of computers, electronic communications systems, electronic communication services, wire communication, and electronic communication, including information contained therein, to ensure its availability, integrity, authentication, confidentiality, and nonrepudiation. 
(B)In this paragraph— 
(i)each of the terms ‘damage’ and ‘computer’ has the meaning that term has in section 1030 of title 18, United States Code; and  
(ii)each of the terms electronic communications system, electronic communication, wire communication, and electronic communication has the meaning that term has in section 2510 of title 18, United States Code.. 
XIVEnabling Communications Interoperability 
211.Short titleThis subtitle may be cited as Connecting the Operations of National Networks of Emergency Communications Technologies for First Responders Act of 2004. 
212.Findings; purposes 
(a)FindingsCongress finds the following: 
(1)Throughout the United States, public safety agencies—law enforcement, firefighters, emergency technicians, public health officials, and others—in the same jurisdictions cannot now communicate effectively with one another, with agencies in neighboring jurisdictions, or with other public safety agencies at the Federal and State level, when responding to emergencies or participating in major deployment. 
(2)The inability of public safety agencies in the United States to communicate with one another within and across jurisdictions and disciplines is a long-recognized and complex problem that threatens the public’s safety and security and often results in unnecessary loss of lives and property. 
(3)The lack of interoperability was at least partially responsible for the deaths of 343 firefighters in New York City on September 11, 2001, when police could not communicate effectively with firefighters prior to the collapse of the Twin Towers. 
(4)In the immediate aftermath of the Oklahoma City bombing in 1995, studies showed that emergency responders had to use runners to carry messages from one command center to another because the responding agencies used different emergency radio channels, different frequencies, and different radio systems. 
(5)In Littleton, Colorado, 46 public safety agencies responded to the shooting spree inside Columbine High School in 1999. Precious minutes were lost because command personnel were forced to send runners to communicate crucial information. Incompatible radio communication systems were a significant factor, according to the Columbine Review Commission. 
(6)There are more than 50,000 State and local public safety agencies. Many of these agencies are small or volunteer organizations with limited budgets, and little or no engineering expertise. State and local agencies consistently cite lack of funding as a critical obstacle to interoperability. 
(7)State and local budget crises have made funding public safety communications even more difficult, and competition with other critical homeland security needs, such as personnel, physical facilities, protective gear, and other kinds of equipment reduce the available funding for mission-critical communications infrastructures and equipment. 
(8)Funding is needed for all phases of the communications system life cycle: planning, system design and engineering, procurement and installation, operations and maintenance, and testing and technology development. There is clear need for a dedicated and consistent Federal funding source that is sufficient to finance comprehensive interoperable communications solutions. The role of Federal, State, and local governments and agencies in funding interoperable communications must be clear. 
(9)Achieving nationwide interoperability will require a significant financial commitment at all levels of government. In 1998, the Public Safety Wireless Network estimated that developing interoperable communications nationwide could cost $18,000,000,000. According to the Office of Wireless Public Safety Interoperable Communications, the umbrella program in the Department of Homeland Security designed to lead and coordinate interoperability efforts that is commonly known as Project SAFECOM, that estimate is now outdated and includes only part of the total cost of upgrades. 
(10)An Independent Task Force sponsored by the Council on Foreign Relations stated that among other things, additional funds are desperately needed . . . to foster interoperable communications systems for emergency responders across the country so that those on the front lines can communicate with each other while at the scene of attack. The Task Force recommended, conservatively, that $6,800,000,000 over 5 years is needed for interoperability as well as public alert and information systems programs. 
(11)Numerous Federal agencies provide information or grants that can be used in the development of interoperable communications systems. However, without common guidance and standards, funding and grants are often used in isolation of broader, regional communications needs and capacities. There is a need to better coordinate these disparate grant programs, and to provide unified and consistent leadership and funding from the Federal Government. 
(12)The partnership between the private and public sectors has developed numerous solutions to significantly improve communications interoperability that can be implemented immediately. These solutions include deployable vehicles that contain crosspatch capabilities that allow radio users on separate frequencies to talk to each other; communications system overlay software and hardware that allow multiple disparate communications networks to act as one network; and the Project 25 standard for the manufacturing of interoperable digital two-way wireless communications products. 
(13)Current approaches to achieving communications interoperability are also hampered by the fact that in many jurisdictions— 
(A)the existing radio communications infrastructure is old and outdated; 
(B)planning for interoperability is limited and fragmented among multiple agencies; 
(C)the necessary coordination and cooperation within and among jurisdictions is difficult to achieve; and 
(D)there is limited and fragmented amount of radio spectrum available to public safety organizations. 
(14)The lack of universally recognized, fully open, and implementable standards for public safety agency needs has limited the cost efficiencies of interoperability, and has delayed the adoption of new technologies by public safety agencies. 
(15)Solutions can only be achieved through cooperation among all levels of government, and the Federal Government, through the Department of Homeland Security, must provide nationwide leadership, coordination, and a substantial share of resources necessary to purchase appropriate technologies and create seamless communications among United States public safety agencies. 
(16)In April 2004, the General Accounting Office found that in Project SAFECOM’s 2 year history, the program has made very little progress in addressing its overall objective of achieving national wireless communications interoperability among first responders and public safety systems at all levels of government, principally due to— 
(A)a lack of consistent executive commitment and support; and 
(B)an inadequate level of interagency collaboration. 
(17)Project SAFECOM lacks the statutory authority and dedicated resources necessary to coordinate Federal programs or accomplish other tasks required to make the achievement of interoperability a national priority, and a realistic goal for the Nation. 
(b)PurposesThe purposes of this subtitle are to— 
(1)require the Department of Homeland Security to provide effective leadership, coordination, and technical assistance for the purposes of enhancing communications interoperability, and to establish and implement a strategy to ensure the achievement of communications interoperability for public safety agencies throughout the United States; 
(2)authorize appropriations for interoperable communications grants to State and local governments and public safety agencies; and 
(3)support the effective acquisition, installation, and maintenance of short-term and long-term interoperable communications equipment for homeland security at all levels of government. 
213.Establishment of the Office of Wireless Public Safety Interoperable Communications 
(a)AmendmentThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding after section 313 the following: 
 
314.Office of Wireless Public Safety Interoperable Communications 
(a)DefinitionsIn this section, the following definitions shall apply: 
(1)Communications interoperabilityThe term communications interoperability means the ability of public safety service and support providers, including emergency response providers, to communicate with other responding agencies and Federal agencies if necessary, through information technology systems and radio communications systems, and to exchange voice, data, or video with one another on demand, in real time, as necessary. 
(2)DirectorThe term Director means the Director of Wireless Public Safety Interoperable Communications. 
(3)OfficeThe term Office means the Office of Wireless Public Safety Interoperable Communications established under subsection (c). 
(4)Public safety agenciesThe term public safety agencies includes emergency response providers and any other persons that the Secretary determines must communicate effectively with one another to respond to emergencies. 
(b)Sense of Congress regarding Project SAFECOMIt is the Sense of Congress that— 
(1)after more than 2 years, Project SAFECOM has made very limited progress in addressing its overall objective of achieving communications interoperability among entities at all levels of government; 
(2)a principal impediment to progress has been the failure to effectively collaborate with, and to obtain consistent funding from, other Federal agencies involved with SAFECOM; and 
(3)in order to accelerate progress in achieving communications interoperability among entities at all levels of government, all Federal funding and program management to achieve this goal should reside within the Department of Homeland Security. 
(c)Establishment 
(1)In generalThere is established the Office of Wireless Public Safety Interoperable Communications within the Directorate of Science and Technology, which shall be headed by a Director of Wireless Public Safety Interoperable Communications appointed by the Secretary. 
(2)AdministrationThe Secretary shall provide the Office with the resources and staff necessary to carry out the purposes of this section, including sufficient staff to provide support to each State. Support under this paragraph shall include outreach, coordination, and technical assistance. 
(3)Duties 
(A)Technical assistance 
(i)Assistance through DirectorThe Secretary, acting through the Director, shall— 
(I)provide leadership and coordination among all other Federal agencies that provide funding, research, technology development, or other support for communications interoperability; 
(II)accelerate, in consultation with other nationally recognized standards organizations as appropriate, the development of national voluntary consensus standards for communications interoperability, including the Project 25 standard, and establish a schedule of milestones to be achieved in developing such standards; 
(III)provide technical assistance to Federal, State, and local governments and public safety agencies on planning, interoperability architectures, acquisition strategies, and other functions necessary to achieve communications interoperability; 
(IV)participate in the review and final approval of funding for grant applications for the purposes of administering the grant program established under section 430(e); and 
(V)provide direct technical assistance to State and local governments and public safety agencies for the purposes of administering the grant program established under section 430(e). 
(ii)Assistance by Director and under Secretary for Science and TechnologyThe Director, under the direction of the Under Secretary for Science and Technology, shall— 
(I)conduct and otherwise provide for research, development, testing, and evaluation for public safety communications technologies and equipment; 
(II)evaluate and validate new technology concepts, including systems engineering and development, and promote the deployment of advanced broadband communications technologies; and 
(III)encourage the development of flexible and open architectures and standards, with appropriate levels of security, for short-term and long-term solutions to interoperability. 
(B)Outreach and coordinationThe Secretary, acting through both the Director and the Office of State and Local Government Coordination established under section 801, shall take such steps as are necessary to enable public safety agencies to achieve more effective and efficient interoperable communications, and shall collaborate with other Federal agencies, the leadership of public safety agencies, and State and local governments to— 
(i)develop and maintain a task force that represents the broad customer base of State and local public safety agencies, as well as Federal agencies, involved in public safety agency disciplines, in order to receive input and coordinate efforts to achieve communications interoperability; 
(ii)develop and implement a national strategy to achieve communications interoperability; 
(iii)facilitate collaborative planning and partnerships among local, State, and Federal government agencies; 
(iv)coordinate, execute, and align all Federal public safety wireless communications activities, to include the development of common guidance for grant programs, and any programs conducting demonstration projects, technical assistance, outreach, testing and evaluation, or research and development to enhance public safety wireless communications and interoperability; 
(v)share best practices, and provide outreach and coordination to State and local governments and public safety agencies, to implement short-term and long-term solutions to achieve communications interoperability, and to include commercially available equipment that facilitates interoperability, coordination, and integration among existing emergency communications systems; 
(vi)identify and work to overcome the political, institutional, and geographic barriers within the public safety community that can impede interoperability among public safety agencies, including among Federal agencies; 
(vii)develop appropriate performance measures and systematically measure the Nation’s progress towards interoperability; and 
(viii)monitor the availability of, and make recommendations to Congress to address problems associated with the availability and more efficient use of, radio spectrum for public safety. 
(d)National strategy 
(1)In generalThe Secretary, acting through the Director, shall, in cooperation with State and local governments, Federal agencies, public safety agencies, the private sector, and the task force established under subsection (c)(3)(B)(i), develop a national strategy to achieve communications interoperability, which shall— 
(A)provide for the development of national voluntary standards for the purchase and use by public safety agencies of interoperable communications equipment and technologies; 
(B)identify the appropriate interoperable communications capabilities necessary for Federal, State, and local public safety agencies to adequately protect the people of the United States; 
(C)address both short-term and long-term solutions to achieving Federal, State and local communications interoperability, including provision of commercially available equipment that facilitates interoperability, coordination, and integration among existing emergency communications systems; 
(D)identify how the Federal Government can work effectively with State and local governments, public safety agencies in all States, and such other entities as are necessary to implement the strategy; 
(E)include measures to identify and overcome all obstacles to achieving interoperability; and 
(F)set goals and establish time frames for the achievement of communications interoperability across the United States, and develop performance measures to determine whether these goals are being met. 
(2)ReportNot later than 6 months after the date of enactment of the Connecting the Operations of National Networks of Emergency Communications Technologies for First Responders Act of 2004, and each year thereafter, the Secretary shall submit a report to the Congress— 
(A)detailing the progress of the Department in carrying out the purposes of this section; 
(B)detailing the progress in achieving communications interoperability; and 
(C)making any recommendations necessary to expedite the fulfillment of the purposes of this section. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $50,000,000 for fiscal year 2005, and such sums as are necessary each fiscal year thereafter, for the operations of the Office, and for other entities within the Department whose activities facilitate the purposes of the Connecting the Operations of National Networks of Emergency Communications Technologies for First Responders Act of 2004.. 
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item relating to section 313 the following: 
 
 
314. Office of Wireless Public Safety Interoperable Communications. 
214.Interoperable communications technology grant programSection 430 of the Homeland Security Act of 2002 (6 U.S.C. 238) is amended by adding at the end the following: 
 
(e)Interoperable communications grants 
(1)DefinitionsIn this subsection, the following definitions shall apply: 
(A)Communications interoperabilityThe term communications interoperability means the ability of public safety service and support providers, including emergency response providers, to communicate with other responding agencies and Federal agencies if necessary, through information technology systems and radio communications systems, and to exchange voice, data, or video with one another on demand, in real time, as necessary. 
(B)Eligible StateThe term eligible State means a State that— 
(i)has submitted a plan under paragraph (4); and 
(ii)the Secretary determines has not achieved adequate statewide communications interoperability. 
(C)Public safety agenciesThe term public safety agencies includes emergency response providers and any other persons that the Secretary determines must communicate effectively with one another to respond to emergencies. 
(2)In generalThe Secretary shall— 
(A)make grants on a competitive basis directly to local governments (including a consortium of local governments) and public safety agencies within eligible States, in consultation with the chief executives of the State or States, for the purpose of assisting in the development of interoperable communications systems at any stage, including— 
(i)planning, system design, and engineering; 
(ii)procurement and installation of equipment; 
(iii)operations and maintenance of equipment; and 
(iv)testing and technology development; and 
(B)make grants to eligible States for initiatives necessary to achieve communications interoperability within each State, including— 
(i)statewide communications planning; 
(ii)system design and engineering; 
(iii)procurement and installation of equipment; 
(iv)operations and maintenance of equipment; and 
(v)testing and technology development initiatives. 
(3)Coordination 
(A)In generalThe Secretary shall ensure that grants administered under this subsection are coordinated with the activities of other entities of the Department and other Federal entities so that grants awarded under this subsection, and other grant programs related to homeland security, facilitate the achievement of the strategy developed under section 314(c), and the purposes of the Connecting the Operations of National Networks of Emergency Communications Technologies for First Responders Act of 2004. 
(B)Relationship to existing grant programsNothing in this Act shall provide for the combination of grant funds among the grant program established under this subsection and any other grant programs administered by the Department of Homeland Security, including the State Homeland Security Grant Program of the Department, or any successor to such grant program, and the Urban Area Security Initiative of the Department, or any successor to such grant program. 
(4)Eligibility 
(A)Submission of planTo be eligible to receive a grant under this subsection, each eligible State, or local governments or public safety agencies within an eligible State or States, shall submit a communications interoperability plan to the Secretary that— 
(i)addresses any stage of the development of interoperable communications systems, including planning, system design and engineering, procurement and installation, operations and maintenance, and testing and technology development; 
(ii)if the applicant is not a State, includes a description of how the applicant addresses the goals specified in any applicable State plan or plans submitted under this section; and 
(iii)is approved by the Secretary. 
(B)Incorporation and consistencyA plan submitted under subparagraph (A) may be part of, and shall be consistent with, any other homeland security plans required of the submitting party by the Department. 
(5)Award of grants 
(A)ConsiderationsIn approving plans and awarding grants under this subsection, the Secretary shall consider— 
(i)the nature of the threat to the eligible State or local jurisdiction; 
(ii)the location, risk, or vulnerability of critical infrastructure and key national assets; 
(iii)the number, as well as the density, of persons who will be served by interoperable communications systems; 
(iv)the extent of the partnerships, existing or planned, established between local jurisdictions and agencies participating in the development of interoperable communications systems, and their coordination with Federal and State agencies; 
(v)the level of communications interoperability already achieved by the jurisdictions; 
(vi)the extent to which the communications interoperability plan submitted under paragraph (4) adequately addresses steps necessary to implement short-term or long-term solutions to communications interoperability; 
(vii)the extent to which eligible States and local governments, in light of their financial capability, demonstrate their commitment to expeditiously achieving communications interoperability by supplementing Federal funds with non-Federal funds; 
(viii)the extent to which grants will expedite the achievement of interoperability in the relevant jurisdiction with Federal, State, and local agencies; and 
(ix)the extent to which grants will be utilized to implement advanced communications technologies to promote interoperability. 
(B)Cost sharing 
(i)In generalThe Federal share of the costs of an activity carried out with a grant to an applicant awarded under this section shall not exceed 75 percent. 
(ii)In-kind matchingEach recipient of a covered grant may meet the matching requirement under clause (i) by making in-kind contributions of goods or services that are directly linked with the purpose for which the grant is made, including personnel overtime, contractor services, administrative costs, equipment fuel and maintenance, and rental space. 
(6)Reimbursement 
(A)In generalUnless otherwise requested by the recipient of a grant under this subsection, grants shall not be awarded to reimburse the recipient for prior expenditures related to achieving communications interoperability. 
(B)ExceptionThe Secretary shall reimburse public safety agencies directly for costs incurred for expenditures related to achieving communications interoperability, if— 
(i)the public safety agency expended funds after September 11, 2001, and before the date of enactment of this subsection; and 
(ii)such expenditures are consistent with and supportive of the communications interoperability plan approved by the Secretary under paragraph (4)(A)(iii). 
(C)Termination of authorityThe authority of the Secretary under subparagraph (B) shall terminate one year after the date on which the Department of Homeland Security first allocates grant funds for this program. 
(7)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $500,000,000 for fiscal year 2005, $750,000,000 for fiscal year 2006, $1,000,000,000 for fiscal year 2007, $1,250,000,000 for fiscal year 2008, $1,500,000,000 for fiscal year 2009, and such sums as are necessary each fiscal year thereafter, to carry out the purposes of this subsection..  
XVStrengthening Privacy Protections Within the Department of Homeland Security 
ASHIELD Privacy Act 
221.Short titleThis subtitle may be cited as the Strengthening Homeland Innovation to Emphasize Liberty, Democracy, and Privacy Act or the SHIELD Privacy Act. 
222.FindingsThe Congress finds the following: 
(1)The protection of our Nation’s civil liberties and privacy is fundamental to the American way of life. 
(2)Strengthening our homeland security ensures that our way of life and the rights protected by the Constitution remain intact. 
(3)In developing homeland security initiatives, our Government must take care to protect fundamental constitutional rights and strive to minimize unnecessary impositions on the freedoms and privileges enjoyed in the United States. 
(4)As governments develop and employ new technologies and gather information from the private sector for homeland security efforts, they must ensure that our society’s constitutional guarantees relating to privacy, due process, and civil liberties are protected. 
223.Chief Privacy Officer 
(a)DesignationThe President shall designate a senior official within the Office of Management and Budget as the Chief Privacy Officer, who shall have primary responsibility for privacy policy throughout the Federal Government. 
(b)Specific responsibilitiesThe responsibilities of the Chief Privacy Officer shall include the following: 
(1)Assuring that the technologies procured and use of technologies by the Federal Government sustain, and do not erode, privacy protections relating to the use, collection, and disclosure of personally identifiable information. 
(2)Assuring that personally identifiable information contained in systems of records (as that term is defined in section 552a of title 5, United States Code, popularly known as the Privacy Act of 1974) is handled in full compliance with fair information practices required under that section. 
(3)Evaluating legislative and regulatory proposals involving collection, use, and disclosure of personally identifiable information by the Federal Government. 
(4)Exercising responsibility currently vested in the Director of the Office of Management and Budget with respect to privacy impact assessment rules, regulations, and oversight under section 208 of the E-Gov Act of 2002 (44 U.S.C. 3501 note). 
(5)Preparing an annual report to the Congress containing an agency-by-agency analysis of Federal activities that affect privacy, including complaints of privacy violations, implementation of section 552a of title 5, United States Code, internal controls, and other matters. 
(c)Agency informationThe head of each Federal agency shall provide to the Chief Privacy Officer such information as the Chief Privacy Officer considers necessary for the completion of the annual reports under subsection (b)(5). 
(d)Report by Secretary of Homeland SecuritySection 222(5) of the Homeland Security Act of 2002 (6 U.S.C. 142(5)) is amended by striking Congress and inserting the chief Privacy Officer of the Office of Management and Budget. 
224.Privacy policy of departments and independent agencies 
(a)Officials responsible for privacy policyThe head of each department and each independent agency in the executive branch shall appoint a senior official of the department or independent agency, respectively, to assure primary responsibility for privacy policy, including the following: 
(1)Assuring that technologies procured and use of technologies sustain, and do not erode, privacy protections relating to the use, collection, and disclosure of personally identifiable information. 
(2)Assuring that personally identifiable information contained in systems of records (as that term is defined in section 552a of title 5, United States Code, popularly known as the Privacy Act of 1974) is handled in full compliance with fair information practices required under that section. 
(3)Evaluating legislative and regulatory proposals involving collection, use, and disclosure of personally identifiable information by the Federal Government. 
(4)Conducting privacy impact assessments under subsection (b). 
(5)Ensuring that the department or agency protects personally identifiable information and information systems from unauthorized access, use, disclosure, disruption, modification, or destruction in order to provide— 
(A)integrity, by— 
(i)guarding against improper information modification or destruction; and 
(ii)ensuring information nonrepudiation and authenticity; 
(B)confidentiality, by preserving authorized restrictions on access and disclosure, including means for protecting personal privacy and proprietary information; 
(C)availability, by ensuring timely and reliable access to and use of that information; and 
(D)authentication, by utilizing digital credentials to assure the identity of users and validate their access. 
(6)Submitting an annual report to the Director of the Office of Management and Budget on activities of their agencies that affect privacy, including complaints of privacy violations, implementation of section 552a of title 5, United States Code, internal controls, and other matters. 
(b)Privacy impact assessments 
(1)RequirementThe official appointed under subsection (a) for a department or independent agency shall— 
(A)assess the impact on privacy of each proposed action of the Department or agency that will require collecting, using, or accessing personally identifiable information from 10 or more persons; and  
(B)make the results of such assessments publicly available through the World Wide Web site of the Department. 
(2)Matters consideredEach assessment under this subsection regarding a proposed action shall consider the following: 
(A)The type of any personally identifiable information to be collected, used, or accessed by the Department. 
(B)Why such information will be collected, used, or accessed. 
(C)The intended use of such information. 
(D)The persons with whom such information will be shared. 
(E)What notice or consent will be provided to individuals regarding such information to be collected or accessed, and how that information will be shared. 
(F)How such information will be secured. 
(G)Whether a system of records will be created for purposes of section 552a of title 5, United States Code. 
(H)The method by which, extent to which, and rate at which such collected information will be destroyed or returned. 
225.Commission on Privacy, Freedom, and Homeland Security 
(a)EstablishmentThere is established a commission to be known as the Commission on Privacy, Freedom, and Homeland Security. 
(b)Duties of commission 
(1)In generalThe Commission shall conduct a comprehensive legal and factual study relating to United States efforts to further homeland security in a manner that protects privacy, civil liberties, and individual freedoms. 
(2)Matters to be studiedThe matters studied by the Commission under paragraph (1) shall at a minimum include the following: 
(A)A review of whether Federal agencies are properly assessing the privacy implications of new homeland security technologies before implementing and deploying such technologies. 
(B)The impact of existing Federal and State privacy statutes and regulations, legislation pending before the Congress, and privacy protection efforts undertaken by the Federal Government, State governments, foreign governments, and international governing bodies on homeland security. 
(C)The impact of Federal legislation enacted since September 11, 2001, or pending before the Congress, on civil liberties. 
(D)The likely effectiveness of existing technologies for analyzing public and private sources of data and information to identify terrorists and prevent terrorist acts. 
(c)Field hearings 
(1)In generalThe Commission shall conduct at least 2 field hearings in each of the 5 geographical regions of the United States. 
(2)Determination of regionsFor purposes of this subsection, the Commission may determine the boundaries of the 5 geographical regions of the United States. 
(d)Report 
(1)In generalNo later than 24 months after the date on which the Commission first meets, the Commission shall submit to the President and the Congress a comprehensive report of the Commission’s findings, recommendations, and conclusions. Such report shall include a summary of the report submitted to the Commission by the National Research Council under subsection (g)(9), and a summary of any other material relied on by the Commission in the preparation of its report. 
(2)RecommendationsThe report under paragraph (1) shall include recommendations regarding the following: 
(A)Steps Federal agencies should take when considering new homeland security technologies to ensure that privacy implications are adequately considered before such technologies are implemented. 
(B) Whether additional legislation is necessary to reform or augment current laws and regulations relating to privacy and homeland security, including specific reform proposals and an analysis of the financial costs of any proposed changes. 
(C) Safeguards and protection that should be in place when the Federal Government uses an individual’s personally identifiable information obtained from a commercial database or a list for counterterrorism and homeland security purposes. 
(3)Additional reportThe Commission shall submit to the Congress and the President, with the report under paragraph (1), any additional report of dissenting opinions or minority views by any member of the Commission. 
(4)Interim reportThe Commission may submit to the Congress and the President interim reports approved by a majority of the members of the Commission. 
(e)Structure of Commission 
(1)Member and appointmentThe Commission shall be composed of 10 members appointed as follows: 
(A)1 member appointed by the President, who shall be the chairperson of the Commission. 
(B)1 member appointed jointly by the minority leader of the House of Representatives and the minority leader of the Senate, who shall be the vice chairperson of the Commission. 
(C)2 members appointed by the majority leader of the House of Representatives. 
(D)2 members appointed by the minority leader of the House of Representatives. 
(E)2 members appointed by the majority leader of the Senate. 
(F)2 members appointed by the minority leader of the Senate. 
(2)Qualifications of membersThe appointing authorities under subsection (1) shall seek to ensure that the membership of the Commission has a diversity of views and experiences on the matters to be studied by the Commission, including views and knowledge of law, civil rights and liberties, privacy matters, homeland security, information technology, security, database integration, and law enforcement. 
(3)Date of appointmentThe appointment of the members of the Commission shall be made not later than 30 days after the date of the enactment of this Act. 
(4)TermsEach member of the Commission shall be appointed for the life of the Commission. 
(5)VacanciesAny vacancy in the Commission shall be filled in the same manner in which the original appointment was made. 
(6)Compensation; travel expensesMembers of the Commission shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code. 
(7)QuorumA majority of the members of the Commission shall constitute a quorum for purposes of conducting business, except that 2 members of the Commission shall constitute a quorum for purposes of conducting a hearing. 
(8)Meetings 
(A)In generalThe Commission shall meet at the call of the Chairperson or a majority of its members.  
(B)Initial meetingNot later than 45 days after the date of the enactment of this Act, the Commission shall hold its initial meeting. 
(f)Director; Staff; Experts and Consultants 
(1)Director 
(A)AppointmentNot later than 60 days after the date of the enactment of this Act, the Commission shall appoint a Director, without regard to the provisions of title 5, United States Code, governing appointments to the competitive service.  
(B)PayThe Director shall be paid at the rate payable for level III of the Executive Schedule established under section 5314 of such title. 
(2)Staff 
(A)AppointmentThe Director may appoint such staff as the Director determines appropriate, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. 
(B)PayThe staff of the Commission shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates, but at rates not in excess of the maximum rate for grade GS–15 of the General Schedule under section 5332 of that title. 
(3)Experts and consultantsThe Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(4)Detailees 
(A)In generalUpon request of the Director, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out this Act.  
(B)NoticeBefore making a request under this paragraph, the Director shall give notice of the request to each member of the Commission. 
(g)Powers of Commission 
(1)Hearings and sessionsThe Commission may, for the purpose of carrying out this subtitle, hold hearings, sit and act at times and places, take testimony, and receive evidence to carry out its duties under subsection (b). The Commission may administer oaths or affirmations to witnesses appearing before it. 
(2)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section. 
(3)Obtaining official information 
(A)Requirement to furnishExcept as provided in subparagraph (B), if the Commission submits a request to a Federal department or agency for information necessary to enable the Commission to carry out this subtitle, the head of that department or agency shall furnish that information to the Commission. 
(B)Exception for national securityIf the head of a Federal department or agency determines that it is necessary to withhold requested information from disclosure to protect the national security interests of the United States, the department or agency head shall not furnish that information to the Commission. 
(4)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(5)Administrative support servicesUpon the request of the Director, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out this section. 
(6)Gifts and donationsThe Commission may accept, use, and dispose of gifts or donations of services or property to carry out this Act, but only to the extent or in the amounts provided in advance in appropriation Acts. 
(7)ContractsThe Commission may contract with and compensate persons and government agencies for supplies and services, without regard to section 3709 of the Revised Statutes (41 U.S.C. 5). 
(8)Subpoena power 
(A)In generalIf a Federal department or agency or any other person fails to supply information requested by the Commission, the Commission may require by subpoena the production of the information. The Commission shall transmit to the Attorney General a written notice at least 10 days in advance of the issuance of any such subpoena. A subpoena under this paragraph may require the production of materials from any place within the United States. 
(B)InterrogatoriesThe Commission may, with respect only to information necessary to understand any materials obtained through a subpoena under paragraph (A), issue a subpoena requiring the person producing such materials to answer, either through a sworn deposition or through written answers provided under oath (at the election of the person upon whom the subpoena is served), interrogatories from the Commission regarding such information. A complete recording or transcription shall be made of any deposition made under this paragraph. 
(C)CertificationEach person who submits materials or information to the Commission pursuant to a subpoena issued under subparagraph (A) or (B) shall certify to the Commission the authenticity and completeness of all materials or information submitted. 
(D)Treatment of subpoenasAny subpoena issued by the Commission under subparagraph (A) or (B) shall comply with requirements for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure. 
(E)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued by the Commission under subparagraph (A) or (B), the Commission may apply to a United States district court for an order requiring that person to comply with such subpoena. The application may be made within the judicial district in which that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt. 
(9)Arrangements with National Research Council 
(A)In generalIn carrying out its duties under subsection (b), the Commission shall arrange with the National Research Council of the National Academy of Sciences for assistance in conducting the studies required by the Commission under subsection (b)(2), including performance of the analysis required under subsection (b)(2)(C). 
(B)ReportThe arrangements entered into under (A) shall require that the National Research Council submit a report to the Commission detailing the results of its efforts no later than 15 months after the date on which the Commission first meets. 
(C)Use of fundsOf amounts appropriated to carry out this section, up to $750,000 shall be available to the Commission to carry out this paragraph. 
(h)Budget Act complianceAny new contract authority authorized by this section shall be effective only to the extent or in the amounts provided in advance in appropriation Acts. 
(i)Privacy protections 
(1)Destruction or return of information requiredUpon the conclusion of the matter or need for which individually identifiable information was disclosed to the Commission, the Commission shall either destroy the individually identifiable information or return it to the person or entity from which it was obtained, unless the individual that is the subject of the individually identifiable information has authorized its disclosure. 
(2)Disclosure of information prohibitedAny individual employed by an individual, entity, or organization under contract to the Commission shall be considered an employee of the Commission for the purposes of section 1905 of title 18, United States Code. 
(3)Proprietary business information and financial informationThe Commission shall protect from improper use, and may not disclose to any person, proprietary business information and proprietary financial information that may be viewed or obtained by the Commission in the course of carrying out its duties under this section. 
(4)Individually identifiable information definedFor the purposes of this section, the term individually identifiable information means any information, whether oral or recorded in any form or medium, that identifies an individual, or with respect to which there is a reasonable basis to believe that the information can be used to identify an individual. 
(j)Termination of CommissionThe Commission shall terminate 30 days after submitting a report under subsection (d)(1). 
(k)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Commission $4,750,000 to carry out this Act.  
(2)AvailabilityAny sums appropriated pursuant to the authorization in subsection (a) shall remain available until expended. 
226.Privacy and Civil Liberties Oversight Board 
(a)In generalThere is established within the Executive Office of the President a Privacy and Civil Liberties Oversight Board (referred to in this title as the Board). 
(b)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)In conducting the war on terrorism, the Government may need additional powers and may need to enhance the use of its existing powers. 
(2)This shift of power and authority to the Government calls for an enhanced system of checks and balances to protect the precious liberties that are vital to our way of life and to ensure that the Government uses its powers for the purposes for which the powers were given. 
(c)PurposeThe Board shall— 
(1)analyze and review actions the Executive Branch takes to protect the Nation from terrorism; and 
(2)ensure that liberty concerns are appropriately considered in the development and implementation of laws, regulations, and policies related to efforts to protect the Nation against terrorism. 
(d)Functions 
(1)Advice and counsel on policy development and implementationThe Board shall— 
(A)review proposed legislation, regulations, and policies related to efforts to protect the Nation from terrorism, including the development and adoption of information sharing guidelines under section 165; 
(B)review the implementation of new and existing legislation, regulations, and policies related to efforts to protect the Nation from terrorism, including the implementation of information sharing guidelines under section 165; 
(C)advise the President and Federal executive departments and agencies to ensure that privacy and civil liberties are appropriately considered in the development and implementation of such legislation, regulations, policies, and guidelines; and 
(D)in providing advice on proposals to retain or enhance a particular governmental power, consider whether the executive department or agency has explained— 
(i)that the power actually materially enhances security; and 
(ii)that there is adequate supervision of the executive’s use of the power to ensure protection of civil liberties. 
(2)OversightThe Board shall continually review— 
(A)the regulations, policies, and procedures and the implementation of the regulations, policies, procedures, and related laws of Federal executive departments and agencies to ensure that privacy and civil liberties are protected; 
(B)the information sharing practices of Federal executive departments and agencies to determine whether they appropriately protect privacy and civil liberties and adhere to the information sharing guidelines promulgated under section 165 and to other governing laws, regulations, and policies regarding privacy and civil liberties; and 
(C)other actions by the Executive Branch related to efforts to protect the Nation from terrorism to determine whether such actions— 
(i)appropriately protect privacy and civil liberties; and 
(ii)are consistent with governing laws, regulations, and policies regarding privacy and civil liberties. 
(3)Relationship with privacy and civil liberties officersThe Board shall review and assess the activities of privacy officers described in section 224 and, where appropriate, shall coordinate their activities. 
(e)Reports 
(1)In generalThe Board shall— 
(A)receive and review reports from privacy officers described in section 224; and 
(B)periodically submit, not less than semiannually, reports to Congress and the President. 
(2)ContentsNot less than 2 reports submitted each year under paragraph (1)(B) shall include— 
(A)a description of the major activities of the Board during the relevant period; and 
(B)information on the findings, conclusions, and recommendations of the Board resulting from its advice and oversight functions under subsection (d). 
(f)Informing the publicThe Board shall hold public hearings, release public reports, and otherwise inform the public of its activities, as appropriate and in a manner consistent with the protection of classified information and applicable law. 
(g)Access to information 
(1)AuthorizationIf determined by the Board to be necessary to carry out its responsibilities under this section, the Board may— 
(A)secure directly from any Federal executive department or agency, or any Federal officer or employee, all relevant records, reports, audits, reviews, documents, papers, or recommendations, including classified information consistent with applicable law; 
(B)interview, take statements from, or take public testimony from personnel of any Federal executive department or agency or any Federal officer or employee; 
(C)request information or assistance from any State, tribal, or local government; and 
(D)require, by subpoena, persons other than Federal executive departments and agencies to produce any relevant information, documents, reports, answers, records, accounts, papers, and other documentary or testimonial evidence. 
(2)Enforcement of subpoenaIn the case of contumacy or failure to obey a subpoena issued under paragraph (1)(D), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found may issue an order requiring such person to produce the evidence required by such subpoena. 
(h)Membership 
(1)MembersThe Board shall be composed of a chairman and 4 additional members, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsMembers of the Board shall be selected solely on the basis of their professional qualifications, achievements, public stature, and relevant experience, and without regard to political affiliation. 
(3)Incompatible officeAn individual appointed to the Board may not, while serving on the Board, be an elected official, an officer, or an employee of the Federal Government, other than in the capacity as a member of the Board. 
(i)Compensation and travel expenses 
(1)Compensation 
(A)ChairmanThe chairman shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay in effect for a position at level III of the Executive Schedule under section 5314 of title 5, United States Code, for each day during which the chairman is engaged in the actual performance of the duties of the Board. 
(B)MembersEach member of the Board shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Board. 
(2)Travel expensesMembers of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for persons employed intermittently by the Government under section 5703(b) of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board. 
(j)Staff 
(1)Appointment and compensationThe Chairman, in accordance with rules agreed upon by the Board, shall appoint and fix the compensation of an executive director and such other personnel as may be necessary to enable the Board to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(2)DetaileesAny Federal employee may be detailed to the Board without reimbursement from the Board, and such detailee shall retain the rights, status, and privileges of the detailee’s regular employment without interruption. 
(3)Consultant servicesThe Board may procure the temporary or intermittent services of experts and consultants in accordance with section 3109 of title 5, United States Code, at rates that do not exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of such title. 
(k)Security clearancesThe appropriate Federal executive departments and agencies shall cooperate with the Board to expeditiously provide the Board members and staff with appropriate security clearances to the extent possible under existing procedures and requirements, except that no person shall be provided with access to classified information under this section without the appropriate security clearances. 
(l)Treatment as agency, not as advisory CommitteeThe Board— 
(1)is an agency (as defined in section 551(1) of title 5, United States Code); and 
(2)is not an advisory committee (as defined in section 3(2) of the Federal Advisory Committee Act (5 U.S.C. App.)). 
(m)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  
BCivil Rights and Civil Liberties 
231.Short titleThis subtitle may be cited as the Homeland Security Civil Rights and Civil Liberties Protection Act of 2004. 
232.Mission of Department of Homeland SecuritySection 101(b)(1) of the Homeland Security Act of 2002 (6 U.S.C. 111(b)(1)) is amended— 
(1)in subparagraph (F), by striking and after the semicolon; 
(2)by redesignating subparagraph (G) as subparagraph (H); and 
(3)by inserting after subparagraph (F) the following: 
 
(G)ensure that the civil rights and civil liberties of persons are not diminished by efforts, activities, and programs aimed at securing the homeland; and. 
233.Officer for Civil Rights and Civil LibertiesSection 705(a) of the Homeland Security Act of 2002 (6 U.S.C. 345(a)) is amended— 
(1)in the matter preceding paragraph (1), by inserting report directly to the Secretary and shall after who shall; 
(2)in paragraph (1)– 
(A)by striking alleging and inserting concerning; 
(B)by striking racial and ethnic; 
(C)by inserting on the basis of race, ethnicity, or religion, after profiling; and 
(D)by striking and after the semicolon at the end; 
(3)in paragraph (2), by striking the period at the end and inserting a semicolon; and 
(4)by adding at the end the following: 
 
(3)assist the Secretary, directorates, and offices of the Department to develop, implement, and periodically review Department policies and procedures to ensure that the protection of civil rights and civil liberties is appropriately incorporated into Department programs and activities; 
(4)oversee compliance with constitutional, statutory, regulatory, policy, and other requirements relating to the civil rights and civil liberties of individuals affected by the programs and activities of the Department; 
(5)coordinate with the official appointed under section 222 to ensure that— 
(A)programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner; and 
(B)the Congress receives appropriate reports regarding such programs, policies, and procedures; and 
(6)investigate complaints and information indicating possible abuses of civil rights or civil liberties, unless the Inspector General of the Department determines that any such complaint or information should be investigated by the Inspector General.. 
234.Protection of civil rights and civil liberties by Office of Inspector General 
(a)Designation and functions of senior officialThe Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after section 812 the following: 
 
813.Protection of civil rights and civil liberties by Office of Inspector General 
(a)Designation of senior officialThe Inspector General of the Department of Homeland Security shall designate a senior official within the Office of Inspector General who is a career member of the civil service at the equivalent to the GS–15 level or a career member of the Senior Executive Service, to perform the functions described in subsection (b). 
(b)FunctionsThe senior official designated under subsection (a) shall–— 
(1)coordinate the activities of the Office of Inspector General with respect to investigations of abuses of civil rights or civil liberties; 
(2)receive and review complaints and information from any source alleging abuses of civil rights and civil liberties by employees or officials of the Department of Homeland Security or by employees or officials of independent contractors or grantees of the Department; 
(3)initiate investigations of alleged abuses of civil rights or civil liberties by employees or officials of the Department of Homeland Security or by employees or officials of independent contractors or grantees of the Department; 
(4)ensure that personnel within the Office of Inspector General receive sufficient training to conduct effective civil rights and civil liberties investigations; 
(5)consult with the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security regarding— 
(A)alleged abuses of civil rights or civil liberties; and 
(B)any policy recommendations regarding civil rights and civil liberties that may be founded upon an investigation by the Office of Inspector General; 
(6)provide the Officer for Civil Rights and Civil Liberties with information regarding the outcome of investigations of alleged abuses of civil rights and civil liberties; 
(7)refer civil rights and civil liberties matters that the Inspector General decides not to investigate to the Officer for Civil Rights and Civil Liberties; 
(8)ensure that the Office of the Inspector General publicizes and provides convenient public access to information regarding— 
(A)the procedure to file complaints or comments concerning civil rights and civil liberties matters; and 
(B)the status of investigations initiated in response to public complaints; and 
(9)inform the Officer for Civil Rights and Civil Liberties of any weaknesses, problems, and deficiencies within the Department relating to civil rights or civil liberties.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 812 the following: 
 
 
Sec. 813. Protection of civil rights and civil liberties by Office of Inspector General. 
235.Privacy officerSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended— 
(1)in the matter preceding paragraph (1), by inserting , who shall report directly to the Secretary, after in the Department; 
(2)in paragraph (4), by striking and after the semicolon at the end; 
(3)by redesignating paragraph (5) as paragraph (6); and 
(4)by inserting after paragraph (4) the following: 
 
(5)coordinating with the Officer for Civil Rights and Civil Liberties to ensure that— 
(A)programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner; and 
(B)the Congress receives appropriate reports on such programs, policies, and procedures; and.  
XVIPreventing the Rise of Future Terrorists  
241.Role of Pakistan in countering terrorism 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)The Government of Pakistan has a critical role to perform in the struggle against Islamist terrorism. 
(2)The endemic poverty, widespread corruption, and frequent ineffectiveness of government in Pakistan create opportunities for Islamist recruitment. 
(3)The poor quality of education in Pakistan is particularly worrying, as millions of families send their children to madrassahs, some of which have been used as incubators for violent extremism. 
(4)The vast unpoliced regions in Pakistan make the country attractive to extremists seeking refuge and recruits and also provide a base for operations against coalition forces in Afghanistan. 
(5)A stable Pakistan, with a government advocating enlightened moderation in the Muslim world, is critical to stability in the region. 
(6)There is a widespread belief among the people of Pakistan that the United States has long treated them as allies of convenience. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should make a long-term commitment to assisting in ensuring a promising, stable, and secure future in Pakistan, as long as its leaders remain committed to combatting extremists and implementing a strategy of enlightened moderation; 
(2)the United States aid to Pakistan should be fulsome and, at a minimum, sustained at the fiscal year 2004 levels; 
(3)the United States should support the Government of Pakistan with a comprehensive effort that extends from military aid to support for better education; and 
(4)the United States Government should devote particular attention and resources to assisting in the improvement of the quality of education in Pakistan. 
(c)Report on support for Pakistan 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report on the efforts of the United States Government to support Pakistan and encourage moderation in that country. 
(2)ContentThe report required under this section shall include the following: 
(A)An examination of the desirability of establishing a Pakistan Education Fund to direct resources toward improving the quality of secondary schools in Pakistan. 
(B)Recommendations on the funding necessary to provide various levels of educational support. 
(C)An examination of the current composition and levels of United States military aid to Pakistan, together with any recommendations for changes in such levels and composition that the President considers appropriate. 
(D)An examination of other major types of United States financial support to Pakistan, together with any recommendations for changes in the levels and composition of such support that the President considers appropriate. 
242.Aid to Afghanistan 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)The United States and its allies in the international community have made progress in promoting economic and political reform within Afghanistan, including the establishment of a central government with a democratic constitution, a new currency, and a new army, the increase of personal freedom, and the elevation of the standard of living of many Afghans. 
(2)A number of significant obstacles must be overcome if Afghanistan is to become a secure and prosperous democracy, and such a transition depends in particular upon— 
(A)improving security throughout the country; 
(B)disarming and demobilizing militias; 
(C)curtailing the rule of the warlords; 
(D)promoting equitable economic development; 
(E)protecting the human rights of the people of Afghanistan; 
(F)holding elections for public office; and 
(G)ending the cultivation and trafficking of narcotics. 
(3)The United States and the international community must make a long-term commitment to addressing the deteriorating security situation in Afghanistan and the burgeoning narcotics trade, endemic poverty, and other serious problems in Afghanistan in order to prevent that country from relapsing into a sanctuary for international terrorism. 
(b)PolicyIt shall be the policy of the United States to take the following actions with respect to Afghanistan: 
(1)Working with other nations to obtain long-term security, political, and financial commitments and fulfillment of pledges to the Government of Afghanistan to accomplish the objectives of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7501 et seq.), especially to ensure a secure, democratic, and prosperous Afghanistan that respects the rights of its citizens and is free of international terrorist organizations. 
(2)Using the voice and vote of the United States in relevant international organizations, including the North Atlantic Treaty Organization and the United Nations Security Council, to strengthen international commitments to assist the Government of Afghanistan in enhancing security, building national police and military forces, increasing counter-narcotics efforts, and expanding infrastructure and public services throughout the country. 
(3)Taking appropriate steps to increase the assistance provided under programs of the Department of State and the United States Agency for International Development throughout Afghanistan and to increase the number of personnel of those agencies in Afghanistan as necessary to support the increased assistance. 
(c)Authorization of appropriations 
(1)Fiscal year 2005There are authorized to be appropriated to the President for fiscal year 2005 for assistance for Afghanistan, in addition to any amounts otherwise available for the following purposes, the following amounts: 
(A)For Development Assistance to carry out the provisions of sections 103, 105, and 106 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a, 2151c, and 2151d), $400,000,000. 
(B)For the Child Survival and Health Program Fund to carry out the provisions of section 104 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b), $100,000,000. 
(C)For the Economic Support Fund to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.), $550,000,000. 
(D)For International Narcotics and Law Enforcement to carry out the provisions of section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291), $360,000,000. 
(E)For Nonproliferation, Anti-Terrorism, Demining, and Related Programs, $50,000,000. 
(F)For International Military Education and Training to carry out the provisions of section 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347), $2,000,000. 
(G)For Foreign Military Financing Program grants to carry of the provision of section 23 of the Arms Export Control Act (22 U.S.C. 2763), $880,000,000. 
(H)For Peacekeeping Operations to carry out the provisions of section 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348), $60,000,000. 
(2)Fiscal years 2006 through 2009There are authorized to be appropriated to the President for each of fiscal years 2006 through 2009 such sums as may be necessary for financial and other assistance to Afghanistan. 
(3)Conditions for assistanceAssistance provided by the President under this subsection— 
(A)shall be consistent with the Afghanistan Freedom Support Act of 2002; and 
(B)shall be provided with reference to the Securing Afghanistan’s Future document published by the Government of Afghanistan. 
(d)Sense of CongressIt is the sense of Congress that Congress should, in consultation with the President, update and revise, as appropriate, the Afghanistan Freedom Support Act of 2002. 
(e)Strategy and support regarding United States aid to Afghanistan 
(1)Requirement for strategyNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a 5-year strategy for providing aid to Afghanistan. 
(2)ContentThe strategy required under paragraph (1) shall describe the resources that will be needed during the next 5 years to achieve specific objectives in Afghanistan, including in the following areas: 
(A)Fostering economic development. 
(B)Curtailing the cultivation of opium. 
(C)Achieving internal security and stability. 
(D)Eliminating terrorist sanctuaries. 
(E)Increasing governmental capabilities. 
(F)Improving essential infrastructure and public services. 
(G)Improving public health services. 
(H)Establishing a broad-based educational system. 
(I)Promoting democracy and the rule of law. 
(J)Building national police and military forces. 
(3)UpdatesBeginning not later than 1 year after the strategy is submitted to Congress under paragraph (1), the President shall submit to Congress an annual report— 
(A)updating the progress made toward achieving the goals outlined in the strategy under this subsection; and 
(B)identifying shortfalls in meeting those goals and the resources needed to fully achieve them. 
243.The United States-Saudi Arabia relationship 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)Despite a long history of friendly relations with the United States, Saudi Arabia has been a problematic ally in combating Islamic extremism. 
(2)Cooperation between the Governments of the United States and Saudi Arabia has traditionally been carried out in private. 
(3)The Government of Saudi Arabia has not always responded promptly and fully to United States requests for assistance in the global war on Islamist terrorism. 
(4)Counterterrorism cooperation between the Governments of the United States and Saudi Arabia has improved significantly since the terrorist bombing attacks in Riyadh, Saudi Arabia, on May 12, 2003. 
(5)The Government of Saudi Arabia is now aggressively pursuing al Qaeda and appears to be acting to build a domestic consensus for some internal reforms. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the problems in the relationship between the United States and Saudi Arabia must be confronted openly, and the opportunities for cooperation between the countries must be pursued openly by those governments; 
(2)both governments must build a relationship that they can publicly defend and that is based on other national interests in addition to their national interests in oil; 
(3)this relationship should include a shared commitment to political and economic reform in Saudi Arabia; and 
(4)this relationship should also include a shared interest in greater tolerance and respect for other cultures in Saudi Arabia and a commitment to fight the violent extremists who foment hatred in the Middle East. 
(c)Report 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a strategy for expanding collaboration with the Government of Saudi Arabia on subjects of mutual interest and of importance to the United States. 
(2)ScopeAs part of this strategy, the President shall consider the utility of undertaking a periodic, formal, and visible high-level dialogue between senior United States Government officials of cabinet level or higher rank and their counterparts in the Government of Saudi Arabia to address challenges in the relationship between the 2 governments and to identify areas and mechanisms for cooperation. 
(3)ContentThe strategy under this subsection shall encompass— 
(A)intelligence and security cooperation in the fight against Islamist terrorism; 
(B)ways to advance the Middle East peace process; 
(C)political and economic reform in Saudi Arabia and throughout the Middle East; and 
(D)the promotion of greater tolerance and respect for cultural and religious diversity in Saudi Arabia and throughout the Middle East. 
244.Efforts to combat Islamic terrorism by engaging in the struggle of ideas in the Islamic world 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)While support for the United States has plummeted in the Islamic world, many negative views are uninformed, at best, and, at worst, are informed by coarse stereotypes and caricatures. 
(2)Local newspapers in Islamic countries and influential broadcasters who reach Islamic audiences through satellite television often reinforce the idea that the people and Government of the United States are anti-Muslim. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the Government of the United States should offer an example of moral leadership in the world that includes a commitment to treat all people humanely, abide by the rule of law, and be generous and caring to the people and governments of other countries; 
(2)the United States should cooperate with governments of Islamic countries to foster agreement on respect for human dignity and opportunity, and to offer a vision of a better future that includes stressing life over death, individual educational and economic opportunity, widespread political participation, contempt for indiscriminate violence, respect for the rule of law, openness in discussing differences, and tolerance for opposing points of view; 
(3)the United States should encourage reform, freedom, democracy, and opportunity for Arabs and Muslims and promote moderation in the Islamic world; and 
(4)the United States should work to defeat extremist ideology in the Islamic world by providing assistance to moderate Arabs and Muslims to combat extremist ideas. 
(c)Report on the struggle of ideas in the Islamic world 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report that contains a cohesive long-term strategy for the United States Government to help win the struggle of ideas in the Islamic world. 
(2)ContentThe report required under this section shall include the following: 
(A)A description of specific goals related to winning this struggle of ideas. 
(B)A description of the range of tools available to the United States Government to accomplish these goals and the manner in which such tools will be employed. 
(C)A list of benchmarks for measuring success and a plan for linking resources to the accomplishment of these goals. 
(D)A description of any additional resources that may be necessary to help win this struggle of ideas. 
(E)Any recommendations for the creation of, and United States participation in, international institutions for the promotion of democracy and economic diversification in the Islamic world, and intra-regional trade in the Middle East. 
(F)An estimate of the level of United States financial assistance that would be sufficient to convince United States allies and people in the Islamic world that engaging in the struggle of ideas in the Islamic world is a top priority of the United States and that the United States intends to make a substantial and sustained commitment toward winning this struggle. 
245.United States policy toward dictatorships 
(a)FindingConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress finds that short-term gains enjoyed by the United States through cooperation with the world’s most repressive and brutal governments are too often outweighed by long-term setbacks for the stature and interests of the United States. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)United States foreign policy should promote the value of life and the importance of individual educational and economic opportunity, encourage widespread political participation, condemn indiscriminate violence, and promote respect for the rule of law, openness in discussing differences among people, and tolerance for opposing points of view; and 
(2)the United States Government must prevail upon the governments of all predominantly Muslim countries, including those that are friends and allies of the United States, to condemn indiscriminate violence, promote the value of life, respect and promote the principles of individual education and economic opportunity, encourage widespread political participation, and promote the rule of law, openness in discussing differences among people, and tolerance for opposing points of view. 
246.Promotion of United States values through broadcast media 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)Although the United States has demonstrated and promoted its values in defending Muslims against tyrants and criminals in Somalia, Bosnia, Kosovo, Afghanistan, and Iraq, this message is not always clearly presented in the Islamic world. 
(2)If the United States does not act to vigorously define its message in the Islamic world, the image of the United States will be defined by Islamic extremists who seek to demonize the United States. 
(3)Recognizing that many Arab and Muslim audiences rely on satellite television and radio, the United States Government has launched promising initiatives in television and radio broadcasting to the Arab world, Iran, and Afghanistan. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States must do more to defend and promote its values and ideals to the broadest possible audience in the Islamic world; 
(2)United States efforts to defend and promote these values and ideals are beginning to ensure that accurate expressions of these values reach large audiences in the Islamic world and should be robustly supported; 
(3)the United States Government could and should do more to engage the Muslim world in the struggle of ideas; and 
(4)the United States Government should more intensively employ existing broadcast media in the Islamic world as part of this engagement. 
(c)Report on outreach strategy 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report on the strategy of the United States Government for expanding its outreach to foreign Muslim audiences through broadcast media. 
(2)ContentThe report shall include the following: 
(A)The initiatives of the Broadcasting Board of Governors and the public diplomacy activities of the Department of State with respect to outreach to foreign Muslim audiences. 
(B)An outline of recommended actions that the United States Government should take to more regularly and comprehensively present a United States point of view through indigenous broadcast media in countries with sizable Muslim populations, including increasing appearances by United States Government officials, experts, and citizens. 
(C)An assessment of potential incentives for, and costs associated with, encouraging United States broadcasters to dub or subtitle into Arabic and other relevant languages their news and public affairs programs broadcast in the Muslim world in order to present those programs to a much broader Muslim audience than is currently reached. 
(D)Any recommendations the President may have for additional funding and legislation necessary to achieve the objectives of the strategy. 
(d)Authorizations of appropriationsThere are authorized to be appropriated to the President to carry out United States Government broadcasting activities under the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.), the United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.), and the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6501 et seq.), and to carry out other activities under this section consistent with the purposes of such Acts, the following amounts: 
(1)International Broadcasting OperationsFor International Broadcasting Operations— 
(A)$717,160,000 for fiscal year 2005; and 
(B)such sums as may be necessary for each of the fiscal years 2006 through 2009. 
(2)Broadcasting Capital ImprovementsFor Broadcasting Capital Improvements— 
(A)$11,040,000 for fiscal year 2005; and 
(B)such sums as may be necessary for each of the fiscal years 2006 through 2009. 
247.Use of United States scholarship and exchange programs in the Islamic world 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)Exchange, scholarship, and library programs are effective ways for the United States Government to promote internationally the values and ideals of the United States. 
(2)Exchange, scholarship, and library programs can expose young people from other countries to United States values and offer them knowledge and hope. 
(b)Sense of CongressIt is the sense of Congress that the United States should expand its exchange, scholarship, and library programs, especially those that benefit people in the Arab and Muslim worlds. 
(c)DefinitionsIn this section: 
(1)Eligible countryThe term eligible country means a country or entity in Africa, the Middle East, Central Asia, South Asia, or Southeast Asia that— 
(A)has a sizable Muslim population; and 
(B)is designated by the Secretary of State as eligible to participate in programs under this section. 
(2)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of State. 
(3)United States entityThe term United States entity means an entity that is organized under the laws of the United States, any State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, American Samoa, or any other territory or possession of the United States. 
(4)United States sponsoring organizationThe term United States sponsoring organization means a nongovernmental organization that is— 
(A)based in the United States; and 
(B)controlled by a citizen of the United States or a United States entity that is designated by the Secretary, pursuant to regulations, to carry out a program authorized by subsection (e). 
(d)Expansion of educational and cultural exchanges 
(1)PurposeThe purpose of this subsection is to provide for the expansion of international educational and cultural exchange programs between the United States and eligible countries. 
(2)Specific programsIn carrying out this subsection, the Secretary is authorized to conduct or initiate programs in eligible countries as follows: 
(A)Fulbright exchange program 
(i)Increased number of awardsThe Secretary is authorized to substantially increase the number of awards under the J. William Fulbright Educational Exchange Program. 
(ii)International support for fulbright programThe Secretary shall work to increase support for the J. William Fulbright Educational Exchange Program in eligible countries in order to enhance academic and scholarly exchanges with those countries. 
(B)Hubert H. Humphrey FellowshipsThe Secretary is authorized to substantially increase the number of Hubert H. Humphrey Fellowships awarded to candidates from eligible countries. 
(C)Sister institutions programsThe Secretary is authorized to facilitate the establishment of sister institution programs between cities and municipalities and other institutions in the United States and in eligible countries in order to enhance mutual understanding at the community level. 
(D)Library training exchangesThe Secretary is authorized to develop a demonstration program, including training in the library sciences, to assist governments in eligible countries to establish or upgrade the public library systems of such countries for the purpose of improving literacy. 
(E)International Visitors ProgramThe Secretary is authorized to expand the number of participants from eligible countries in the International Visitors Program. 
(F)Youth ambassadors 
(i)In generalThe Secretary is authorized to establish a youth ambassadors program for visits by middle and secondary school students from eligible countries to the United States to participate in activities, including cultural and educational activities, that are designed to familiarize participating students with United States society and values. 
(ii)VisitsThe visits of students who are participating in the youth ambassador program under clause (i) shall be scheduled during the school holidays in the home countries of the students and may not exceed 4 weeks. 
(iii)CriteriaStudents selected to participate in the youth ambassador program shall reflect the economic and geographic diversity of eligible countries. 
(G)Education reformThe Secretary is authorized— 
(i)to expand programs that seek to improve the quality of primary and secondary school systems in eligible countries; and 
(ii)in order to foster understanding of the United States, to promote civic education through teacher exchanges, teacher training, textbook modernization, and other efforts. 
(H)Promotion of religious FREEDOMThe Secretary is authorized to establish a program to promote dialogue and exchange among leaders and scholars of all faiths from the United States and eligible countries. 
(I)Bridging the digital divideThe Secretary is authorized to establish a program to help foster access to information technology among underserved populations and by civil society groups in eligible countries. 
(J)People-to-people diplomacyThe Secretary is authorized to expand efforts to promote United States public diplomacy interests in eligible countries through cultural, arts, entertainment, sports and other exchanges. 
(K)College scholarships 
(i)In generalThe Secretary is authorized to establish a program to offer scholarships to permit individuals to attend eligible colleges and universities. 
(ii)Eligibility for programTo be eligible for the scholarship program, an individual shall be a citizen or resident of an eligible country who has graduated from a secondary school in an eligible country. 
(iii)Eligible college or university definedIn this subparagraph, the term eligible college or university means a college or university that is organized under the laws of the United States, a State, or the District of Columbia, accredited by an accrediting agency recognized by the Secretary of Education, and primarily located in, but not controlled by, an eligible country. 
(L)Language training programThe Secretary is authorized to provide travel and subsistence funding for students who are United States citizens to travel to eligible countries to participate in immersion training programs in languages used in such countries and to develop regulations governing the provision of such funding. 
(e)Secondary school exchange program 
(1)In generalThe Secretary is authorized to establish an international exchange visitor program, modeled on the Future Leaders Exchange Program established under the FREEDOM Support Act (22 U.S.C. 5801 et seq.), for eligible students to— 
(A)attend public secondary school in the United States; 
(B)live with a host family in the United States; and 
(C)participate in activities designed to promote a greater understanding of United States and Islamic values and culture. 
(2)Eligible student definedIn this subsection, the term eligible student means an individual who— 
(A)is a national of an eligible country; 
(B)is at least 15 years of age but not more than 18 years and 6 months of age at the time of enrollment in the program; 
(C)is enrolled in a secondary school in an eligible country; 
(D)has completed not more than 11 years of primary and secondary education, exclusive of kindergarten; 
(E)demonstrates maturity, good character, and scholastic aptitude, and has the proficiency in the English language necessary to participate in the program; 
(F)has not previously participated in an exchange program in the United States sponsored by the Government of the United States; and 
(G)is not prohibited from entering the United States under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) or any other provision of law related to immigration and nationality. 
(3)Compliance with visa requirementsAn eligible student may not participate in the exchange visitor program authorized by paragraph (1) unless the eligible student has the status of nonimmigrant under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)). 
(4)Broad participationWhenever appropriate, the Secretary shall make special provisions to ensure the broadest possible participation in the exchange visitor program authorized by paragraph (1), particularly among females and less advantaged citizens of eligible countries. 
(5)Designated exchange visitor programThe exchange visitor program authorized by paragraph (1) shall be a designated exchange visitor program for the purposes of section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372). 
(6)Regular reporting to the SecretaryIf the Secretary utilizes a United States sponsoring organization to carry out the exchange visitor program authorized by paragraph (1), such United States sponsoring organization shall report regularly to the Secretary on the progress it has made to implement such program. 
(f)Report on expediting visas for participants in exchange, scholarship, and visitors programs 
(1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary and the Secretary of Homeland Security shall submit to Congress a report on expediting the issuance of visas to individuals who are entering the United States for the purpose of participating in a scholarship, exchange, or visitor program authorized in subsection (d) or (e) without compromising the security of the United States. 
(2)RecommendationsThe report required by paragraph (1) shall include— 
(A)the recommendations of the Secretary and the Secretary of Homeland Security, if any, for methods to expedite the processing of requests for such visas; and 
(B)a proposed schedule for implementing any recommendations described in subparagraph (A). 
(g)Authorization of appropriationsOf the amounts authorized to be appropriated for educational and cultural exchange programs for fiscal year 2005, there is authorized to be appropriated to the Department of State $60,000,000 to carry out programs under this section. 
248.International Youth Opportunity Fund 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)Education that teaches tolerance, the dignity and value of each individual, and respect for different beliefs is a key element in any global strategy to eliminate Islamist terrorism. 
(2)Education in the Middle East about the world outside that region is weak. 
(3)The United Nations has rightly equated literacy with freedom. 
(4)The international community is moving toward setting a concrete goal of reducing by half the illiteracy rate in the Middle East by 2010, through the implementation of education programs targeting women and girls and programs for adult literacy, and by other means. 
(5)To be effective, the effort to improve education in the Middle East must also include— 
(A)support for the provision of basic education tools, such as textbooks that translate more of the world’s knowledge into local languages and local libraries to house such materials; and 
(B)more vocational education in trades and business skills. 
(6)The Middle East can benefit from some of the same programs to bridge the digital divide that already have been developed for other regions of the world. 
(b)International Youth Opportunity Fund 
(1)Establishment 
(A)In generalThe President shall establish an International Youth Opportunity Fund (hereafter in this section referred to as the Fund). 
(B)International participationThe President shall seek the cooperation of the international community in establishing and generously supporting the Fund. 
(2)PurposeThe purpose of the Fund shall be to provide financial assistance for the improvement of public education in the Middle East, including assistance for the construction and operation of primary and secondary schools in countries that have a sizable Muslim population and that commit to sensibly investing their own financial resources in public education. 
(3)Eligibility for assistance 
(A)DeterminationThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall determine which countries are eligible for assistance through the Fund. 
(B)CriteriaIn determining whether a country is eligible for assistance, the Secretary shall consider whether the government of that country is sensibly investing financial resources in public education and is committed to promoting a system of education that teaches tolerance, the dignity and value of each individual, and respect for different beliefs. 
(4)Use of fundsFinancial assistance provided through the Fund shall be used for expanding literacy programs, providing textbooks, reducing the digital divide, expanding vocational and business education, constructing and operating public schools, establishing local libraries, training teachers in modern education techniques, and promoting public education that teaches tolerance, the dignity and value of each individual, and respect for different beliefs. 
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State and the Administrator of the United States Agency for International Development shall jointly prepare and submit to Congress a report on the improvement of education in the Middle East. 
(2)ContentReports submitted under this subsection shall include the following: 
(A)A general strategy for working with eligible host governments in the Middle East toward establishing the International Youth Opportunity Fund and related programs. 
(B)A listing of countries that are eligible for assistance under such programs. 
(C)A description of the specific programs initiated in each eligible country and the amount expended in support of such programs. 
(D)A description of activities undertaken to close the digital divide and expand vocational and business skills in eligible countries. 
(E)A listing of activities that could be undertaken if additional funding were provided and the amount of funding that would be necessary to carry out such activities. 
(F)A strategy for garnering programmatic and financial support from international organizations and other countries in support of the Fund and activities related to the improvement of public education in eligible countries. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the President for the establishment of the International Youth Opportunity Fund, in addition to any amounts otherwise available for such purpose, $40,000,000 for fiscal year 2005 and such sums as may be necessary for fiscal years 2006 through 2009. 
249.Report on the use of economic policies to combat terrorism 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)While terrorism is not caused by poverty, breeding grounds for terrorism are created by backward economic policies and repressive political regimes. 
(2)Policies that support economic development and reform also have political implications, as economic and political liberties are often linked. 
(3)The United States is working toward creating a Middle East Free Trade Area by 2013 and implementing a free trade agreement with Bahrain, and free trade agreements exist between the United States and Israel and the United States and Jordan. 
(4)Existing and proposed free trade agreements between the United States and Islamic countries are drawing interest from other countries in the Middle East region, and Islamic countries can become full participants in the rules-based global trading system, as the United States considers lowering its barriers to trade with the poorest Arab countries. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)a comprehensive United States strategy to counter terrorism should include economic policies that encourage development, open societies, and opportunities for people to improve the lives of their families and to enhance prospects for their children’s future; 
(2)1 element of such a strategy should encompass the lowering of trade barriers with the poorest countries that have a significant population of Arab or Muslim individuals; 
(3)another element of such a strategy should encompass United States efforts to promote economic reform in countries that have a significant population of Arab or Muslim individuals, including efforts to integrate such countries into the global trading system; and 
(4)given the importance of the rule of law in promoting economic development and attracting investment, the United States should devote an increased proportion of its assistance to countries in the Middle East to the promotion of the rule of law. 
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report on the efforts of the United States Government to encourage development and promote economic reform in countries that have a significant population of Arab or Muslim individuals. 
(2)ContentThe report required under this subsection shall describe— 
(A)efforts to integrate countries with significant populations of Arab or Muslim individuals into the global trading system; and 
(B)actions that the United States Government, acting alone and in partnership with other governments in the Middle East, can take to promote intra-regional trade and the rule of law in the region. 
250.Middle East Partnership Initiative 
(a)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2005 $200,000,000 for the Middle East Partnership Initiative. 
(b)Sense of CongressIt is the sense of Congress that, given the importance of the rule of law and economic reform to development in the Middle East, a significant portion of the funds authorized to be appropriated under subsection (a) should be made available to promote the rule of law in the Middle East. 
251.Comprehensive coalition strategy for fighting terrorism 
(a)FindingsConsistent with the report of the National Commission on Terrorist Attacks Upon the United States, Congress makes the following findings: 
(1)Almost every aspect of the counterterrorism strategy of the United States relies on international cooperation. 
(2)Since September 11, 2001, the number and scope of United States Government contacts with foreign governments concerning counterterrorism have expanded significantly, but such contacts have often been ad hoc and not integrated as a comprehensive and unified approach. 
(b)International contact group on counterterrorism 
(1)Sense of CongressIt is the sense of Congress that the President— 
(A)should seek to engage the leaders of the governments of other countries in a process of advancing beyond separate and uncoordinated national counterterrorism strategies to develop with those other governments a comprehensive coalition strategy to fight Islamist terrorism; and 
(B)to that end, should seek to establish an international counterterrorism policy contact group with the leaders of governments providing leadership in global counterterrorism efforts and governments of countries with sizable Muslim populations, to be used as a ready and flexible international means for discussing and coordinating the development of important counterterrorism policies by the participating governments. 
(2)AuthorityThe President is authorized to establish an international counterterrorism policy contact group with the leaders of governments referred to in paragraph (1) for purposes as follows: 
(A)To develop in common with such other countries important policies and a strategy that address the various components of international prosecution of the war on terrorism, including policies and a strategy that address military issues, law enforcement, the collection, analysis, and dissemination of intelligence, issues relating to interdiction of travel by terrorists, counterterrorism-related customs issues, financial issues, and issues relating to terrorist sanctuaries. 
(B)To address, to the extent (if any) that the President and leaders of other participating governments determine appropriate, such long-term issues as economic and political reforms that can contribute to strengthening stability and security in the Middle East. 
 
